The next item is the oral question to the Council (B6-0238/2005), on behalf of the Committee on Transport and Tourism, on financing TEN-T and the oral question to the Commission (B6-0239/2005), on behalf of the Committee on Transport and Tourism, on financing TEN-T.
. Mr President, Commissioner, Minister, ladies and gentlemen, the Committee on Transport and Tourism, which I have the honour of chairing, is following the process of achieving a trans-European transport network (TEN-T), as set out in the guidelines codecided by the Council and Parliament in April 2004, with much attention and with some concern.
The concerns stem from the discovery of significant delays in the execution of constituent projects of the first definition of the TEN-T – codecided in 1996 – and from the identification of insufficient funding as the principal cause of those delays. Decision No 884/2004, which amended the definition of the TEN-T in the Union of 25, anticipates large-scale financial requirements: at least EUR 225 billion for the 30 projects from now until 2020, of which at least EUR 140 billion is to be spent in the period incorporated within the 2007-2013 Financial Perspective.
Given the strategic value of creating the trans-European network, it would appear crucial that funding for these requirements should be guaranteed straight away, if possible even prior to the definition of the 2007-2013 Financial Perspective, in order to prevent unbearable frustrations for the Union and Member States in coming years.
It is strategic for the internal and external competitiveness of the economy of a Union that must fully exploit the benefits of the single market. Such benefits will be illusory if a product manufactured in Lisbon or Dublin cannot compete with similar products manufactured in Warsaw or Budapest because of differentials in transport costs. It is strategic for the sustainability of European transport, since the priority projects chiefly concern rail, marine and river transport. Lastly, it is strategic for the genuine integration of European society: social and cultural integration that is neither forced nor impeded, but which requires effective links between every Member State of the Union to allow communication, exchange, recognition and appreciation of identity and diversity to take place.
If, as I hope, the Commission and the Council confirm their awareness of the strategic value of the TEN-T here today, the assurances required by Parliament as a consequence concern, firstly, whether the appropriation for Community cofinancing of the entire network will be sufficient for all of the 30 projects to be carried out by 2020; and, secondly, when and where it will be appropriate for Community cofinancing to be used, so as to back up the far more extensive funding provided by the Member States as well as, where possible, the contributions made by private individuals in private/public partnerships.
Community rules and decisions to facilitate all of this – from the Eurovignette directive to the creation of a special fund of loan indemnities – are necessary additions. It is in that context and in view of the EUR 20.3 billion proposed for the TEN-T by the Commission under the 2007-2013 Financial Perspective – a budget that would guarantee that an average 15% of the funding of the trans-European transport network is met – that the Committee, through me, would like to learn from the Council whether it considers that sum adequate to cover the amount of Community cofinancing that is necessary and sufficient for all 30 projects. In other words, can the Council guarantee that the Member States will be able to finance the remaining 85% on average of the estimated funding from their own public or private resources, or ought we not to consider increasing the Community share?
We address the same question to the Commission, and call on it, moreover, to disclose the time frame for the take-up of Community funding by the various projects, which means knowing their stage of progress, administratively and technically, both now and in the future. We also ask how it intends to distribute the available budget in time and space.
The next question is addressed to both the Council and the Commission and includes a proposal or explicit recommendation: is it not advisable to concentrate Community cofinancing as a priority, if not exclusively, on the 48 cross-border sections of the 30 projects: those that straddle two Member States, which in many cases do not get off the ground as a result of conflicts of competences or interest? This would have many positive effects: by limiting funding just to the 48 cross-border sections, it would put us in a position to make the idea of a 30-50% level of cofinancing a feasible one and ensure that those sections were constructed promptly.
If Community cofinancing were made conditional and the endorsement of international bilateral treaties were required, the Member States would be forced to clearly accept their responsibility even for internal sections. By ensuring that cross-border sections would be completed, stumbling blocks would turn into incentives. To give an example that I know first-hand, how could the internal section between Turin and Trieste not be completed if the Union guaranteed the completion in a set time of the Fréjus Tunnel between Turin and Lyon on the French side, and the Trieste-Divača stretch on the Italian-Slovenian side?
In the hope that this recommendation will be accepted and incorporated by the Council and the Commission, I will conclude with the request, addressed to the Commission, that it should specify the 48 cross-border sections clearly and precisely. Commissioner, Minister, I confidently await your replies.
. Mr President, I should first like to thank the rapporteur for having addressed this extremely important issue. We agree, in fact, with his analysis of the importance of the trans-European networks, which is evident in many respects: these trans-European networks are first and foremost part of a growth initiative that has been relaunched by the European Council; they contribute, or must also contribute, to the objective of competitiveness as defined at the March European Council; they represent, moreover, an essential element of the smooth functioning of the internal market; and, above all, they are indispensable for guaranteeing the territorial cohesion of the European Union.
Delays have in fact occurred and that is all the more regrettable given that a number of projects were decided on within the context of a quick-start programme. A priori, these projects had to be launched quickly. It is precisely on these issues and on the reasons for the delays that a high-level group on the trans-European transport networks, led by Mr Karel van Miert, has carried out its studies, in particular regarding the delays occurring in the cross-border sections. To alleviate these delays, the Council adopted Regulation No 807/2004, in April 2004, which specifically aims to increase the proportion of Community financing of certain projects. The clear objective of the Regulation is to guarantee adequate cofinancing for the projects in question; implementing this Regulation falls within the competence of the Commission and I am sure that the Vice-President will provide you with explanations in this regard.
On 27 July 2004, the Council received a new proposal for a regulation on this matter. This proposal aims to improve the financing of trans-European transport and energy networks for the 2007-2013 period. The competent working group of the Council examined the text only once. Given the significant financial implications of this proposal, several delegations wished to wait for the conclusion of the discussion on the financial perspectives before taking a definitive decision.
I am able to state, on behalf of the Presidency, that the implementation of this programme and of these projects is of the utmost importance for the reasons we have outlined. In order to accomplish these projects, sufficient means are indeed necessary. The Presidency therefore believes that the budget proposed by the Commission appears adequate and sufficient. The Council is also busy examining a communication from the Commission regarding the possibility of introducing a Community loan guarantee instrument for loans granted to trans-European transport network projects.
I believe that we will only succeed in implementing this series of projects if we are also able to create innovative financing methods. You have suggested a number of them, particularly a better division between private and public funding. I am sure that, on the basis of these different elements, we will manage to launch these projects as soon as possible, since that is also an important factor within the context of enlargement.
Mr President, honourable Members, Mr Chairman of the Committee on Transport and Tourism, I would like to thank the European Parliament for raising this question today because it allows me to draw attention once again, Minister, to the fact that trans-European transport networks are the key to the Lisbon strategy and to growth in Europe.
As you yourself said, Mr Schmit, territorial cohesion is vital for the enlarged Europe. You also referred to the Lisbon strategy’s goal of competitiveness. I am among those who believe that mobility is now an integral part of competitiveness.
Before answering the questions raised by Mr Costa, the Chairman of the Committee on Transport and Tourism, I would also like to mention a few figures confirming the importance of these networks. The time lost in congestion in Europe has been put at 1% of gross domestic product or more than EUR 100 billion; that is almost as much as the European Union budget. The Commission’s 2003 impact assessment concluded that construction of the large trans-European network projects could generate extra economic growth of around 0.25% of GDP, that is one million permanent highly skilled jobs.
Mr Costa referred to the delays in carrying out the Essen projects. The main reason for this has been the inadequacy of Community aid. That aid has not in fact always been enough to persuade investors to mobilise and to coordinate their efforts, especially for transnational links. It is quite clear that these projects will not come about without an EU financial effort, which will take the form of this reasonable and much thought-over increase in the Community budget for trans-European networks.
If I may, I would like briefly to discuss three questions. The first concerns the van Miert Group’s estimate for all 30 priority projects at EUR 225 billion for the period from 2003 to 2020. Following a survey of the Member States, the Commission has established the finance needed for each project up until 2020. Adding those requirements together gives an investment profile showing that, for the period 2007-2013, the need for funding will peak half way through the new period of financial perspectives. This profile suggests that the investment needs will be of the order of EUR 140 billion for the period 2007-2013 and that there will be a considerable increase between 2007, with EUR 17 billion, and 2010, with EUR 25 billion, especially as large projects, like the Brenner and Mont Cenis Alpine crossings, which will absorb very large amounts of money, take off.
The EUR 20 000 300 000 budget proposed by the Commission is a minimum. In fact, if I confine myself to the sections of priority projects that are ready for starting today, I can tell this House, Mr President, that the entire average annual budget proposed by the Commission for 2007–2013 would already be taken up. The requests for funding that the Commission received from the Member States in 2003 and 2004 are already enough for spending three or four times the present budget. I am saying this to the Luxembourg Presidency because we really must have these figures clearly in our minds in order to understand that this money will be used immediately, in the best of conditions.
In addition to these priority projects, we will have to cofinance the rest of the network, in particular such technology projects as the European Rail Traffic Management System (ERTMS) or the Sesame air traffic control initiative.
All this shows quite clearly, honourable Members, how important it is to maintain at least the proposed EUR 20 000 300 000 budget. This money really can be used as soon as the European Union has access to it. That is my first answer.
I will now answer the second question. The budget breakdown will, first of all, be based on an indicative multiannual programme for 2007–2013, which will set out the amounts allocated to each project in each period. Obviously, these allocations will depend on the actual progress made with the projects. This programme should be settled in the course of 2006. Secondly, part of the budget will be distributed on the basis of annual calls for proposals. Projects will be selected on the basis of how well the project has been prepared for, the soundness of the financial package and the consequences for the environment. The Commission will be particularly keen to obtain firm commitments from the Member States in order to ensure that the priority projects go as planned. That is my answer to the second question.
Turning to the third question which Mr Costa rightly stressed, I would like to confirm that the 48 cross-border sections of the 30 priority projects to which you refer are and will continue to be considered priorities in the allocation of funds, provided that those cross-border sections satisfy the preparation and maturity criteria I have just mentioned. For potentially eligible cross-border sections, please note this is not a general scale, but some cross-border sections could be eligible for as much as 50% if the Commission’s proposal is accepted.
To be eligible for such a rate, projects will have to satisfy the following criteria: first, they will have to require action, construction works, on both sides of the border between two Member States. Secondly, the project will have to be technically and financially indivisible. Lastly, the Member States concerned will have to be committed to the project jointly and set up a common structure. I am personally very much in favour of giving such priority to cross-border sections. I can assure Mr Costa that we do have the list of these projects, these 48 sections.
I am now drawing to a conclusion, Mr President, honourable Members. I know you are already convinced of the necessity of the European Union having an effective and efficient trans-European transport network. Did you not adopt the 30 priority projects here in this House in April 2004? Clearly, Minister, the future financial perspectives for 2007–2013 will have to allow those perspectives that Parliament has so wisely described to be translated into reality. I want to be clear on this question. Either this House and the Council of Ministers will grant the necessary budget for the 30 priority projects and we will then, I am sure – and I will do my level best to see that it happens – succeed in putting these 30 priority projects in place. Or – and I do not believe this will happen – your decision will remain a dead letter and then it will only be possible to cofinance a relatively modest part of those projects
Changing the subject, I see, Mr President, that I must take this opportunity to thank the Luxembourg Presidency because we have completed the first stage in establishing the Eurovignette. I would like to draw attention to all that the Luxembourg Presidency has done to achieve that.
I would also like to point out that, together with my fellow-Commissioner Mr Almunia, we have created this guarantee tool, which, as you said just now, will make it possible to use public-private partnerships in just a few cases. To be honest, however, without these EUR 20 000 300 000 it will be extremely difficult for us to rise to this challenge. I therefore thank Parliament once again for raising this important question today. Even if it anticipates the major debates on the financial perspectives, it is sometimes good, honourable Members, to remember that there are a number of imperatives we cannot avoid. When you believe deeply in the success of Europe, in the success of this territorial cohesion we all want, in the success, too, of a more competitive Europe, quite honestly I believe we must give the necessary priority to our trans-European networks, as Parliament has wisely described them, which in all honesty I believe are essential if Europe is to succeed in the years ahead.
Mr President, Commissioner Barrot, Minister Schmit, ladies and gentlemen, I have asked to speak in this debate because I fully agree with the reasons that have led the Committee on Transport and Tourism to ask this question by means of Mr Costa’s brilliant speech.
I am aware that our sectoral interests are not the only ones threatened by the restriction of resources apparently approaching, but, in any event, they fall within this Parliament's responsibilities.
The delay in compliance with the commitments made in 1996 by means of codecision between Parliament and the Council, with regard to the funding of the trans-European transport networks, is a fact. It is not merely an opinion. The Commission's proposal of a sum of EUR 20 300 million for this objective, within the framework of the financial perspectives 2007-2013, is also a reality.
The Council is being asked whether there is sufficient funding to meet the commitments laid down in Decision 884/2004. We respect the opinion of the Council, as expressed by Mr Schmit, who describes it, at least, as appropriate and sufficient. Well, we are asking questions because we truly believe that extremely important projects are genuinely at risk of coming to nothing.
In its proposal, the Commission has highlighted serious concerns, which deserve to be reproduced in their entirety. The Commission says: ‘the worst delays concern rail projects and cross-frontier links which limit the possibilities created by the opening of the railway market. They have in fact become one of the principle sources of congestion and imbalance between modes of transport on the major routes’.
At the current pace of investment, it would take more than 20 years to complete the whole of the trans-European transport network in accordance with the 2004 review. So the conclusion is very clear; Mr Barrot has demonstrated his ambition and the Council has told us that this budget is sufficient, but we believe that if it is not supplemented in this way, the great projects which peripheral countries such as Spain are hoping for will be frustrated. We trust in the efficiency of the work of the Commission and the Council, with the contribution of this Parliament.
.  Mr President, the trans-European networks present us with a glaring discrepancy between their general importance, which Mr Schmit has just underlined, and the extent to which they have been realised. It is for this reason that we are running the risk, where the trans-European networks are concerned, of making permanent the trans-European nuisance that we have had for some years now.
Let me remind you that building the trans-European networks is a task given us by the Treaty of Maastricht. They are not something that we simply came up with; they are a matter of obligation, an obligation into which we jointly entered. Throughout the time that I have been working on them – starting with the Christopherson group, and most recently in the high-level representatives’ group under Karel Van Miert – the outcome has always been a great deal of hot air, but little of any real substance, and little in the way of projects. Even in the days of the Christophersen group, we were told that the projects were all ready to go ahead, that they were a practical proposition, and that the excavators could start work tomorrow. Not much actually happened, though.
I would also like to remind you that last year, in May 2004, the Council and this House specified completion dates for the projects. If it turns out that these completion dates cannot be met, I would hope that the Council – and by that I mean not the Council as a whole, but the Member States – will say that that is not what they want, that they cannot go along with it, and that the projects cannot be completed. It is at that point that we will have to abandon the projects. So, in this matter, let us have more courage, more commitment and more honesty from the Council, and if what we have heard today – that the presidency, Parliament, and the Commission endorse the budget appropriations for the Financial Perspective – is a promise, then that is a statement with which we are very comfortable.
.  Mr President, ladies and gentlemen, we have, over the past few days, observed the 60th anniversary of 8 May 1945, but we also recall 1 May 2004, when the division of Europe came to an end. Now, in Europe, what belongs together can grow together, and the TEN projects help to bring this about, but we also know that the 30 TEN projects are a wish-list drawn up in a spirit of national ambition. The bridge over the Straits of Messina has nothing to do with European integration, but it is on the list.
We know that funding all 30 projects, which are due to be completed by 2020, will call for some EUR 600 billion. We also know, though, that, if we presuppose a 20% share, the EU, under the present financial plan, will take 120 years to do that. We do not have that much time. Yes, it is a good thing that the Council has agreed on a Euro-vignette, but we know that the amount levied will not be enough to fund, for example, the tunnel through the Brenner Pass between Austria and Italy. On the basis of the tolls that Austria collects, it would take 300 years for Austria to be able to fund its share of the Brenner tunnel. That is why we need priorities; what we need is the sort of transport projects that will unite Europe.
This has prompted us to start an initiative transcending party and national boundaries. We want absolute priority to be given to the joining-up of the European rail links between Berlin, Warsaw, Tallinn, Riga and Vilnius, and we want a rail link between Vienna and Venice to Ljubljana, Bratislava, Prague and Budapest. If we complete these two projects, we will have reached all eight capitals of the new Member States, and Europe will then be able to grow together. In any case, we would rather see these two projects fully realised by 2010 than have 30, 50 or 48 projects half-finished in 2020. European integration is dependent on our setting priorities in this area.
. Mr President, I am the draftsman of the opinion of the Committee on Transport and Tourism on the general rules for the granting of financial aid in the field of the trans-European transport networks and energy. In this capacity I can clearly state that under no circumstances should the EUR 20.3 billion currently being proposed by the draft regulation be reduced. It is imperative that this level of funding be viewed as an absolute minimum.
The Commission needs to give an assurance that this proposed level of funding will meet the needs created by the higher levels of Community cofinancing, which can be as high as 50%. We need to be realistic in order to meet the objective of advancing these projects, particularly when the number of priority projects has increased from 14 to 30. Undoubtedly there is a high level of expectation on the ground for clearer rules on the granting of aid to TEN-T projects.
I strongly believe that cofinancing is essential. Member States need to stand up and take responsibility for their respective infrastructures. European funding alone cannot achieve this for them. Much of the funding will be directed towards major cross-border projects, but I do not believe that this can be effective without all countries concerned signing binding bilateral agreements.
Where proper parallel funding has not been made available by a Member State, the Commission’s inspection role and its ability to recover funds need to be strengthened. The Commission, after all, is the custodian of the Community budget.
Mr President, Commissioner, if I may, I should like to start by thanking Mr Cramer for his fine words of solidarity.
As I understand it, three things are needed before the trans-European transport network can be established, namely money, money and more money. In my opinion, however, money is not all that is needed. Once upon a time all roads led to Rome, the centre of the civilised world, because that was how the Romans built them. Where do the roads of the ever more united Europe now lead? It is not my intention to answer that question just now. Instead, I should like to address another question that lies behind it. Does the transport system of the enlarged EU, which in future will enlarge even further, really form one system, and can the European network be viewed as a whole? In my opinion, the answer to this must be no. Sixteen new priority projects have been added to what was until recently 14, in order to take account of the accession of the new EU Member States. The action we take in future will undoubtedly also follow this pattern, or in other words we will continue adding on extra projects in a piecemeal fashion whenever new countries join, as though we were extending a house or making a patchwork quilt.
I should therefore like to ask the Commission whether it is not finally time to take a bird’s eye view of Europe, and whether it would not be worth drawing up a comprehensive study of the trans-European transport network. This study should cover not only the Balkan states, but also Moldova, Ukraine, Belarus, Georgia, and probably also Russia. In my opinion, it is high time that a comprehensive and methodical study of this kind be drawn up in order to gain a bird’s eye view of Europe.
Mr President, I too would like to thank Commissioner Barrot for his courage and the Presidency-in-Office of the Council for the good will it has demonstrated, but more than good will, it must show rigour in demanding greater funding, or sufficient funding at least, for the trans-European networks.
Parliament has always supported the trans-European networks and their sufficient funding and, in fact, it views the proposed 20 300 million for the financial perspectives as a minimum and condemns the delays and obstacles, because they are delays and obstacles to promoting growth and employment and social, economic and territorial cohesion.
I am pleased that special attention is being paid to cross-border routes and I would like to ask the Commission whether it has examined whether the sum — of 20 300 million — will be sufficient in the ideal event that, for at least half of the cross-border projects, the possible 50% is invested up until 2013. Will that sum also be sufficient to ensure the operation of the guarantee instruments which are being established jointly by Commissioner Barrot and Commissioner Almunia?
I would want assurance that the Commission and the Council intend to concentrate on the 30 projects already adopted, guaranteeing their stability and providing them with the necessary impetus, and not to be diverted by other interests which, in the form of alternative projects, are appearing as a result of the prospect of fresh money.
I would like to end by mentioning the necessary flexibility and provision of additionalities at the different levels of funding, both at Community level and at national and regional level, both public and private, including the possible synergies between transport networks and energy networks.
The limited amount of funding set aside for transport policy made it necessary to draw up a list of priority trans-European transport network projects. It is, however, abundantly clear that this list still contains too many projects in relation to the EU’s financial resources. In view of the recent enlargement and the massive delays being experienced by the new Member States with regard to infrastructure development, I therefore believe that projects aimed at unifying Europe’s transport network should be the focus of particular attention.
With regard to the Commission’s proposals for levels of funding under the 2007-2013 Financial Perspective, it should be noted that there is no justification whatsoever for citing EU enlargement as the reason for increased expenditure in this area. The new Member States are involved in only 10 of the 30 approved projects, and they receive only 10% of funding. Furthermore, the 10 new Member States regard this as an unattractive funding option because of the unusually low rate of cofinancing from the EU.
In spite of these shortcomings, however, I believe that we should do everything in our power to ensure that expenditure on the trans-European transport network remains at the level proposed by the Commission.
. Mr President, I should first like to thank all those who have spoken and who have clearly demonstrated that the implementation and creation of the trans-European transport network projects is a significant priority for your Parliament.
I must perhaps offset the pessimism and negative analysis expressed in certain quarters, since if it is true that progress in the achievement of these projects has up to now, since the Maastricht Treaty, been insufficient, a number of them have nevertheless been carried out or are on course to be carried out since the 1994 European Council in Essen, if my memory serves me well. A first step in completing the projects has thus been achieved or is on course to be.
There is no doubt that the Council shares the concerns of your Parliament when you state that the trans-European networks are an essential element from an economic point of view, or from the point of view of territorial cohesion as the speakers have said, and as Mr Vice-President has noted. Certainly, as someone pointed out, money provides the backbone for this effort. We must therefore ensure that our political priorities can also be translated into budgetary priorities. It is in this respect that the financial perspectives are indeed a major issue.
As President-in-Office of the Council, I can but state that until June, the Luxembourg Presidency attaches great importance to this section of the financial perspectives and would not wish it to be reduced, because that would mean that the political priority would be decreased or further delayed. It is a commitment that the Presidency alone cannot, however, make. It is, in actual fact, the responsibility of the Member States first and foremost and of your Parliament to decide upon them, since the financial perspectives are not only decided upon in the Council. The financial perspectives are decided upon jointly by the Council and by your Parliament.
I believe that if you attach great political importance to the trans-European networks, you should let it be known. You have done that today, the lesson has been learnt, and the message will be conveyed during the coming weeks, whilst discussions on the financial perspectives will certainly intensify.
. Mr President, I should first like to follow Mr Schmit in thanking all of the Members and speakers who have demonstrated their great interest in this matter by being here today.
I should next like to point out that we have a practically complete outline for 27 current and future Member States, and that the proportion of cofinancing will be the same for all Member States. Broadly speaking, we will finance 50% of the studies – as we are doing at present. With regard to the projects, we will increase from a rate of 10% for the ‘normal’ projects to possibly 30% if they are priority projects. The cross-border projects, which until now have benefited from a maximum rate of 20%, could possibly benefit from a rate of 50% if we join you in treating them as a major priority.
I should, moreover, like to return to the issue of neighbourhood and the links you hope to foster with the entire European continent. You are aware that I confided my thoughts on extending the trans-European network to neighbouring countries – the Balkans, the Caucasus, Russia, the Ukraine, Moldavia, the Eastern and Southern Mediterranean – to Loyola de Palacio. I am expecting great things of this work, which will enable us to reflect on the future of relations across the European continent and that will also contribute to our thoughts on the neighbourhood policy.
I should also like to point out that we will have to be very attentive, because we will still have to make sure that the nation states and the Member States can undertake the projects in earnest. Overall, we will provide a seventh of the effort, a contribution that will have a fundamental lever effect.
I will not go over all of the speeches that have been made, particularly by members of the Committee on Transport and Tourism. That said, you are right that it is a matter of great urgency, particularly if we hope to avoid, as certain among you fear, the creation of a kind of patchwork made up of small sections that could be managed well, but that would not be linked to the entire network. It is for that reason, Mr President – and I take the liberty of insisting on this point this morning – that I have taken the decision to propose the appointment of coordinators to the Council and Parliament. These coordinators will be made responsible precisely for ensuring that every effort is made along the whole length of the corridor – they are essentially rail corridors and also river corridors – to guarantee the cohesion of the corridor, within the time allowed. I believe, Mr President, that Parliament must promptly issue its opinion on the proposals.
As Commissioner, I would like to take this opportunity to repeat that I look forward to Parliament’s opinion? I will then be able to communicate to the Council this proposal on the strategy – if I can use the term – of coordinators, to which, Minister, it has moreover given its consent. Armed with the opinion of Parliament and that of the Council, I would then have to present the nomination of these coordinators that I sincerely hope for to the College of the Commission. The coordinators would in fact have both technical skills and, I believe, the necessary political and moral authority to truly get everybody moving and, if need be, to make sure that two neighbouring States can commit to the project of extending the network by means of bilateral relations.
I would like once again to thank Parliament and the Presidency, which has pointed out that everything has of course been put on hold due to the financial negotiations. That said, I believe that it is also the responsibility of Members to point out to their leaders and to the leaders of their Member States that, if we want a fully competitive Europe that achieves territorial cohesion, they too must play their part in implementing these large-scale projects that can prove a real opportunity for the future of Europe. My thanks also go to Mr Costa who, on behalf of the Committee on Transport and Tourism, took the initiative for this debate that I too have found very useful.
The debate is closed.
The next item is the report by Mrs Hennis-Plasschaert on enhancing port security (COM(2004)0393 – C6-0072/2004 – 2004/0031(COD)).
. Mr President, my first word is a word of thanks to your rapporteur, who has carried out some truly excellent work.
The recent wave of terrorist attacks has demonstrated that no country or business sector is immune to such threats. Whatever their motives may be, these terrorist acts can occur in any place, at any time. The maritime world and port environment do not escape such threats, and we cannot wait for an attack before we take what are essentially preventative measures within the transport policy framework.
The fundamental objective of this proposal for a directive is to complete, at port level, the measures adopted in 2004 exclusively on port terminals, within the context of the regulations regarding the security of ships and port facilities. You will recall that this regulation transposes, at Community level, the security measures adopted by the International Maritime Organisation in December 2002, particularly the ISPS code on the security of ships and port facilities. At that time, the Commission had chosen to extend the security measures to the entire port area only at a later stage and by means of a directive.
Our final objective is to emerge from this near artificial separation between the port, on the one hand, and the port facilities that make up the port, on the other, and to implement a coherent security plan that takes into account the geography and the topography of different ports, as well as the various areas of which it is composed, on a case-by-case basis, according to the Member States’ transposition. We believe that this approach is viable in terms of efficiency and cost.
I would like to stress that our proposal is largely based on the results of a piece of work carried out jointly by the International Labour Organisation and the International Maritime Organisation, which has led to the publication of a code of conduct on port security. This code of conduct is not, however, legally binding. That is why the Commission’s proposal requires the same structures and security measures as the regulation already in force, in order to create a security regime that applies to maritime transport as a whole, starting with ships and extending as far as the port area.
This approach enables procedures and synergies to be simplified where security is concerned. The proposed directive calls on Member States to define the confines of their ports and to ensure that port security assessments and port security plans are drafted in an appropriate manner, and in accordance with minimum requirements.
The proposal submitted before you also makes provision for a port security authority to be designated for each individual port or group of ports, a port security officer to be appointed, and focal points to be set up in Member States in order to ensure that the necessary communication takes place with other Member States and, of course, with the Commission. Finally, the proposal makes provision for a Community-wide system of inspections of the implementation of port security measures.
I shall conclude my speech, Mr President, by stressing in particular that some of our major trade partners have already carried out an extensive implementation of the International Maritime Organisation’s ISPS-code. These third countries enforce the security measures in all of their ports and naturally expect the same commitment from us. They are all set to come and check that that is the case if we do not move more quickly in this direction. I believe that the European Union cannot be outdone in this area, both for reasons of trade but also for the protection, naturally, of our fellow European citizens and of such vital infrastructures as our ports.
I would add that, when I travelled to the United States last month, I was able to visit Mr Jackson, who is responsible for national security. To be perfectly frank, we have really initiated a form of cooperation based on trust. That also implies, however, that Europeans are truly willing to consent to the efforts required to ensure this large-scale security effort across all port facilities.
I therefore once again thank your rapporteur and all those who have examined this text. I thank you, in particular, for conferring on this document the full importance that it deserves and, Mr President, Minister, I hope for your speedy agreement on this matter.
.  Mr President, as we know and indeed, as Commissioner Barrot stated a moment ago, the terrorist attacks in the US and Spain, as well as the general increase in crime, have led to all kinds of safety measures being taken in Europe. After the airports, it is now, of course, the turn of the seaports; after all, European ports are essential links within the transport chain which connect trade and passenger flows by sea and across the land. In many cases, they are also the nerve centres for the transhipment of dangerous freight for important chemical and petrochemical production centres and are located near cities. It follows that terrorist attacks in ports can lead to serious disruptions of transport systems, have a domino effect and cause damage to people in the ports and to those living in the vicinity. It was, quite simply, vital that action be taken.
I should add that it is better to sort this matter out ourselves than to be on the receiving end of unsolicited help from American inspection teams, to name but one example. As Commissioner Barrot indicated a moment ago, first of all, Regulation 725 transposed the Code on international ship and port facility security – the ISPS Code – into rules that are binding upon the EU. This Regulation is not all-embracing, though. Since it is only concerned with the security of the wet section of the port, an additional directive on the regulation of the security of the entire port area came out in 2004. That is the directive that is before us this morning and on which we will be voting later on today.
I would like to focus on two core issues to which I was committed as the rapporteur. Commissioner Barrot has already discussed a number of other issues at great length. The two issues I should like to discuss are related to guaranteeing a level playing field in the European Union.
First of all, there is the proposal’s financial underpinning. Who is actually paying for what? The differences between some Member States and others are considerable, and I see this as completely undesirable if there is to be a level playing field. In the final agreement, the Commission is therefore urged to present – as soon as possible and by no later than 30 June 2006 – a study about the distribution of the costs between government bodies, port authorities and industry. The additional security measures should on no account lead to distortion of competition.
Secondly, I was determined that the interpretation of the rules in all Member States should be unambiguous and that their implementation should be harmonised. It is, of course, unacceptable that one Member State should settle for one extra lock, so to speak, while five guards and six cameras should be made compulsory in the others. Of course, I am exaggerating, but still. I have therefore argued in favour of the Commission ‘metamonitoring’ to some degree. This proved to be a tricky point during the negotiations, particularly for the Council, which surprises me, because it is the Member States that complain bitterly about the lack of a level playing field, but all is well that ends well. We have found a phrase with which all those involved can identify and by means of which the Commission is given sufficient means in order to carry out the necessary metamonitoring.
As rapporteur, I have also tried my level best to avoid creating an additional bureaucratic institution, and proposals to that end have consequently been repealed. I am, of course, delighted to inform you that I reached agreement with the shadow rapporteurs, the Council and the Commission very recently. This compromise is made up of Amendments 13 to 75, inclusive, which the Group of the European People’s Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament, the Group of the Greens/European Free Alliance and my own group can support, as can also the Council and the Commission. If we actually adopt this compromise later on today, the directive can be finalised at first reading. Although you may be inclined to be sympathetic to Amendments 10, 11 and 12, tabled by the Union for Europe of the Nations Group, I would nevertheless advise you to vote against them. They failed to pass muster at an earlier stage in the Committee on Transport and Tourism; and their substance has already been covered elsewhere or would lead to an unnecessary Christmas tree effect.
The agreement that has now been reached is a very workable compromise for all parties involved in the implementation of the measures, and so a speedy conclusion at first reading is very much to be desired. There is nothing left to say but to thank the shadow rapporteurs, the Commission and the Luxembourg Presidency warmly for their commitment and their cooperation, which I have greatly appreciated.
. Madam President, I rise to speak on behalf of the Committee on Industry, Research and Energy. First of all I would like to express our broad support for this proposal and in particular welcome the flexibility contained therein, so far as Member States and their implementation is concerned. Security and counter-terrorism measures are very much a feature of the age in which we live and are very important issues, so it is all the more welcome that the Commissioner has taken an initiative in this matter.
However, my committee had some concerns about the lack of a proper cost benefit analysis, or an adequate impact assessment of the costs arising from this directive. We also had concern about the absence in the proposal of any specific reference to funding or financing measures. It is all very well for us to come forward with proposals, but we should have regard as to how such proposals are to be financed. Therefore, we tabled an amendment, which draws attention to these aspects of the proposal and calls for them to be borne in mind by the Member States when they draw up the guidelines for action. We would not wish all the burden of the cost of this measure to fall on operators or shippers in the private sector, but would seek a fair and equitable sharing of the burdens and costs involved.
. Madam President, ladies and gentlemen, I thank the rapporteurs who have gone before me and I can of course confirm that the Committee on Civil Liberties, Justice and Home Affairs endorses the measure.
I nonetheless think it necessary to add some points: the ease and confidence with which the terrorists were able to strike in September 2001 and in other circumstances have created the need to extend security checks not only at airports and border points but also at ports, which record a significant flow of goods and passengers on a daily basis.
With regard to the proposal of the Council and Parliament to additionally subject cargo ferries to checks, I, as draftsman of the opinion of the Committee on Civil Liberties, take the liberty of pointing out that a greater number of checks at ports would also make it possible to stem the trade in counterfeit goods, drugs trafficking and a long list of activities carried out by criminal organisations. My proposal, presented as an amendment in the Committee on Civil Liberties, was not accepted, in the same way that other amendments calling for the extension of checks to people, in addition to goods and vehicles, were not accepted.
I truly believe this rejection to be incomprehensible, given that the objective was exclusively that of further safeguarding the safety of our citizens. Fortunately, subsequent discussions between the Council and Parliament confirmed the legitimacy of my argument and took note of it. The content of my amendments was added to the text, so that they have, in essence, been accepted.
I believe that the directive can also act as a legitimate tool in the fight against illegal immigration, by restricting the entry of people who, arriving without jobs or any papers, and counting on straightforward social integration, very often are compelled to commit crimes in order to survive, sometimes even despite themselves.
. Madam President, I wish to begin by congratulating Mrs Hennis-Plasschaert on doing a very fine job in drafting this report. The fact that we are, I hope, bringing this matter to a speedy conclusion is testimony to her hard work.
We all know the threat from terrorism over the last few years has increased considerably. The House has rightly debated these issues many times recently.
My original concerns were that the Commission’s proposals were too vague, would go too far and that the considerable costs of implementing and enforcing this directive could be pushed down the supply chain, leading to increased costs to industry and the consumer. I agree very much with Mr Chichester’s comments on the cost-benefit analysis.
Through the hard work of the rapporteur, such vague phrases as ‘unlawful acts’ – which could mean anything, such as dropping litter in a port area which poses no real threat to security – have been amended to read ‘security incidents’. This tightens the meaning of the phrasing and ensures that the directive can be better targeted at real threats. Port areas have been better defined to limit the costs imposed on the supply chain outside the geographic area of the port. Importantly, the principle of subsidiarity has been promoted in terms of defining the port-related areas to which the directive will apply.
However, security is not just about money and, indeed, cannot have a price put upon it. The hard work of the rapporteur has meant that the potentially unnecessary bureaucracy has been addressed. I am pleased to say that we have a report that I fully support and I would ask the House to give it its full backing in the vote later today.
. Madam President, ladies and gentlemen, with this directive we are combining the security of transport with the safeguarding of goods and maritime traffic between Europe and the rest of the world. Indeed, since 2002 and with the specific provisions of 2004, the issue has no longer been seen merely in terms of protecting human life at sea and environmental impact, but also of preventing terrorist attacks.
An improvement in the situation is, however, necessary, given that vessels are often not allowed to load and unload at US ports, and – particularly as regards container ships – the ports have to reach an agreement with the US customs agency under penalty of exclusion from transport routes. That does not aid our competitiveness.
The security rules that already apply, as cited by Mr Barrot, moreover, are fragmented, they are not legally binding and they lack an overall picture. It would therefore seem fundamental to approve this regulatory framework, in order to prevent distortion of competition and to recognise ports as nodal points in the logistical chain. The contribution made by the Socialist Group in the European Parliament to the drafting of the overall proposals was aimed in the following two directions: defining ports in the transport sector – not only at the ship/port interface, but acknowledging their functional link with the common transport policy – and asserting the need for inspections by the Commission to guarantee a uniform framework, while respecting the Member States’ authority.
In view of the considerable disparity between the positions of the Council and the Commission at the outset, and whilst we are making do with a less ambitious outcome than we would have hoped for, we consider the compromise reached to be satisfactory and we vote in favour. I sincerely thank the rapporteur for her fine ability to listen and synthesise.
.   Madam President, Commissioner, ladies and gentlemen, I for my part am opposed to bureaucracy, and the same is probably true of every Member of this House. A burgeoning number of documents that deal with problems relating to port security could well result in a proliferation of bureaucratic structures, and EU regulation of this issue will mean that two overlapping sets of legislation and legal systems will be in force.
Subsidiarity is one of the Community’s founding principles. We must not deprive the Member States of yet more powers by declaring that the directive will also apply to areas outside ports. We must not impose constraints on the Member States’ judicial systems by dictating what is to be considered an offence and what is to be considered unlawful. I am all for enhancing port security, but wherever possible it should be the Member States and the ports themselves that decide how this goal is to be achieved, in accordance with the principle of subsidiarity. The effect of this directive must not be that ports have to undergo never-ending inspections, carried out by countless different bodies. As I said at the beginning of my speech, we must avoid over-bureaucratisation of the regulations, directives and laws that apply in the EU concerning this matter.
Madam President, a directive on the security of EU ports is no luxury.
The attacks in New York, Washington and Madrid have shown that no mode of transport is yet safe from terrorism, and it is therefore logical that seaport security should be stepped up. Commissioner Barrot pointed out a moment ago that by doing so, we are simply discharging a number of international obligations. In fact, this is not just about the threat of terrorism, but also about the fight against illegal immigration, organised crime and the trade in drugs and fake goods. We hope in any event that the initiative will not remain stuck in good intentions, but that each of these security concerns will be acted upon properly.
Finally, I should like to express my approval about the amendments tabled by the Committee on Transport and Tourism. It is indeed necessary that the funding of the proposed measures should not result in distortion of competition and that clear guidelines are prescribed for covering the costs incurred by the governments on the one hand and operators on the other.
Madam President, I am glad that you, a lover of the coastline, are in charge of this sitting, and you know that. I would like to thank the rapporteur for the work she has done in tandem with the shadow rapporteurs. I think we have here a sensible compromise ready for tomorrow’s vote, one that all the groups can support, and that will bring this matter to a close.
The world is not, alas, the way we would like it to be. There have been terrorist attacks, which endanger the transport of persons and goods. Something must be done about them, and that is what this directive attempts to do; the upshot is that we have to take preventive action. One point that has to be made in this context, though, is that responsibility for security cannot, ultimately, be passed on to the ports alone; this is, on the contrary, a task for all those involved in transport, and that is something we must not forget. Security begins with the person loading on the goods, and it must, ultimately, involve both road and rail, or else we will end up with distortions of competition and with something else that we do not want, in the shape of more traffic on the roads rather than on water. This, I think, has to be taken into account. Unless I am mistaken, the Commission has already started giving consideration as to how this aspect may be included.
Madam President, the security of vulnerable locations such as ports is essential to society. This applies to both the ship-quay relationship and to the other port sections. Since ports are not identical in terms of size, location, character and method or organisation, Member States are given scope to decide how best to implement these rules, rightly so. I applaud the fact that the Member States can implement those rules in the most appropriate manner. After all, a uniform regulation for all ports prejudices the diversity to which I referred and will push up costs.
A second important point is the enforcement of those rules. Experience elsewhere has taught us that enforcement is easier in theory than in practice. Limited manpower is no ingredient for quality inspection, and so I welcome the fact that the Commission closely monitors the implementation of this directive.
Finally, I should like to express my appreciation for the rapporteur who managed to bring this dossier to a good end in a succinct manner by holding on to the core principles in consultation with the Council.
I very much welcome the fact that a debate is being held on this issue, as this proves that we are endeavouring to act wisely before any harm is done. It also proves that we really do regard ports as multimodal hubs within transport chains. Finally, this debate will boost consumer confidence. The advantage of the proposed directive is that it provides us with clear goals, and allows us to be flexible in implementing and achieving these goals. There was some controversy within my group over issues such as funding for institutions with competences in the field, and inspections and whether or not they disrupt port operations. I believe the compromise we reached is a good one, and that it deserves our support.
In conclusion, I should like to add that I asked port authorities in my constituency of Szczeczin and Świnoujście for their opinion on these proposals. Their responses were positive in every instance.
– Madam President, there is no doubt that we need to defend and guarantee the security of ports as well as airports. Terrorism is, of course, something we live with and fear. As a journalist, I experienced at first hand the major case of piracy on board the cruise ship outside Piraeus, when I saw arms and legs amputated and floating in the water. Terrorism is a terrible thing.
However, equally terrible is the fear of terror, which various governments use as a pretext for committing crimes against civil liberties. Citizens fear for their lives from terrorism and are afraid for their freedom from cameras watching their every move in streets, ports, airports, hotels, everywhere. Τhe ESΡS is tapping telephone calls. Citizens are monitored from credit cards, they are monitored from everywhere. We have terrorism and fear of terror. So let us protect our citizens. All the money which we are spending on terrorism – we spent a billion euros for the Olympic Games – could have been spent differently, repelling fanaticism and the extremism which leads straight to terrorism.
– Madam President, ladies and gentlemen, as we know, terrorist action over recent years has targeted public transport – trains, buses, aeroplanes, ships and the areas in which they operate. Memories of terrorist attacks, such as the attack in Madrid, remain fresh in our memory. We urgently need to take more – and more effective – measures. The proposal for a directive aims to serve that purpose. Most of the measures introduced by the directive are satisfactory.
We need to take measures at Community level, so that there are commonly accepted security rules and, at the same time, equal conditions of competition between Community ports. The successful example of the Olympic Games in Athens, where innovative security measures were applied, should be taken into account by the Member States, who need to acquaint themselves with these measures.
Coming from a country with hundreds of islands and ports in a sensitive area on the geographical edge of Europe, I think that the European Union should give priority to programmes to meet major requirements and complete infrastructures on these islands, which are often a point of illegal entry for people and goods.
Madam President, I shall be very brief, but I should first of all like to reassure both the rapporteur and, particularly, Mr Chichester. We are well aware that there is a cost issue and, as regards the costs liable to be generated by these measures, we in fact plan to undertake the commitment to prepare a communication on the security of different transport methods, including the issue of their financing, in our 2005 work programme. The concerns of your Parliament will be taken into consideration in this way. This reference to financing is, moreover, included in a preamble.
I should also like to point out to those who fear that we are not taking specific national situations into consideration that this is a directive and not a regulation. This enables us to take into consideration, by way of subsidiarity, a number of practical considerations that will make the fight for security more effective, when the directive is transposed by Member States. Finally, I should like to say to Mr Piecyk that he is absolutely right and that we must also be concerned about safety throughout the transport chain.
I now return to you, Mrs Hennis-Plasschaert, to express my deepest thanks as, thanks to you, I believe that we will be in a position to gain time in the context of implementing these security rules.
I also thank your committee, the Committee on Transport and Tourism. You have embraced this rather technical proposal and you have adopted a pragmatic and constructive approach in your handling of the dossier. I am pleased to observe that there are a great many points on which Parliament, the Commission and the Council fundamentally agree, with regard to the measures to be taken. The Commission can therefore subscribe to the compromise reached by Parliament in the context of negotiations with the Council and which is expressed, Madam President, in Amendments 13-75. We can therefore endorse Amendments 13-75, but unfortunately not Amendments 1-12.
To conclude, I would like to express my wish for a decision to be taken in order that this directive can be speedily adopted. As I said, the European Union cannot economise on preventative measures for the protection of its ports either with regard to its people and sectors of port activity or with regard to its international partners. All of the above has, moreover, been extremely well put by a number of you. Madam President, Mrs Hennis-Plasschaert, ladies and gentlemen, my services will pass on to you the detailed position of the Commission on each proposed amendment. I thank you most heartily for your attention and for your altogether decisive contribution to the outcome of this project.
Thank you, Commissioner. Thank you also for your brevity.
That concludes the debate.
The vote will take place at noon today.
The next item is the debate on the report (A6-0105/2005) by Mr Cercas, on behalf of the Committee on Employment and Social Affairs, on the proposal for a directive of the European Parliament and of the Council amending Directive 2003/88/EC concerning certain aspects of the organisation of working time (COM (2004) 0607 C6-0122/2004 2004/0209(COD)).
.  Madam President, honourable Members, I should like to start by thanking both the rapporteur and the House as a whole for their first-rate work, which has been carried out in an extremely short space of time, given the complex and sensitive nature of this issue.
Our aim in revising the directive is quite clear, namely to ensure continued high standards of health and safety at work. It is well known that a link exists between work-related accidents and excessive working hours. At the same time, we are all aware that the future will belong to flexible businesses that introduce innovative working methods, in so doing motivating their workers to be more productive and also offering them high-quality jobs.
In the interests of our fellow citizens, we must respond to these new challenges to the best of our ability. We must flesh out the European social model, one of the founding principles of which is quality as a determinant of competitiveness, and in fact the need to do so has also emerged from public consultations on the Constitutional Treaty. The Commission’s aim has always been to ensure that the revised directive maintains the current level of protection for workers at the same time as contributing to a more flexible organisation of working time. This was the intention behind the original proposal, and I believe that the same goal is pursued by those of Parliament’s amendments that the Commission will be able to accept.
I will comment in more detail on the Commission’s position on the amendments that have been tabled after listening to your debate.
. Madam President, thank you very much, Commissioner, for your kind words, not just about my report, but also about the joint work carried out by all members of this Parliament’s Committee on Employment and Social Affairs.
Ladies and gentlemen, by chance, our debate on the Directive on working time has coincided with the European anniversaries of 9 May. The words of our President, Mr Borrell, yesterday in this house on the relationship between our duty to remember and our duty to build a Europe in which euro-scepticism and anti-europeanism have been defeated are still ringing in my ears.
Our debate today and tomorrow’s vote are very much related to our responsibilities. They are very much related because millions of Europeans are awaiting the result of certain debates in which they have placed very great hopes, since this Directive is at the heart of social Europe and will be a clear signal of our will and our conviction that the European social model has a future, otherwise we will be at the mercy of a future dictated not from the other side of the Atlantic, but from the Pacific.
Our debates also coincide with an important moment in European integration and the ratification of the Constitutional Treaty by the various parliaments and peoples of Europe. And at the heart of the concerns of the citizens currently facing the question of whether or not to take the constitutional route is always the same question: what is Europe doing to improve our living conditions? We all know that this is the key point and that the question of whether or not our agenda is in line with the agenda and concerns of the citizens will depend precisely upon our reaffirming the European social model.
And the key point, as the Commissioner has said, is the opt-out Parliament wishes to put an end to this clause. European social laws must apply to all countries without exception. It is not sufficient, Commissioner, to eliminate the abuse and fraud committed in the past under the previous legislation. We must put an end to its legal basis in all of the Member States, as Parliament says, after 36 months or whatever is decided in a subsequent negotiation with the Council.
Why? Because the opt-out blatantly contradicts the objectives of the Directive, the health and safety of workers and the fundamental principles of the Treaty. Because it contradicts that which we have learnt from 10 years of experience during which, in the countries in which it has been applied, the health, safety and reconciliation of the family and professional lives of millions of European men and women have suffered seriously. Because it contravenes the Charter of Fundamental Rights and our Constitutional Treaty, Article 91 of which lays down the obligation for a high quality of life in work and a restriction of working days. Because, Commissioner, European workers, their organisations, women's organisations and also, in private, many employers who want a typically European model for industrial relations, are asking us for it.
What about flexibility though? This Parliament knows that we also need to deal with the issue of flexibility, because in Europe we do not just need higher quality work, but also more work. We are therefore in agreement and we will allow flexibility and we will vote for the annualisation, but, I must insist, this is a , we shall not vote for annualisation unless there is a vote in favour of putting an end to the opt-out clause. We believe that the opt-out would be proper in a Europe without rules, but we are nevertheless in favour of making European rules flexible.
Greater flexibility is not incompatible with a higher level of social protection for workers, provided that we ensure that there is a minimum level of regulations and guarantees, as the Wim Kok report stated. We also want to respond, Commissioner, to the principles to be taken into account when defining on-call times; we want the to be respected; we want the decision of the Court of Justice to be respected. On-call time is working time, because workers cannot use their time freely and they have to be in the places dictated by the employer.
We are also sensitive to the needs of the European health systems, which are facing serious difficulties recruiting professionals to cover this on-call time. We have therefore sought a solution which creates a synthesis between flexibility and safety. Commissioner, the Members in the Committee on Employment and Social Affairs believe that these two things are compatible. Those who believe they are not compatible are the people who are seeking to perpetuate the opt-out or those who are seeking to define on-call time as non-working time.
We can make an effort, we have demonstrated this, there is a consensus in Parliament. I would ask the Commission and the Council not to destroy the enthusiasm created by this agreement, because it is the old agreement that led to the European social model. We therefore fervently hope that we can count on your help, your dialogue and that we can work together constructively over the coming months.
Madam President, in George Orwell’s ‘Animal Farm’, there is a scene that is repeated in which, as soon as a debate is to take place, the sheep begin to call out ‘four legs good, two legs bad’. That is what we see now. Whenever anyone objects to our transferring power from the Member States to the EU institutions, we are told that not to do so would be tantamount to re-playing the Second World War, complete with holocaust and everything else. We cannot therefore even debate the existence or otherwise of the Working Time Directive without being subject to accusations of that kind.
The principle of subsidiarity is fundamental, with tribute paid to it on solemn occasions of every conceivable kind. When we get down to the details, precisely the opposite is the case. It is actually impossible for anything to remain with the Member States. The Working Time Directive is in itself a breach of the principle of subsidiarity. Each of the Member States is different. Each has its own economic structure. Some countries make their living from manufacturing, others from the processing industry. We have different arrangements in the public sector, with different rules governing such matters. There is no good reason for trying to regulate working time for the whole of the EU in this way. Indeed, it would be extremely inappropriate. Those who now argue in favour of doing so say that the alternative is social dumping. That is a hugely serious accusation to make against those countries that we have accepted as members of the EU and which all fulfil the Copenhagen criteria and are constitutional states entitled to organise themselves as they see fit. The notion that we could obtain some form of slave labour from these countries is a grotesque accusation which definitely must be rejected.
Parliament has now attempted in this House further to exacerbate the Working Time Directive already in place. That is something we must reject, for it is an attempt to give a yet further increased presence to the EU institutions. The proposal should therefore definitely be rejected with reference to the principle of subsidiarity.
. – Ladies and gentlemen, political decisions are sometimes the result of compromises that are intended to keep both sides happy. Problems resulting from the fact that anything that benefits employers places employees at a disadvantage, and vice versa, have beset the proposal for a directive concerning certain aspects of the organisation of working time at every turn, and we should not pretend otherwise.
The vote in the Committee on Women’s Rights and Gender Equality, of which I am a member, has demonstrated that Members of all political persuasions wish to tackle inequalities between employees and employers, and to ensure that there is a gradual move towards equal treatment for men and women on the labour market. The modern humanist approach to employment relations did not come out of the blue, however. It is the culmination of a long struggle for the recognition of human rights, and hence of the right to fair working conditions, which right is enshrined, , in the Lisbon Strategy, and emerges quite clearly from the Cercas report. Yet a few legislative loopholes and seemingly innocent compromises could undo centuries of progress. It is an unfortunate fact that altruism by employers towards their employees has not to date been a founding principle of our civilisation.
We adhered to the principle of work-life balance when voting on the proposal in committee, and we would insist that the following proposals are adopted, in order to ensure that this principle becomes more than an empty phrase to salve our conscience. Firstly, the maximum working week should not exceed 48 hours, including overtime. Derogations to this principle may only be decided on by means of collective agreements, which would rule out the use of individual opt-outs. Secondly, on-call time, including what is termed ‘inactive on-call time’, should be regarded as working time. Quite apart from anything else, this principle has been confirmed in rulings by the Court of Justice. Thirdly, the reference period for calculating the average working week should continue to be four months. There is a further priority I should like to highlight, namely that achieving equal opportunities does not only involve creating a level playing field for men and women with regard to wages and access to jobs and education. It also involves granting equal rights to men as far as opportunities to participate fully in family life are concerned.
. – Madam President, Commissioner, ladies and gentlemen, the proposal before us is a good one, based as it is on balance and common sense. It is in tune with the Lisbon Strategy, it protects small and medium-sized enterprises, and it contains a number of points providing for greater flexibility in the labour market.
There are some controversial elements, however, the first of which is the opt-out. The possibility of keeping the opt-out would mean that the Union would be adopting a directive on delicate aspects of minimum standards to be met in the area of health and safety at work, and yet would be also saying in the same directive that compliance with those standards is entirely optional. Continuing this practice cannot therefore be seen as a form of flexibility. What it would mean is deregulation in an area as sensitive as health and safety at work.
The European economy needs greater flexibility in the labour market, but not at the expense of an absence of rules. There are other, more effective, ways of bringing flexibility into the labour market, such as extending the reference period, which is covered in this proposal. This is, moreover, guided by the subsidiarity principle, in that it gives the Member States the freedom to choose to set the reference period anywhere between 4 and 12 months, depending on the situation in the country, without the EU unilaterally imposing a set period.
Lastly, as regards working time and rest time, there is no reason for Parliament not to abide by the rulings made by the Court of Justice. Once again, this proposal fails to uphold the subsidiarity principle, which would accord the Member States the right to set out methods for calculation as they see fit for the purposes of salaries and counting working time. Let me state very clearly that, in the proposal that has been tabled, there are no other possible outcomes than those I have mentioned.
. Madam President, I congratulate the rapporteur and all who have helped him in this work.
There are two crucial points in the report: they are the twin proposals to phase out the opt-out, while opening a way to the annual calculation of working time. In that way we will maintain workers' safety while continuing to allow businesses the flexibility they need to thrive in the modern marketplace.
An opt-out from a piece of health and safety legislation is wrong in principle. It needs to end and we need to bring about a proper balance between working and family life. Our leaders pledged to make the European Union the most dynamic, knowledge-based economy in the world, with more and better quality jobs and greater social cohesion. We will not achieve that by opening the door to a universal opt-out. That would be the path to a long-hours, low-pay economy, which is the exact opposite to what we are trying to achieve. If we do not end the opt-out, we should simply repeal the legislation and stop pretending that we want to put in place any sensible minimum standards at all on working time.
I would stress this: people have told me that this has nothing to do with work/life/family balance. It has. In 1996 the European Court of Justice ruled that this is a health and safety directive and that health and safety is about the total social, psychological and physical wellbeing of individuals. Family and working life balance has to do with the social and psychological wellbeing of all workers within the European Union. So let us nail that particular argument.
. Madam President, Commissioner, this text, naturally, does not aim to standardise working conditions in the Union, which would today neither be desirable nor possible, but it seeks rather to implement common foundations for the protection of employees. The more beneficial social systems, like the French labour law, are therefore not challenged and will remain enforceable. This point is essential, you suspect, in the context of the debate on the Constitution in France and in view of concerns raised by the drafting of European rules in the social field.
The stakes are nonetheless important. For us, ladies and gentlemen, it is a question of sending a clear signal as regards the social system that we hope to promote at European level. The ambitious objectives of the Lisbon Strategy make it necessary to adapt the European economy to new challenges. It is obvious that businesses should benefit from a dose of flexibility in the management of working time, but we sincerely believe that greater flexibility is not contradictory with a high level of workers’ health and safety. The balance between flexibility in the management of time and the safety of workers enforces the definition of minimum regulations and safeguards as well as suitable controls.
The debate surrounding the opt-out is thus of particular importance in this context. The option for an employer to contravene the legal limit of a 48-hour working week with the individual agreement of workers is, for us, clearly at odds with the spirit of the directive. I should like to point out that Parliament, during its examination of the 2004 report, was against keeping the individual opt-out agreement. Whilst we have hoped for the progressive abolition of the individual opt-out in a text that does not lean towards standardisation, however, we have given our support to keeping an opt-out option that would be managed by negotiation and collective conventions, in accordance with national customs. With regard to the reference periods, we agree with the rapporteur and the Commission on allowing an extension of not more than 12 months. This corresponds to the requirement for flexibility from the business community, which must naturally be able to deal with fluctuations in demand.
Finally, we remain convinced that all instances of on-call time must be considered working time. The Committee on Employment and Social Affairs nevertheless proposes that Member States may authorise the calculation of the inactive parts of on-call time in a specific manner in order to comply with the maximum weekly working time. We endorse this provision that once again takes account of national customs in this field.
. Madam President, we too would like to thank the rapporteur and others for the work that has been done on this revision of the working time directive. For our Group, this is an extremely important piece of legislation. The limitation of working time has been an historic struggle for the labour movement and we should not be giving that away in the 21st century.
But according to a recent report from the Work Foundation, based in the UK, the pattern of working in excess of 60 hours a week is prevalent now throughout the European Union, particularly in certain sectors. I think this is something that we should not be welcoming but should actually be very worried about.
For the Verts/ALEGroup,the control of working time is also about who controls your life, and this working time directive applies to employees. It is very important that people realise that. This is not just about having flexibility as a one-way street, but of bringing in the rights of employees. It is a health and safety issue. Tired workers are dangerous workers, whether they are operating on you or driving home. It is also a social health issue, in terms of a work/life balance, if we want our citizens to be active citizens involved in a whole set of other things. You cannot do that if you are working the entire time.
But the opt-out is a big issue for us. We will be told that this is about workers having a choice. A lot of the evidence shows that it is not a choice. It is something that is put in front of workers who are asked to sign away their rights to avoid employers having to negotiate or do paper work. Indeed, we find that in the UK two thirds of workers do not even know there is a limit to their working time.
For us the issue of on-call time as working time is also important, whether you are working in a burger bar or a hospital, and the compensatory rest element is also crucial, given that stress is one of the biggest causes of time off work and that is linked to working time.
. – Madam President, Commissioner, ladies and gentlemen, my political group as a whole is absolutely opposed to the European Commission's proposal. At the same time, it is highly critical of the report approved by a majority in the Committee on Employment and Social Affairs because, unfortunately, on most issues it goes along with the Commission proposal.
We reject the Commission proposal because it perpetuates opting out and strengthens social dumping. It feeds the unilateral power of the employer even more, on the pretext of corporate flexibility. It weakens the existing levels of protection of tens of millions of workers and the equilibrium within their families. It relaxes the current rules regulating working time introduced in the 1993 directive out of existence.
To be specific, the Commission proposal will allow the maximum working time to be as much as 65 hours a week, while the current directive and the International Labour Organisation Convention introduced a maximum permissible working week of 48 hours as long ago as 1919. We are turning the clock back 85 years.
In addition, the reference period for flexible working time has been extended from four to twelve months, while the necessary precondition of prior collective negotiation and agreement on the subject has been abolished. This will allow employers, in both the private and public sectors, to unilaterally and abusively manage the working time of workers, in the absence of the workers themselves, under the law or regulations. Similarly, the clear case law of the Court of Justice of the European Communities has been circumvented with the misleading device of dividing on-call time into active and inactive on-call time. Thus, the Member States or employers acting alone can say that eight inactive working hours implies 0.8 hours active time. It is a mockery.
Similarly, the Court of Justice of the European Communities has imposed a rest period immediately after on-call time. How does the Commission interpret the word 'immediately'? One day, three days, three weeks? I greatly fear that the Commission's proposal is nothing other than a knife in the back of tens of millions of workers, especially in the health and service sectors. At the same time, however, it represents a danger to the health and safety of us all.
Commissioner, would you want to be operated on by a surgeon who had been on call for 30 hours? Would you want to come across a lorry driver on the road who has been driving for 30 hours without a break?
. Madam President, the working time directive is to provide a better deal for workers and improve family life; but will it? The best deal a worker can get is to have a job, and this directive will not improve employment or social life.
I understand that the central objective of the EU is for each Member State to bring to the table its experience and skills, its best practice and ideas, share with the rest and strengthen all. So, allow this UK representative to bring to the table today some UK experience and practice: that less regulation equals more employment. Even Mr Špidla agreed with me on that to some degree a short while ago.
Denmark and Sweden apart, the United Kingdom has the lowest unemployment rate in the whole EU, way below the average EU rate. These countries have not taken the euro and the UK has not indulged in the more restrictive employment practices. The 48-hour week, rigidly enforced, will cause small firms to close or drive people into the black economy, where they are outside of all protection and where they will become avoiders of income tax and VAT. Flexibility can be provided by the opt-outs from the working week, which are due to be phased out in spite of a vote in this House on 24 February. Organisations like the United Kingdom Government, the chambers of commerce, EuroCommerce and Sky TV all want the opt outs to continue, but these bodies do not work in the pseudo-EU world of fancy plans and dead-hand regulation – they work in the real world of profit margins and of full employment as produced by the 48-hour opt out.
Madam President, this proposed change to the Working Time Directive is just as absurd a piece of EU regulation as the directive it is designed to amend.
It amounts to misplaced interference in the conditions of the labour market, and it is not surprising that the two sides of industry have rejected the directive. The conditions to which the directive relates differ widely across the 25 Member States and, no matter what positive things are inserted in the directive about the protection of employees and private life, it is and remains an expression of the EU’s obsession with regulation. The European Parliament clearly wants to see low growth. In my country, which without doubt has the EU’s highest standard of worker protection, these conditions are agreed between the two sides of industry. This has produced good results. Firstly, we have a larger proportion of the population of working age in the labour market than any other EU country. We do not have the strikes we see again and again in Belgium and France. We have a level of unemployment only half that of the eurozone, and we have the EU’s second highest gross national product per inhabitant.
It is incredible that we should have to put up with a situation in which the EU, which has not been able to solve these problems nearly so well as ourselves, is to tell us what to do. People would do better to come to Denmark, see the way to do things and then go home and work out, on a national basis, what they might do in terms of their own circumstances. It is quite impossible to assess how hard a nation works by looking at the length of its working time. What are crucial are methods of organisation, the training of the labour force and degrees of efficiency. In Denmark, people work efficiently, so the country can manage with shorter working hours. Foreigners should not interfere in these conditions, and I recommend voting against this directive.
Madam President, Mr Cercas, working time is an extremely sensitive issue. The reasons for this include the scourge of unemployment and the economic problems faced by employers, particularly in the new Member States. A few days ago I was astonished to find that people in Poland were able to go shopping in Ikea until 8 p.m. on 1 May, which was not only Labour Day, but also a Sunday. Supermarkets frequently stay open until 10 p.m. on weekdays, and sometimes even round the clock. The threat of job losses and the shaky state of our economies make it hard to know whether one should support employer or employee groups, the positions of which are inherently opposed. It is for this reason that I regard Mr Cercas’ report and the amendments by the Committee on Employment and Social Affairs as a sensible compromise, and one aimed at improving people’s overall wellbeing. On-call time in the workplace should be regarded as working time, and employees should be paid a flat rate for on-call time outside the workplace. There are certain issues that need to be regulated jointly in the EU, and working time is one of them.
Madam President, by saying, today, at first reading, that minimum rules for work are very important for health and safety in the workplace and also for the reconciliation of professional and family life, we are in fact underpinning the 1993 legislation.
I note that some of those who engage in social dialogue have let pass the opportunity to deal with this subject themselves, or else we would not have needed to do it in this House.
Thirdly, I note that there are many myths surrounding this topic, which have culminated in a polemic, even – and I do not wish to conceal this – in my own group. I would like to explode those myths, one by one.
Firstly, with regard to flexibility, it is claimed that Lisbon and flexibility are no longer compatible with this legislation, but that is not the case, for the reference period for measuring 48 hours has been extended from 4 to 12 months.
Secondly, given that I hear employers talk about the administrative burden, I would question the reason for changing this legislation. We are only changing in terms of flexibility and also in order to act upon a Court ruling.
Thirdly, as for subsidiarity, at the moment, we are leaving it up to the Member States to decide whether stand-by or rest time during on-call duty must be paid and, if so, how much, and whether allowance is made for them, and, if so, to what extent. We are leaving this up to the social partners and the Member States to decide, for I think this is up to them. Finally, I would like to thank Mr Cercas and Mr Silva Peneda, who have tried to incorporate respect for the principle of subsidiarity into this document.
Madam President, Commissioner, I wish to begin by thanking the rapporteur for the very good job he has done. In the short time I have, I shall concentrate on one aspect, namely the opt-out. Mrs De Vits said that this is contrary to the principle of subsidiarity, but that is not the case. Denmark, Sweden and France, for example, are at liberty to have standards higher than those in this minimum directive. This is a minimum directive. Can we do without a minimum directive? No, we cannot, for a directive of this kind also affects indirectly what may be some countries’ very significantly higher standards. If we were to have a situation in which countries began to compete with each other in terms of long working hours, then that would affect the situation in Denmark, Sweden and France. Because we have free movement of capital, these matters are not unrelated to the principle of subsidiarity. That is the first thing.
The second concerns our responsibility as legislators. Does our responsibility stop at our national borders? Are we only to think about the free movement of companies or are we also to assume some responsibility for employees’ health? I believe that we must also assume some responsibility for employees’ health, and we therefore need a minimum directive.
Thirdly, we often talk about the need to reconcile family life and working life, but what is to become of this if we permit long working periods? It would lead to a situation in which it were men who worked and did not assume responsibility for their families, and then we should not obtain an equal society. That is why we need this proposal by the rapporteur.
Madam President, Commissioner, ladies and gentlemen, I congratulate the rapporteur on the work he has carried out and on the conclusions reached in the vote of the Committee on Employment and Social Affairs. My congratulations are not just a formality, as from the very first words of the debate in which we participated, it was made clear to us how difficult it is to manage such a delicate subject.
I will only make reference to a few fundamental issues in my speech: protecting health and safety in the workplace is not merely the legal basis, but the reference that warrants this proposal for a directive.
I fail to see how people can assert that this is a threat to the principle of subsidiarity and to the safeguarding of our various national experiences. We must bear in mind that the principle of health and safety protection beyond certain limits on working hours constitutes a general safeguard value that demands a foundation of common rules and references for the very definition of the social and economic employment model and the principles from which the European Union must take its inspiration.
Every opportunity for flexible and specific regulation in this area must be defended and it is precisely because of that that I, like other Members, would prefer the fundamental principle to be that of referring back to the solutions adopted by means of collective bargaining in the various countries. That is, of course, in so far as collective bargaining exists, is effective and guarantees a regulatory foundation that can combine the requirements of flexibility and the specific organisation of working hours by sector with those of health and safety, which must be protected at all costs.
We will wait and see if it will be possible to make progress on this point, also in connection with the Council position. For the time being, I believe that the solutions adopted in the vote in committee guarantee such conditions, in the same way that they guarantee margins of flexibility thanks to the prospect of extending the reference period to 12 months.
I hope that, on the basis of this work, the positions that may develop in relation to the Council’s common position will guarantee ever more adequate solutions in the future.
Madam President, I would like to remind the House that we really do have to take responsibility for Europe’s social dimension, quite simply because many believe that the accession of the 10 new Member States will make it a utopia. A social Europe requires minimum standards, and so we reject the Commission’s amendments to the Working Time Directive, which suspend these standards and turn the directive into nothing but an arbitrary abstraction.
These amendments involve, among other things, the new-found idea of dividing on-call time into active and inactive working time, with parts of it no longer recognised as working time. As we see it, time spent on stand-by must continue to be regarded as working time. Worker protection and the safety of the public must continue to be given priority over economic considerations. Health workers working shifts of 30 hours or more put patients at risk; I do not think that there is any room for compromise here, and the ruling of the ECJ backs me up in this. Although I wish to thank the rapporteur for including this crucial sentence in the report, we cannot support the compromises that follow it. We see here a need for improvements, for we believe that on-call time must continue to be regarded as working time.
– This proposal for a directive on working time is one of the most dangerous facets of the attack on workers’ rights. It jeopardises gains made in the course of a struggle that has lasted more than a hundred years and affects millions of workers and their families.
It is therefore crucial that this Commission proposal be removed and another drawn up that completely scraps the opt-out, rejects the classification of inactive time, abides by the rulings made by the Court of Justice, helps people to reconcile working life and family life and protects workers’ health and safety.
We also wish to stress the need to reduce the working week to 42 hours and not to increase it from 48 to 65 or more. What Europe needs to do is to set an example when it comes to protecting rights, and not to veer towards Asian standards in the name of flexibility and competition.
Madam President, the revised Lisbon strategy aims at growth and employment. Granted, we need to become more flexible and more competitive, but that is precisely what we find in the Cercas report on the Working Time Directive, and in the compromises on which my colleague Mr Silva Peneda and others from our group have worked.
We do not want to put the whole of the EU in a straitjacket; rather, we want a reasonable framework for action that leaves room for national regulations, for example to extend the reference period from four months to one year, provided that the social partners agree to this. Decisions on possible extensions of the 48-hour week, too, are a matter for them and for collective agreements. This is a practical expression of what subsidiarity and flexibility are about, but the basis for all this must continue to be the ruling in which the Court of Justice defined on-call time as working time. I regard the Commission proposal, which draws a distinction between paid active and unpaid inactive working time, as unrealistic.
I can tell Commissioner Špidla that I, on one occasion, joined the staff of the biggest accident and emergency unit in Hessen for their night shift. The junior doctors, nurses and ambulance drivers were on call, and extremely actively so. The short breaks between callouts were not long enough to allow the staff to recharge their batteries. It is not only in hospitals that workers are entitled to job security and job satisfaction; there is a need for derogations from the directive for fire brigades, including those on airports, for rescue workers and for security workers in environmentally sensitive enterprises. I have talked to all of them. Familiar though I am with the hospitals’ financial worries, they must do what has been done in other sectors and find intelligent ways of reducing costs, improving the coordination of their staff’s callouts and making better use of technical facilities.
Let us not forget the other costs that result when staff are, day in and day out, so stressed out that they run the risk of permanent damage to their health, not to mention the risk of exhausted staff making the wrong diagnosis or giving the wrong treatment. It is not acceptable that patients should be exposed to such risks.
– Madam President, I shall be concentrating on on-call time. I do so because many Members are wondering why it is that this appears to be a particular problem in Germany, where the owners of hospitals are up in arms against the change proposed by the Committee on Employment and Social Affairs, just as they once were against the rulings by the ECJ.
So, for the sake of clarification, let me explain that the ECJ’s ruling has been implemented in Germany, too, since 2004, when German law began to treat the whole of on-call time as working time, in precisely the same way that Mr Cercas’ report demands.
Secondly, in practice, too, this can be done without too much difficulty, as is demonstrated by a study to which even the German Minister for Health has referred. I might add that, in Germany, there has been funding available since 2003 for the introduction of much-needed innovative models of working time and for the recruitment of some new doctors. Even then, there can be problems, but it is for that very reason that our Committee wants the opening clause, which would state that alternative arrangements could be made by collective agreement – and only in an emergency by law – to make allowance for the inactive periods. The problem is not the European Working Time Directive; the problem is German hospitals’ aversion to reform. For example, one German region, while being much smaller than Sweden, has far more hospitals and hospital beds. The issue with on-call time is the safety of the patients. Even though staying awake for a period of 24 hours is equivalent, in terms of its adverse effects, to having a blood-alcohol level of 1 per thousand, doctors often work over 30 hours at a stretch, and that is what must be changed.
Madam President, ladies and gentlemen, while discussing some aspects of the organisation of working hours, first of all we have to talk about those cases where hired employees support their families from their jobs, and who comprise the majority of the labour market. A high level of unemployment, in particular in some new Member States, the slow development of new workplaces, reduction of old workplaces in some sectors, for example, in the textile industry, and the fear of people, particularly in the provinces, that they will lose their jobs, enable employers to misuse the possibility of eliminating workplaces, or threatening dismissal if an employee refuses to work overtime. Work exceeding 48 hours per week can worsen the conditions of employees in all sectors even more, in particular those working in the service sector, creating not only physical, but also moral discomfort, and causing undesirable effects for families and the education of children.
If the necessity for prolongation of the workweek is argued from the point of view of the fear that businesses in the European Union will move to China or other countries, then we should ask ourselves whether one of the essential motives of the establishment of the European Union – the welfare of its citizens – becomes just a catchword, and whether we should seek other means for economic development and competitive abilities. On the other hand, the proposal of the European Parliament, in respect to employees having several work contracts and to summing up their working time according to each contract, deprives the citizens of those states where salaries are low, in such sectors as the health sector, which employs duty time, of the possibility of ensuring themselves an appropriate standard of living. Therefore, when adopting the amending directive, I suggest refraining from the ‘opt-out’ introduction into all sectors and not to sum up the working time in respect to people voluntarily working according to several work contracts, and leave such decisions to the national level.
Madam President, if we want to win the European public over to the European project, the EU must not become a self-service store where social and labour law are concerned. It is because an welfare state is not an option that the opt-out clause must be done away with; this currently permits derogations from the maximum working week, and has already, in the United Kingdom, resulted in 700 000 employment contracts that disregard the 48-hour working week. This is a good compromise, not least because, through the social partnership, it enables the trade unions to intervene.
Let me end by appealing to our friends in the Confederal Group of the European United Left. In the last Parliament, we voted on the Tobin tax, and would have won the vote if you had voted alongside us. Watch out, or else your votes this Wednesday might enable the hardline conservatives to get what they want!
Madam President, I was expecting to find in this directive what is missing from the Charter of Fundamental Rights of the draft European Constitution: the upwards harmonisation of social rights. There is no mention of it. The opposite is true, in fact. Only employees’ flexibility has been increased therein.
Whilst the hanged men of Chicago died in 1886 for an eight-hour working day and a 40-hour working week, here we have, at the beginning of the 21st century, the great social innovation of the European Union, which should seek to raise the ceiling on the maximum weekly working time from 48 hours to 65 hours, or indeed above that in the event of individual or collective agreements, with the reference period for calculating the maximum weekly working time increased from four to 12 months.
Generously, periods of compensatory rest at the end of 72 hours’ work are guaranteed. One can only acknowledge the social audacity of this text that will most likely make European employers tremble! To cap it all, the concept of an inactive period of on-call time is being introduced, which is to be excluded from working time, and which completely contradicts the case-law of the Court of Justice of the European Communities. There is no need for further explanation. The zealous servants of European employers have toiled well and although they know, like those who will choose to vote in favour of this text …
Madam President, I will confine my remarks purely to the issue of the opt-out. The rapporteur said that the opt-out violates the fundamental principles of the Treaty. That is simply not true. The Commission is the guardian of the Treaties; the Commission proposed 10 years ago that the opt-out should exist. In the review now, 10 years on, the Commission is still proposing that the opt-out should continue to exist.
Mr Hughes said that the issue is about work/life balance. The rapporteur asserts that people are asking how Europe improves their living conditions. I do not believe that people are asking that. People are asking themselves how they can improve their living conditions for themselves. At the moment, the decision of many millions of them is to use the opt-out.
The issue before us today is: who decides? Should it be a small group of out-of-touch politicians dictating what makes a better quality of life for the people, or should it be the millions of workers themselves, who currently enjoy the right to choose and who want to continue to decide for themselves?
Many of the new Member States want to make use of the opt-out. All the social partners except the ETUC want to keep the opt-out. Small business organisations across the EU have contacted me, pleading that the opt-out be kept. My good friend Mr Silva Peneda says that this report proposes more flexibility and is good for SMEs. SMEs themselves fundamentally disagree, and they should know. The issue is: who should decide?
I believe that it should not be for us in this Parliament to decide and to dictate excessive and rigid restrictions on how people choose to spend their lives. People want more freedom and more flexibility. We should give that to them and vote against this report.
Madam President, ladies and gentlemen, I congratulate the rapporteur on his fine work. We have an important task to complete: building in earnest, alongside an economic Europe, a social Europe.
It is impossible to imagine the economic growth and development of Europe without the crucial contribution of the workers, the safeguarding of their quality of work and the protection of their health in the workplace. The working time directive is an essential element of a social Europe. We have to be fully aware that it will be impossible to reach these growth and development objectives, if we choose the ‘low road’ to competitiveness: that based on cost cutting and increased demands on the workforce. The high road is based on quality and innovation: in that context, human capital is vital and its qualitative contribution must be our objective.
The Cercas report offers a legitimate response to this objective. The report in question seeks to preserve the fundamental principles of the working time directive, as they are laid down in the European Constitution, on the issue of the reference period, on the opt-out and as regards the Court of Justice ruling relating to the periods of time spent on duty. The report contains strong support for the introduction of provisions aiming at helping employees to strike a balance between work and family life, and we therefore fully endorse the Cercas report.
Madam President, for many Liberal Democrats the opt-out represents an important principle of subsidiarity. We support measures that protect individuals from exploitation at work. We are not convinced that it is for the European Union to be the body that imposes unwanted restrictions, that have nothing to do with health and safety, on individuals in every Member State. We strongly disagree with Mr Hughes, of the British Labour Party, that the European Union should lay down the law with regard to the work/life/family balance of people everywhere. It is not surprising that we have to counter so much Euro-scepticism in Britain when senior Members of this Parliament call for the EU to be allowed to interfere in the lives of individuals to such an extent.
We have a European single market, but that does not overrule the fact that Member States compete against one another. If the people of one country want greater social protection at the risk of damaging their competitive position, then they should vote for a government that will do that. In many cases the Liberal Democrats will support them. But blanket controls imposed on every country by Brussels will limit the freedom of Member States to decide the approach most appropriate for them. It is excessive and wrong.
It is also condescending for this Parliament to seek to impose restrictions on others, while excluding executives, MEPs and Commissioners. Speaking for myself, I have never worked less than a 48-hour week and I do not intend to start doing so. Applying these restrictions rigidly to workers in the tourist industry and the agricultural sector, with their extreme seasonal fluctuations, will simply drive people into the black economy. That is no way to promote the Lisbon Agenda. For practical reasons and for reasons of principle, the right to opt out should remain.
Madam President, it is good that we have now been given the opportunity to revise the Working Time Directive. My main focus in the course of this work is to ensure that it is made easier for the Member States to create new jobs. It is therefore important that flexible solutions be provided and that there is a reduction in detailed regulation and central control by the EU. Issues relating to working time should, in the first place, be the responsibility of the Member States, each of which should therefore have broad scope for finding its own solution. Industries too operate differently, and as individuals we also have different needs and desires regarding our working hours.
Issues of working time are an area in which national practice should apply and not matters that should be decided on by the EU. Unfortunately, there are powerful forces in this Parliament which wish to move in the opposite direction. They want to curtail the Member States’ ability to adjust things to their own traditions and needs. A single model has to apply for the whole of Europe, meaning that they want to introduce supranationalism where issues of working time are concerned. They do not want to allow the Member States to be different from one another and are content for all Europeans to want exactly the same things in terms of organising their working time. Unlike those people, I believe that what is most important in Europe today is to lay sound foundations for creating new jobs. Unlike them, I have faith that people themselves have a better idea than politicians of what best suits them.
As with so many other issues, it is not the case that one solution is best for everyone. We are different, and therein lie the charm and the strength of the EU. We consist of different states with different cultures and traditions. I want to give each European country the opportunity to retain its distinctive features and to give the Member States the power to decide about the issue of working time. It is not an issue to be regulated in detail at EU level.
Madam President, Commissioner, ladies and gentlemen, no to the 60-hour week, the opt-out must disappear. It is without any hesitation whatsoever that I endorse the text presented by Mr Cercas.
I will support it first of all by referring to the good sense that demands that we work to live and not the reverse. Good sense alone will tell us that, with the exception of jobs clearly demanded by those who carry them out, the reality of working 60 hours per week - or worse still, 63 hours with the authorisation granted in 1993 – as is the case in certain countries in the European Union, will pose problems in terms of adapting to one’s personal, family and social environment in the long run.
In the social field, as in that of politics, progress gives way to compromise. The desire to extend the practice of 60 or 65 hours of working time is at odds with social progress. In this regard, the opt-out must disappear.
As Members of the European Parliament, it is for us to assume the responsibility for ensuring that the people of Europe have the chance of a good future. This also involves our protecting their rights as employees and their rights in the workplace. For this, there must be rules; yes, indeed, but what rules? How many and how detailed must they be? The fundamental task must surely be – or so I have heard in this House over and over again in the course of the past year – that we give priority to enabling them to keep their jobs or to enabling them to have jobs in the first place.
We have now been presented with a Working Time Directive that committees of this House have considered – and made worse, not least in terms of the criteria of the Lisbon strategy. The whole thing boils down to us making more regulations. Rather than reducing regulation and becoming more flexible, we will end up with the very opposite.
Let me illustrate that by a couple of questions. Firstly, why is it that we, in Europe, have to specify what it means to be on call? Must it mean the same thing in every hospital in every town in every country in Europe? And, if so, why? It is a fact, though, that there is a difference between what goes on in an accident and emergency department, where people often have to go out in the middle of the night, and the situation in an orthopaedic ward, where, at night, everyone is asleep! It is not acceptable – it is quite wrong – for these things to be tied to some sort of Procrustes’ bed!
Secondly, why can the extension of working time be governed only by a collective agreement? Why can an individual employee not conclude an agreement for himself? Who, in fact, gives us the right to forbid workers to come to agreements for themselves concerning their jobs and the hours that they work? I know young doctors who would be perfectly willing to work a bit longer in future and to earn a bit more, because they are starting out on life or have just become property-owners. Do we, in future, seriously want to prohibit them from doing that? And what right do we have to do so?
Why, too, do we now also want to prescribe in minute detail the hours that family members may work? Why do we want to prevent family firms from being, in future, as flexible as they always have been in the past? Different work situations call for different solutions, and if we do not enable people to find them, we will be doing people an injustice and Europe a disservice.
Madam President, ladies and gentlemen, it goes without saying that the biggest challenge we face today in our parliamentary work is the abolition of the opt-out, which – let me tell Mr Davies – has nothing to do with subsidiarity but everything to do with lawlessness and a lack of rights. However, if we abolish the opt-out, we must find a solution for stand-by times, an increasing number of countries are responding to the Court of Justice’s rulings by threatening to resort to the opt-out for sectors such as health care and care for the elderly. It would be unacceptable to us, Commissioner, if stand-by and rest times were to be excluded from working time, for that is the time during which the workers are at their employers’ disposal, and what is more, exclusion of those hours would have major implications not only for the safety and health of workers, but also for patients in hospitals and the elderly in rest homes.
In my view, the solution presented in the Cercas report is an excellent one, treating periods of on-call duty as working time, in accordance with the Court judgments, while proposing that we allow the stand-by and rest times to be calculated differently by collective agreement. I hope that the whole House will give Mr Cercas and his excellent report their backing, and let me say, Commissioner, that I hope that the Commission will change its position.
– Madam President, the proposal for a working time directive to be put to the vote is the product of a synthesis of theoretical opinions on the organisation of working time and an effort to strike a compromise between the interests of employers and employees.
An effort is being made to place the actual situation and the needs of each Member State within a general framework, which each partner evaluates from his own point of view and finds uncomfortably narrow and anything but protective of health and safety.
However, the rapporteur, Mr Cercas, who deserves congratulations, and the shadow rapporteur of the Group of the European People's Party (Christian Democrats) and European Democrats, Mr Silva Peneda, and all the members of the Committee on Industry, Research and Energy, the Committee on Women's Rights and Gender Equality and, above all, the Committee on Employment and Social Affairs, did their very best, even if their opinions differed, to reconcile the differences.
Thus, the report to be put to the vote and the amendments to it – not the Commission's proposal, Mr Papadimoulis – do not accept the extension; they put an end to the derogation from the 8-hour day, they do not accept the Commission's proposal for an upper limit of 65 hours, they safeguard the 48-hour week and, in all events, they propose that conditions of work and safety and the need for free time and lifelong learning be safeguarded.
The Cercas proposal reinstates respect for the case law of the Court of Justice of the European Communities with regard both to working time limitations and on-call time, which is expressly referred to as working time. It likewise respects the principle of subsidiarity and safeguards social dialogue as a regulatory factor. Calculating working time on an annual basis is a compromise solution, but it will have consequences, unfortunately, for low-income workers relying on overtime in peak periods.
As regards the issues which concern working women in families, I would comment that the European Commission may have forgotten them, but Parliament is being called on to vote in favour of Amendment 12, which emphasises that employers must take account of the needs of lifelong professional and family life, and Amendment 22 requiring the Commission to submit ....
Madam President, Commissioner, the 8-hour working day and the 48-hour working week were enshrined in one of the first conventions adopted by the International Labour Organisation, which was founded in 1919. This was an acknowledgement of the fact that the health and safety of workers must be protected, and that they must be given time to rest and the chance to raise a family, or in other words to produce more workers. The Commission’s proposal does away with all that, however, and cites hypocritical reasons for doing so. The opt-out clause, which is a disgraceful practice, invalidates everything that the trade union movement has managed to achieve over the past centuries. If the Cercas report makes provision for the abolishment of this clause, it deserves our support.
Colleagues, we are in the middle of a debate and have approximately another eight minutes left, including the Commissioner’s statement. Please take your conversation outside. Those of you seated behind Mrs Klaß, please ask your colleagues to leave. That includes Mr Rasmussen and others. Could the huissiers please escort out of the Chamber those who are leaving the debate. Please sit down and be quiet for another eight minutes or leave the Chamber.
There is no doubt that Europe has managed to establish a social model that is among the best in the world. We should work to preserve this model. Nobody is saying that we should not.
The parliamentary report before us goes too far, however, and could create serious problems, especially in Member States that have not yet obtained a certain standard of living. Why should we remove workers’ right to increased wages, especially in new Member States where people necessarily have to work longer hours in order to increase their incomes? What are workers who borrowed money from banks in the form of home loans going to do?
It is right to have ever higher social standards. However, we must understand that we are dealing with reality, not theory. At a time when we are talking so much about the Lisbon Strategy in order to make our economy grow and to create work, we should not pass laws that are less flexible. Workers want us to pass laws that create jobs, not to stop them from working more than eight hours’ overtime per week. Who are we to take this right away from them?
I would be the first to agree that the working week should be shorter, but only if wages are enough to live on. Some countries have not yet reached that position. So let us use common sense. If there is anyone who abuses the opt out and works an excessive number of hours with risks to health and safety, then let us attack this abuse. We should not, however, remove workers’ right to choose for themselves whether or not they want to work longer hours.
Madam President, if the Lisbon Strategy’s objectives are to be met, the social and employment situation in Europe needs to be improved. The opt-out from the 48-hour week must finally be removed. No country should be exempt from the rules governing working time and thus have a labour market in which employees are exposed to impossible and exhaustingly long working weeks. The opt-out makes no contribution to a social Europe. It opens the way to social dumping, whereby countries can pick and choose which rules they want to follow. That is not the way forward for Europe. We cannot and must not compete in terms of either low wages or long working days. Europe’s populations must feel that the European Union has their interests at heart. All studies clearly show that long working weeks are harmful to both safety and health. A 48-hour working week which had better definitions of working time and recreational time and which called on companies to take account of workers’ family lives, would increase employees’ options. By voting in favour of the committee’s report, we shall show the people of Europe that we want a social and just Europe.
Madam President, ladies and gentlemen, in order to revive the Lisbon process, the Barroso Commission has publicly committed itself to cutting through red tape and to deregulation, and this House must support it in this endeavour. Tomorrow, we will be able to take a step in the right direction by voting in favour of a flexible, modern and forward-looking revision of the Working Time Directive. A European directive must, by definition, allow the Member States the creative space and flexibility to apply it in their own way, and so our main objective, at European level, must be only to set out the guiding principles.
If what the Committee on Employment and Social Affairs has proposed is accepted, that is, if the whole of the time spent on call is, in principle, to be treated as working time, and if the opt-out is to be abolished, then this will represent a considerable hindrance to flexible working arrangements throughout Europe. This is not what I would regard as a modern solution. It cannot be fair that we should set down as applicable to the workers concerned the principle that time spent on call is seen in its entirety as working time, for there is no likelihood of, for example, fire-fighters, youth workers and staff in rehabilitation centres over-exerting themselves, as being on call in these involves being inactive for most of the time.
It is for that reason that we advocate the drawing of distinctions between different types of on-call service. Let the hospitals, the doctors, the fire services and the youth workers, together with the local social partners, decide among themselves what working arrangements are right for them. Let us vote to give workers freedom of choice. Let us opt for flexibility, which requires the opt-out, longer reference periods and reasonable and appropriate differentiation between different types of standby duty. It is for these that we are aiming with our Amendments 26, 27 and 32, along with Amendments 29 and 30 on on-call services, and these I ask you to support.
Madam President, reviewing the directive takes more than a simple legal step. As we know, it is in the workplace where law and practice differ the most. The more means a country needs to mobilise in order to catch up, the larger the gap becomes between rules and reality.
In the new Member States, the length of working time is just barely above the European average, but the actual number of hours worked annually is 112 more, almost three weeks more, than in the existing States. It is therefore especially important for us to set clear limits for working time. Consistent participation of social partners in the creation of local rules is important, and so is the improvement of monitoring mechanisms on both a Community and Member State level. Parliament’s compromise proposal promises that the role of trade unions will become more important, the individual will not be left alone and that by monitoring Member State compliance with guarantees, it will establish consistent practice in the labour market.
.  Madam President, honourable Members, although the Commission is unable to agree with Parliament on all counts, the report by Parliament’s Committee on Employment and Social Affairs makes it quite clear that we share the same desire to seek a broad consensus that would both protect workers and help achieve the necessary flexibility.
Before I focus on the individual amendments in more detail, I should like to make a number of more general comments. Firstly, I would note that this proposal for a directive is a proposal for an amending directive. The original directive, which has already been in force for 10 years, needs to be amended from time to time, not least because provision is made in the directive itself for future amendments.
Furthermore, I should like to emphasise that this is a directive that relates to safety and health at work. Its aim is therefore not to reorganise working time, but to protect workers, at the same time as maintaining the much-needed flexibility demanded by the Lisbon Strategy, and indeed by modern life itself. The issues that form the backdrop to this directive are extremely complex. They include the ageing of the population, which is something that calls for a much better balance between working life and social life. As I have already highlighted, the directive relates to the protection of working time. I have no hesitation in stating that working time has an overall influence on safety and health at work. Consideration is currently being given to an extension of working lives as a result of demographic developments in society, and there can be no question that people need to reach the end of these working lives in good health.
The debate we have just heard covered a number of key proposals, which I should like to deal with in more detail. I shall begin with the proposal for an extension of the reference period for calculating the maximum average working week of 48 hours.
As you will be aware, the Commission is proposing that matters should be left as they stand, or in other words that the ‘standard’ reference period should continue to be four months, with the option of extending it to twelve months by means of collective agreements. The Commission wishes to ensure that the same conditions apply in all Member States, irrespective of the way in which relations between social partners are organised, and I would therefore propose that it should also be possible to extend this reference period by means of legislation.
I am glad to see that Parliament’s position does not differ greatly from that of the Commission on this matter, and in fact Parliament’s proposal offers a better guarantee that this extension will be possible. I am therefore able to tell you that the Commission can accept almost all of Parliament’s proposals in this respect, with the exception of that stating that the reference period may only be extended by means of legislation if the worker in question is already covered by collective agreements.
The Commission does not believe that collective agreements should be favoured to the extent that the use of legislation is denied in instances where either the reference period has not been discussed or no agreement has been reached.
The Commission cannot accept Parliament’s position with regard to on-call periods, although it does appreciate Parliament’s concerns.
I should like to make our views on this issue quite clear. The basic aim of the Commission’s proposal is to provide a guarantee of legal certainty, and I am sure I do not need to remind you that this problem has arisen as a result of the way in which the Luxembourg Court of Justice has interpreted the concept of ‘working time’. The Commission has chosen not to regard ‘inactive on-call time’ as working time for safety and health at work purposes, in order to leave the Member States free to take the measures they believe will best protect workers’ safety and health.
I do not believe that Parliament’s proposal, as set out in Amendment 10, would provide the same level of legal certainty, and it could well leave the door open for further judgments that would lead to even greater legal uncertainty.
I do, however, fully appreciate Parliament’s concerns, which it has outlined in the draft report. The Commission will therefore amend its proposal in such a way as to ensure that on-call workers are better protected. The inclusion of inactive on-call time in the daily rest period of 11 hours and the weekly rest period of 24 hours will not be permitted.
I should now like to say a few words on the delicate issue of individual opt-outs. Although both Parliament and the Commission are critical of the practical implementation of this provision, the two institutions hold differing views on its future. The Commission is proposing that the issue be reviewed, whilst Parliament is calling for the opt-out clause to be abolished three years after the directive comes into force.
The Commission cannot accept this proposal as it stands. It is, however, willing to discuss it, and to work together with legislators, who are themselves divided on the issue, in order to find the best possible compromise. I am aware that this is a very political issue, and also a matter of principle. In view of this, the Commission will continue to engage in intensive dialogue with Parliament.
I should now like to outline the Commission’s position on the individual amendments.
The Commission can accept Amendments 2, 3, 12, 13 and 17 in full, as they either improve the text of the proposal or make it clearer. One of them introduces a provision regarding improvements to work-life balance, which I regard as a key issue.
The Commission can accept Amendments 1, 4, 8, 11, 16, 18, 19, 24 and 29 either in principle, in part or on the condition that they are reworded. In particular, I should like to draw the House’s attention to Amendments 16 and 18, on compensatory rest, and Amendment 19, on the reference period.
The Commission is unable to accept Amendments 5, 6, 7, 9, 10, 14, 15, 20, 21, 22, 23, 25 to 28 and 30 to 52, some of which relate to the individual opt-out that I have already discussed. As I said before, the Commission intends to seek a compromise solution to this issue. The remaining amendments deal with matters not covered in the Commission’s original proposal, for example Article 17(1) on the derogation for managing executives.
In conclusion, I should like to thank Parliament for the high quality of the debate that has been held on this proposal. The dialogue between the Commission and Parliament has made it possible for me to state with confidence that the directive which we now have, and which serves as a symbol of a social Europe, does even more to protect the health and safety of workers, whilst ensuring that the latter are not jeopardised by the flexible organisation of working time called for by our entrepreneurs. It therefore helps to build a stronger and more modern European social model.
Thank you, Commissioner. Thank you also for being patient with this House and for speaking under more difficult conditions than usual.
Mr Davies, is your point of order really necessary, considering that the vote is about to begin?
Madam President, Members of this Parliament were asked to vote here at 11.30 a.m. It is not their fault that their time has been wasted: it is that of the Presidency. It is not your fault, you are not responsible for every detail, but when is the Presidency going to start timetabling debates properly?
Mr Davies, we will take note of that in the Bureau, but it is also the fault of the House itself. I had to keep calling the House to order to give the speakers some quiet in which to speak. It is also the fault of certain political groups, because one-minute speeches never last for one minute, they always overrun. That can be dealt with in the Conference of Presidents. I would be happy to abolish one-minute speaking time slots in favour of two minutes. We can discuss the matter but we have to agree on it.
The debate is closed.
The vote will be tomorrow.
– The next item is voting time.
. Mr President, this report was not controversial in committee: it was accepted unanimously and without amendment. Therefore, you may wonder why I seek to comment on it now. That fact should not be allowed to obscure what was a very comprehensive piece of work by the Commission, making sense of a 25-year-old document that had undergone multiple revisions. It has been recast into a document of some 300 articles, which is now comprehensible and which can, therefore, be better implemented. Nothing in this requires any change of legislation in any Member State. However, it makes sure that all the accession treaty additions etc. are incorporated into one document, which is useful.
As an individual who has frequently been critical of the European Commission, it is reasonable on this occasion to record our gratitude and to compliment the Commission officials who have undertaken this task and done it extremely well.
. Mr President, whilst regretting the result of the vote, the Commission has taken due note of the position expressed by the majority of Members.
In line with the framework agreement that exists between Parliament and the Commission, the point will be raised within the Commission, with a view to very carefully examining its position in these circumstances.
Mr President, the Commission will shortly, and in an appropriate manner, inform Parliament of the results of these considerations.
– The report is referred back to committee in accordance with Rule 52(3) of the Rules of Procedure.
Voting is suspended and will continue after the formal sitting.
Ladies and gentlemen, we shall begin our sitting dedicated to the official visit of the President of Afghanistan, Mr Hamid Karzai.
, which means that we welcome President Karzai to the European Parliament.
Mr President, this Parliament, like the rest of the world, has followed very closely the dramatic events in your country over the last quarter of a century. Few countries have had such a turbulent history as yours: the Soviet occupation, the civil war, the international military intervention following the attacks of 11 September and now the difficult process of transition to democracy in a country which has suffered so much and which has seen its social, economic and political structures profoundly transformed.
Mr President, we wish to acknowledge your solid leadership, which is helping to develop this embryonic democracy, initially in a provisional capacity and now as democratically elected President of Afghanistan. We also acknowledge the great personal risks you and your colleagues in government have faced.
We are all aware that there is a long way to go. Sometimes the television cameras bring us harrowing images to remind us what is happening, but sometimes there are no cameras there. The reality remains however; the conscientious, slow and methodical reconstruction of a country devastated by decades of war is not as attractive to the media as the war itself. We in the Western world understand the importance of the impact of the big event when compared to everyday lives and events, which are only of importance when the media record them in a striking manner.
We also know that democracy cannot be consolidated overnight, that societies cannot be changed by decree, that it is one thing to guarantee the rights of women in a constitution, for example, but that it is quite another to ensure that these rights are respected in the remotest parts of the country. We are also aware of your commitment to equal rights for women, but you will also understand that, when specific events revive our consciences, concern arises. Let us hope to use the indignation this causes to increase our commitment to the task of democratic reform and progress in your country. I am sure that you too will mention this in your speech. We wish to offer you our commitment to this difficult process of transition. We will do everything we can to help you to create a stable and democratic country.
This House, therefore, Mr President, is keenly awaiting the Parliamentary elections of next September and, as we have mentioned to you previously, this Parliament should seriously consider the possibility of sending a delegation to assess the current situation before the elections take place and then to send observers to monitor them on the ground.
We trust, Mr President, that, following the elections, we will be able to develop close interparliamentary relations, precisely because we believe that the European Union and Afghanistan will make their great potential for friendship and cooperation a reality. For all of these reasons and in view of the importance of the country you represent, it is a pleasure for me and an honour for this Parliament to welcome you and offer you the floor.
. Mr President, honourable Members of the European Parliament, ladies and gentlemen, I am delighted and honoured to address this distinguished gathering, particularly as this is my first visit to the European Parliament. It gives me great confidence for the future of Afghanistan and our region to see the countries of Europe come together here in a spirit of unity and cooperation. It was not long ago that the Iron Curtain divided Europe into West and East. Yet, today, that curtain has been removed to reveal a mosaic, where each piece retains a distinct identity, but together form a greater entity.
Two days ago, Europe celebrated the 60th anniversary of the Victory in Europe day, the anniversary of Europe’s new beginning. While in the past, European conflicts had global implications, today European cooperation is improving lives and is a source of admiration across the world.
As you rebuilt after the Second World War, you had security guarantees, the Marshall Plan, and an international long-term commitment. We, the people of Afghanistan, are also grateful for the international security and economic support we have received over the last three years. The European Union, in particular, has been one of the largest supporters of Afghanistan. We are grateful for your generous contributions, the commitment of troops from your nations, and the technical assistance you have provided and continue to provide. Most importantly, you show us what our region’s future could be: a future of peace, a future of unity, and a future of cooperation.
Afghanistan was one of the least-developed countries, even before its invasion by the former Soviet Union. Ten years of fighting the Soviet invasion, followed by more than a decade of foreign interference and factional conflict, further impoverished our country. Our infrastructure was almost totally destroyed, our communities devastated and our state institutions crippled.
The long and dark years of suffering, however, did not dampen our aspirations to build a stable, democratic and prosperous Afghanistan. Given that opportunity in 2001, the people of Afghanistan enthusiastically began the process of rebuilding our country. Today, we have an enlightened and progressive constitution which safeguards human rights, guaranteeing the equality of men and women, provides for a free-market economy and creates a framework for responsible government.
The first presidential election in our history was held last October in which more than eight million people participated. The success of the election graphically illustrated the defeat of terrorism in Afghanistan.
In particular, the massive participation by the women of Afghanistan, 42% of the national turnout, demonstrated emphatically that a new era of social and political rights for women had arrived.
Here, I would like to narrate a story to you that I witnessed about two and a half months ago. Two and a half months ago, I was having lunch with a group of tribal elders from a very conservative part of Afghanistan, and I noticed that with these tribal elders and clergy there were women. I felt as if the women were from the urban parts of the country, and I greeted the tribal chiefs by name. I knew many of them by name, and I said: ‘Mr so-and-so welcome and how are you?’. When I had finished greeting the men, I said to the ladies: ‘Welcome and good to see you’. Suddenly one of the ladies got up and said: ‘Mr President, you greeted the men by name. You did not greet us by name’. I was shocked. I said: ‘Well, madam, I am sorry I did not know your name’. She said: ‘You know, you are elected because of our vote. Next time I see you, you had better know my name or you will not be elected!’.
That is the change in Afghanistan for which we are very happy.
The presence of the International Security Assistance Force, led by Europe from the beginning, has provided us with a secure environment to exercise our political rights. With help from Europe and others in the international community, we have trained a new police force of some 50 000, along with a special force to conduct counter-narcotics operations. The new Afghan National Army, currently 20 000 strong, is increasingly taking responsibility for supporting security across the country. We are accelerating the disarmament process, disarming both regular armed forces and armed groups. More than 50 000 former combatants have been disarmed, and over 95% of the heavy weaponry has been cantoned.
Extensive reforms are also under way in other sectors, including the judiciary and the civil service – the administration. Our judicial system is recovering in effectiveness and credibility from the damages of war. Institutions of government and civil society are gaining increasingly in strength, giving the citizens more confidence, more services and more rights to enjoy. The Afghan Independent Human Rights Commission continues the important work of promoting human rights throughout the country. Thanks to the open political atmosphere in Afghanistan, the free press has enjoyed great development and success, as demonstrated by the publication of more than 300 independent papers, more than 30 independent radio stations and four independent television channels in less than two years.
We realised that political and security developments can be sustained only with corresponding improvements in the economic area. Over the last three years, we have introduced a new currency, stabilised inflation and enacted numerous legal and administrative reforms to simplify our customs and investment processes. As a result, hundreds of millions of dollars in international investment have flowed into Afghanistan. Certain industries, such as the hospitality sector, banks and mobile communications, have particularly benefited. Wages have increased, as has trade and commerce with countries of the region, notably Pakistan, Iran, Tajikistan, China and beyond. I should like to give an example here of the changes that have occurred. Three years ago, Afghanistan’s trade with Pakistan was less than USD 50 million. Last year, this trade – in less than three years – surpassed USD 1 billion. Today, trade between Pakistan and Afghanistan amounts to USD 1 billion. The same applies to China and other countries around us.
Much has been done so far, but daunting challenges remain ahead of us. Afghanistan’s social development indicators are still dismal: we have one of the infant mortality rates and one of the life expectancy rates in the world; and we have unacceptable levels of illiteracy, particularly among women. Sadly, these social indicators place our country close to the bottom of the human development index: in fact, fifth from the bottom.
Terrorism has been defeated as a force, but its residues disturb our peace and tranquillity. While critical steps to establish an effective government have been taken, the ability of the new institutions to provide security and help lift the population out of extreme poverty is far from adequate. Poppy cultivation and the drug economy are still afflicting our communities and remain obstacles to Afghanistan’s stability.
I wish to depart from my prepared speech to explain to you what is happening in Afghanistan with regard to the drug economy – the cultivation of poppies. Thirty years ago, when the former Soviet Union invaded Afghanistan, Afghanistan was a somewhat well-to-do agrarian society. In the years of conflict, drought and difficulties for the Afghan people, Afghan men and women – families, fathers, mothers, daughters – had no hope for the future. A father, a mother did not know whether their son or daughter would be alive or dead the next day; whether they would have food to eat or be hungry. In that situation, people destroyed vineyards and replaced them with poppies; people destroyed pomegranate orchards and replaced them with poppies; people destroyed apricot orchards and replaced them with poppies, because poppies were easy to grow – there was not much need for irrigation – and easy to sell. Therefore, because of a lack of confidence in the future and a lack of means, society became involved in that easy crop.
Last year, we began action against poppy cultivation, and the people responded because they have more hope for the future: they have more confidence in their country and in themselves. We hope that there will be a considerable reduction in poppy cultivation this year in Afghanistan, a great part of it voluntarily. My hope, and that of the Afghan people, is that the international community will continue to assist us in decreasing poppy cultivation in Afghanistan and to replace it with legitimate forms of agriculture. In other words, to replace it with alternative forms of livelihood, so that our people can return to growing vines, pomegranates, apricots and the other agricultural products which Afghanistan is very good at cultivating.
Afghanistan produces the best pomegranates, the best foods; it can compete in international markets. Please continue to help us bring a legitimate economy to the Afghan people again. Nobody wants to have a bad name in the world, and Afghanistan is no exception. Afghanistan wants to live an honourable life, a life where it can return to generating its own legitimate income. I am grateful for what you have done for us so far, but please continue to help us.
Parliamentary elections in September will mark the culmination of the Bonn process in Afghanistan. The Afghan constitution decrees that at least 27% of members of the Afghan Parliament should be women.
Yet, while we will have met all the benchmarks set out in the Bonn Agreement by the end of September, we will only be at the beginning of a long road towards achieving the vision set out for Afghanistan in that document. The end of the Bonn process, therefore, must not be the end of your commitment to and support for Afghanistan, but the beginning of a long-term and more comprehensive partnership. The end of the Bonn process will not mean the success of Afghanistan or the total success of Afghanistan. The end of the Bonn process, the coming of the parliament, will lay the foundations for the success of Afghanistan but not constitute success itself. Success itself will take many more years to come, and for that your help is needed.
From Europe, we need support and the assurance that Afghanistan will continue to receive assistance in a sustainable manner. In particular, as you deliberate here about the European Union’s future international commitments, I hope you will see the need for multi-year pledges of aid to Afghanistan to support our efforts at rebuilding our country.
We also need the United Nations, the United States, Japan and others who have assisted us so far to reaffirm their commitment to partnership with Afghanistan: a partnership that is essential if Afghanistan is to achieve lasting stability, democratisation and development.
Allow me to take this opportunity to thank you once again, on behalf of the Afghan people, for the generous support that the European Union, as one of the largest donors to Afghanistan, has provided over the last three years. The people of Afghanistan are especially grateful to your sons and daughters in uniform who are serving courageously in our country. To those who have given their lives to provide us with security, we offer once again our gratitude, our prayers and our pledge that we will never forget.
Today in Afghanistan, in a country which, not long ago, was totally isolated from the world, something unprecedented is taking place. In a true spirit of cooperation, people from all corners of the world, people from different faiths, cultures and backgrounds, are together helping to secure the lives of the Afghan people and rebuild our country. It is clear that without this cooperation Afghans would never have accomplished what we have accomplished over the past three years.
Afghanistan is as much in need of your help today as Europe was 60 years ago. Then, a long-term commitment from your friends around the world gave you the support you needed to rebuild your countries, your lives. Today, we are asking for that same opportunity. Thank you for what you have done so far for us. We are very grateful.
Mr President, ladies and gentlemen, I have asked to speak in order to draw attention to the content of Rule 9 on standards of behaviour and the code of conduct of this Parliament, since today, in this House, flags have appeared of a nation that does not exist – Padania, as it is described by Mr Borghezio.
I should like to denounce this act, which offends my country, Italy, a country that I am proud to represent, and I question whether the Presidency intends to take action against this offence caused to one of the Member States with the presence in this Parliament of flags belonging to a state or nation that does not exist and that is not recognised within any of the international organisations.
I hope that all Italian Members will join me in denouncing this affront to our country.
Mr President, following President Karzai’s powerful speech, for which our President did not feel obliged to thank him, I would like to thank him for addressing this House.
Mr President, ladies and gentlemen, I intervene only to point out to every Member of this Parliament – including the Member who has just spoken – that up until the fall of the Berlin Wall there were many nations without statehood in Europe, and that one day the right to self-determination will allow Padania to also become a nation with its own state.
– The Bureau is examining the issue and will certainly take a decision on the matter.
. I am sorry to steal two minutes from your lunchtime, colleagues, but I have to table an oral amendment. This is one of the first reports by a new Member from a new Member State. I would like to say thank you for the help I was given in this job.
My special thanks go to French colleagues, from different political groups, who were very active in helping me. Just before the French referendum it is important to understand the important and frontline role of France in preserving and saving the common cultural heritage of Europe. They can be proud of their country.
My aim was to reach a first reading agreement and the Luxembourg presidency was very positive and active in this respect. If Members adopt my amendments co-tabled by the Liberals and the PPE-DE shadow rapporteurs, there will be a first reading agreement in May in the Council of Ministers.
I have one oral amendment to amendment 59. There are two extra words: ‘within two years of the adoption of this recommendation, legislative, administrative’ – and now comes the oral amendment – ‘or other appropriate measures ...’
Thank you for your help and understanding.
Mr President, ladies and gentlemen, I was going to take the floor to inform you that I had withdrawn Amendment 12; however, it lapses like Amendment 10, because they have in fact already been accepted by Parliament and the Commission. On the other hand, I uphold Amendment 11, which refers to checks against drug trafficking, the counterfeiting of goods and above all against illegal immigration.
We support in principle a closer association of Croatia, Serbia-Montenegro, Bosnia-Herzegovina, Macedonia and Albania with the EU. Once these countries have complied fully with the Copenhagen criteria, they should become Members. That would be a natural consequence of the enlargement begun in May 2004.
The EU’s Framework Agreements, designed to prepare the countries for membership, must concentrate on improving state administration, strengthening the judicial systems and combating corruption. The countries concerned must not be acclimatised to the EU’s costly and damaging agricultural policy.
EU enlargement must not become an excuse for failing to reform and, in time, abolish the common agricultural policy. An enlarged EU with up to 35 Member States requires a comprehensive reform of agricultural policy.
. I voted in favour of this report because I feel that the framework agreements in question form part, on a broader scale, of what should be the European policy on cooperation with its neighbouring countries, including these countries, whose recent past and future prospects justify support from, and close cooperation with, the Europe of 25.
If Croatia, Serbia-Montenegro, Bosnia-Herzegovina, Macedonia and Albania ever in the future fulfil all the criteria for membership of the EU, they should be welcomed as Members. The European Parliament should not, however, adopt a position on a Framework Agreement before there is a clear basis for the financial commitments to be provided by such an agreement to other Member States. The document concerned should also show what types of aid and entitlements a Framework Agreement would entail.
Experience of previous Framework Agreements shows that a ‘yes’ vote creates political pressure from then on to support every conceivable form of aid and subsidy. Up until now, it has often been a question of getting countries used to an EU system that should be reformed. Various forms of aid for adaptation to, for example, the EU’s agricultural system is just one example. Neither the EU nor potential Member States are helped in the long run by adaptation to a system that creates dependence upon subsidies. I have therefore voted against the report and hope that the Commission will come back with a financial calculation and a basic document that clearly defines what forms of aid would be made available once a Framework Agreement had been signed.
.  By enhancing and harmonising the statistical tools used by the EU, we will be in a position to gain a better understanding of the social reality in the EU Member States and will consequently, in principle, be able to assist the Council and the Commission in the fight against poverty and social exclusion.
At the moment, any information on social exclusion is scarce, is supplied late, is not disaggregated and does not cover gender, as I have proposed.
We therefore hope that the Commission will bring in more, better and quicker indicators, so that we can gain a better understanding of the situation. In so doing, we can take effective and timely action, because the EU and the Member States must provide structural responses, as a matter of urgency, to remedy an appalling situation in which there are almost 70 million people live in poverty, and there is enormous economic inequality and high unemployment.
We have voted in favour of this report’s proposal that the EU (EC) accede to this international convention. In general, we are sceptical about the EU as such acceding to international conventions, but, because intergovernmental organisations are able to accede to this convention and because we also believe that the EU’s accession would improve the internal market in this area, we are voting in favour of the report.
. The fact that the EU has signed up to the International Union for the Protection of New Varieties of Plants (UPOV) is a positive step towards striking the right balance between the interests of breeders and farmers in terms of reasonable protection of breeders’ property rights regarding new varieties of plants. For this reason, and because I feel that Portuguese interests are thus protected, I shall be voting in favour.
. There is across-the-board agreement on this report, given the need to prolong the transitional measures until a full package of measures for tackling BSE is in place.
We therefore agree with the rapporteur’s proposal to split the proposal for a regulation into two. Firstly, the report proposes amending Regulation (EC) No 999/2001, to extend the transitional measures further until 1 July 2007, in order to give time for the debate needed on the two measures.
Then it calls for a new regulation to be drawn up, encompassing the amendments to the content of Regulation (EC) No 999/2001, in other words, the amendments to the rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies, given that such amendments require in-depth knowledge of the situation as it stands, the progress made in categorising countries, scientific progress and a thorough-going debate on the revision of the regulation in question.
. We voted in favour of the report concluding the agreement between the EC and Switzerland on the latter’s participation in the European Environment Agency (EEA) and the European Environment Information and Observation Network.
The objective of the agreement and Swiss participation is to provide objective, reliable and comparable information on the environment. Switzerland will be granted the status of non-voting observer, will be treated equally as regards the supply of environmental data, information and analysis, and will establish an infrastructure for providing uniform data on the state of the environment.
This agreement will facilitate and tighten up the provision of reliable and comparable information on the state of the environment in Europe. It will also support integrated assessment and environmental reporting of the ecosystems that are shared by Switzerland and its neighbouring countries.
. The situation of the EU, its Member States and Switzerland, in terms of geography, economic importance and the relations established in various fields, justifies – indeed, demands – Switzerland’s participation in the European Environment Agency. In this context, as in others, dealing with practical reality cuts across geopolitical borders.
Mr President, ladies and gentlemen,
We have voted against Mr Hudghton’s report on the recasting of the multiple VAT directives because it is in fact only a recast, without fundamental changes, of texts whose standardising principles and principles in contempt of the Member States’ fiscal autonomy we rejected at the time.
Within this text, we see no freedom for States to freely set the taxation of purely localised activities, such as catering, which have no bearing on European competition. We see no permanency for applying reduced VAT rates to labour.
On the other hand, we note that States will still have to beg Brussels in order to change their VAT rates. We note that they are still not free to choose the sector or the products subject to a given tax.
We note above all that the announcement made, three weeks from the French referendum, to lower VAT in the catering sector is a final, pathetic attempt to buy the French vote. Nothing has been done, nothing has been decided.
Enough of these lies and false promises.
. Given that there are no substantial amendments to the VAT system established in the Sixth Directive, which has undergone a number of amendments, I voted in favour. I shall continue, however, to express my opinion on the various areas that fall under the scheme, when the moment arises in discussions on such matters.
. This report rejects the Commission’s proposal as regards cofinancing for market support measures in the case of outbreaks of infectious diseases such as foot and mouth and classical swine fever. In this respect, I agree wholeheartedly with the rapporteur and the proposals that he has made. Where we differ, however, is on his reasons for rejecting the Commission’s proposal; for example, the report mentions the potential negative impact of the proposal for the common agricultural policy, and for competition conditions in European agriculture. Whilst this is true, it is not the main reason to vote against the Commission’s proposal.
In addition to providing support to farmers in the event of outbreaks of infectious diseases, in the form of practical, financial measures to establish a level playing field in the market for farmers from all Member States, the EU must also take action to prevent such diseases, by means of support for farmers, particularly those with fewer resources.
It is well known that we are opposed to the reform of the common agricultural policy and to the measures proposed, given the impact on Portuguese agriculture, and especially on small and medium-sized farms and family farms.
The EU’s task is to solve cross-border problems. One of these is the spread of infectious veterinary diseases. We are therefore voting in favour of the report.
Combating the spread of infectious veterinary diseases within the framework of the EU is no reason, however, for continuing to conduct a costly and damaging common agricultural policy (CAP). We believe that responsibility for financing the CAP should be nationalised.
. The report rightly points out that the Commission’s proposal will not only lead to inequality in agriculture, but also appears to form part of a broader question on the nationalisation of the common agricultural policy, on which the debate is far from over. The right decision is therefore to reject the Commission’s proposal and to call on it to table a new one.
. Fianna Fail and the UEN Group today do not support amendments regarding:-
(a) The deletion of a new ‘sufficient’ classification introduced and agreed upon in the Council during the Irish Presidency in June 2004 in Annex I
and
(b) The erasing of the distinction between inland and coastal waters, again agreed upon in Council by the Irish Presidency.
Under the existing Directive of 1976 (76/160/EEC), the majority of Member States support the ‘sufficient’ classification as this classification establishes realistic, enforceable standards with a minimum legally binding requirement that will apply to all bathing waters in all Member States. In addition, I feel that it will serve as a stepping stone and strong incentive to work towards achievement of the ‘good’ or ‘excellent’ classification.
With regard to classifications for coastal waters, we support the distinction between it and fresh waters, as coastal waters have lower permissible levels of contamination than those for inland waters.
I welcome this Report and the rules for the monitoring and classification of bathing water quality. We cannot afford any weakening of quality standards. I support the Environment Committee's rejection of the proposed quality category being ‘sufficient’ rather than proper. I also reject any lowering of quality standards for inland waters compared to coastal waters.
Ireland achieves about 98% compliance with the current Directive, but it is clear that not enough is being done to ensure proper standards in water quality, and environmental standards generally.
Last month's ruling of the ECJ that Ireland is in breach of the EU's main waste management directive represented a damning indictment of the Government’s environmental record.
The Commission has also confirmed that Ireland has yet to report on the implementation of European Landfill legislation for the years 2001-03, and the Commission is now considering launching more infringement proceedings.
From this shabby performance we have more than enough evidence that standards of environmental controls are far from good enough and I hope today's adoption of the MAATEN report leads to further pressure for improvement.
. The undersigned Members voted against Amendment 27 of the Maaten report on the quality of bathing water, because, according to epidemiological studies, there are differences between coastal and inland waters.
According to those studies, the dangers of faecal contamination to children (the most vulnerable group) are caused by various bacteria. It therefore makes complete sense to maintain the difference between coastal and inland waters, which is in fact what the Council had proposed.
The undersigned Members voted against Amendments 5, 7, 8, 12 and 32 because they are in favour of the existence of the ‘sufficient’ category for classifying bathing water.
This ‘sufficient’ classification would make it possible to assess a stretch of bathing waters on a gradual, rolling basis. Accordingly, if those waters comply with the directive, they would have the opportunity to be promoted to ‘good’ and ‘excellent’ levels.
. Broadly speaking, we welcome the amendments tabled by the rapporteur to the directive on managing bathing waters. We do object, however, to removing the distinction between coastal waters and inland waters, as this would mean that certain bathing areas in Portugal, such as river beaches, would be reclassified as unclean, despite the fact that they are fit for use, and have not given rise to public health problems. Epidemiological studies have demonstrated that, in fact, there are differences between these two types of water.
In this area, as in others, it is therefore essential to heed the World Health Organisation’s recommendations.
As for the ‘sufficient’ classification, it would only be acceptable if this were taken as a minimum quality requirement, to be improved by a specified tight deadline, which was not the case.
Similarly, bringing the classification date forward gives rise to problems with regard to the framework directive on water. I welcome the measures on informing the public and emergency plans for areas regularly affected by flooding, and we therefore supported these proposals.
. On 21 April, the Committee on the Environment, Public Health and Food Safety adopted 34 amendments to the Council common position on the management of bathing water quality.
I am strongly opposed to Amendment 27, which is intended to remove the distinction between ‘coastal waters’ and ‘inland waters’ in Annex I. Portugal has maintained a clear distinction between the two, given that epidemiological studies have demonstrated differences with regard to quality indicators and levels of bacteriological activity, using a range of different methods.
The conclusion is therefore that if the bacteria indicators are different and operate differently, then the two types of water require different epidemiological assessment criteria.
I see no reason to take decisions that run counter to the recommendations hitherto made by the World Health Organisation (WHO) and to the scientific studies on which those recommendations are based, which indicate that a distinction should be made between ‘coastal and transitional waters’, especially because in Portugal around 21% of bathing waters that currently comply would lose their classification.
I therefore feel that I cannot support this proposal by Parliament.
I have voted against all of the amendments contained in the Maaten report that sought over-regulation. The public must be informed about the quality of bathing water, and its quality must be improved. We must, however, have confidence in the intelligence and judgment of human beings, particularly as regards carrying out recreational activities.
Regulations concerning the rules that are to apply to the quality of bathing water at European seaside resorts are a matter not for the EU but for the individual Member States. Parliament’s proposal has taken no account of the principles either of subsidiarity or of proportionality.
Over and above the position we adopt on principle, to the effect that the management of bathing water quality is not an issue for the EU, we consider Parliament’s proposal to be more bureaucratic and long-winded than the Council’s. We have thus voted against the present recommendation.
The condition of bathing water varies a lot within the EU, and it is therefore undesirable to adopt a directive applicable both to the Mediterranean countries and the EU’s northern countries, for example, Sweden.
We therefore object to a number of the wordings, for example the one stating that emergency plansneed to be set up to cover events such as floods, accidents or infrastructure problems that could affect the quality of bathing water. We are not in favour of the detailed regulations Parliament wishes to introduce, for example stating that the scope of the directive should be extended to include further recreational activities.
. This report on bathing water quality is very important to my country. The Portuguese coastline stretches for many miles, and bathing in the water is a very popular pastime. The same is true of some inland bathing water areas.
The requirements that must be met in order to ensure the safe use of designated bathing water areas encompass not only access, infrastructures and safety on the beaches, but also, to an increasing extent, the quality of the water.
The quality of bathing water thus represents both a health issue and an important indicator of environmental quality and tourism development.
Nevertheless, I cannot agree with the proposal made in the report to scrap the distinction between coastal waters and inland waters, because there are differences between these two types. I am also opposed to the removal of the ‘sufficient’ classification, which gives Member States greater room for manoeuvre in terms of managing the suitability of bathing water. Adopting these two amendments would have serious repercussions for Portugal, given the disproportionate costs involved in relation to the benefits gained.
. I welcome this report and strongly wish to see further improvements in the quality of bathing water and fully recognise the need to update the existing Directive which is now almost 30 years old.
I have two concerns. I do not wish to see the ‘sufficient’ category deleted as this would lead to some beaches in this category being labelled ‘poor’. This would lead the public to this conditions had deteriorated when in fact no change had taken place.
. Labour MEPs want to see further improvements in the quality of bathing water and welcomes the opportunity to update the bathing water directive almost 30 years after the existing directive came into force. However, they did not support amendments in two key areas.
Firstly, on the deletion of the sufficient standard, Labour MEPs cannot support this because it would mean that bathing waters which meet current standards, would suddenly be classified as ‘poor’ (the sufficient standard being proposed is twice as strict for coastal areas as the current minimum standard). This would be confusing for the public. It is much better to have a phased approach to improving standards.
Secondly on the extension of the scope of the directive to include recreational waters: Labour MEPs cannot support moves to extend the scope of the directive to recreational waters. Such an extension is uncosted and impracticable – recreational sports are carried out throughout the year rather than in a bathing season and the number of monitoring points would be huge.
. It is of course necessary and desirable to protect the environment with ever-tighter regulations. However, because policy of this nature does not need to be incompatible with economic growth and development, the measures taken in this regard must not, in the name of staunchly protecting the environment and public health, end up damaging the economy, particularly the tourist industry, which is so important to Portugal.
In this report, and more specifically in some of the amendments tabled therein, this balance was not struck; far from it, some of them had no scientific basis whatsoever.
Consequently, I voted in favour of the report but against the amendments that would, to my mind, work against reasonable and justifiable national interests, such as the provision scrapping the ‘sufficient’ category in water quality assessment, and the removal of the distinction between coastal and inland waters.
. The purpose of this proposal for a directive is to facilitate cross-border mergers of companies with share capital, although I welcome the fact that it does not cover cooperative societies.
Broadly speaking, the report deals more with the companies themselves than with the repercussions of mergers on the lives of workers and regions, although it does mention that the draft terms of the merger should include the effects of the merger on employment and the opinion of the employees. It does not consider that opinion binding, however, and does not provide for the merger to be rejected if that opinion is negative.
With regard to the employees’ right to participate, there are some contradictions, which means that even some of the positive aspects will ultimately be difficult to put into practice, in light of the context of which they form a part.
. In view of the fact that cinema is an integral part of culture and that culture is key to the development of human beings, it must be encouraged and supported by means of practical – and especially financial – measures. The film industry must not be looked upon as an exclusively economic activity, because competitiveness has a negative effect and may dilute cinema’s cultural and educational elements.
I agree with the rapporteur that the cultural heritage of European cinema must be preserved, ‘encouraging policies of innovation, research and technological development in the field of conservation and restoration of cinematographic works’, but with a cultural and educational end, rejecting competitiveness as a principal factor. The establishment of the ‘legal requirement’ to deposit the master copy is a further welcome measure in preserving people’s collective memory and identity.
These measures should form part of a cooperation framework between Member States, under the scope of the cultural diversity that characterises Europe’s different regions, countries and peoples.
The obsession with competitiveness undermines creativity and artistic nature, due to the pressures of the market and the demands placed by the capitalist, profit-orientated mindset. A policy must therefore be drawn up that sets out practical measures to support the audiovisual sector, which would reduce the sector’s dependence on private backing and would make it less beholden to the inherent contradictions therein.
Preserving the cultural heritage is, of course, very important. We believe, however, that this is an issue to be dealt with not by the EU but by the Member States and that we can have plenty of confidence in the latter’s way of handling this issue. We have therefore voted against this report, since we believe that this recommendation need not have been dealt with at all by the European Parliament.
In order to better protect the European cultural heritage, Europe intends to establish exceptional conservation and protection measures that will enable its film heritage to be preserved and that will promote efforts to protect the linguistic, cultural and artistic identity of our ancient continent.
One of the recommendations proposes extending the benefits of State aid to film. This in fact means extending the ‘cultural exception’ and expanding this exceptional status, which is the exact adaptation of what we champion for France, that is to say national preference! The Commission has taken the decision to extend the current system of State aid for cinematographic and televised works by three years, even though it would be more appropriate to evaluate and reform these far from satisfactory provisions.
In these conditions, why limit this protection to culture and not extend it to the textile industry, to agriculture, to the iron and steel industry, to the shipbuilding industry and so on?
In the end, will the internationalist logic of the Commission not condemn this moratorium that distorts free competition? The clear defence of national and European preference will alone protect Europe from global ultraliberalism.
I have chosen to vote against this report because I do not believe that the EU should exercise control over these cultural issues. The report is far too inclined to interfere where it is not required. It is up to each individual country to manage the way in which film is regulated.
I have abstained from the vote on improving port security, because our Parliament, as usual, has unnecessarily overburdened and complicated procedures that in any case are subject to subsidiarity.
Obviously, there need to be stringent security requirements for European ports. We acknowledge that.
We wonder, however, if there is any danger of a Member State such as the Netherlands genuinely mishandling security at the port of Rotterdam, which is so crucial to the country’s economic life.
This directive has been designed in such a way that there is a danger of its dealing a heavy blow to smaller ports, which would have to implement a disproportionate number of costly measures in order to continue with their activities. Because such ports are often situated in economically weaker regions, this would have unfortunate consequences for the regions.
We wish to see the directive reviewed and reworked from the perspective of the smaller ports.
The terrorist attacks of 11 September 2001 have put the issue of transport security at the top of the political agenda. As vital links in the transport chain connecting the flow of goods and passengers by sea and by land, ports must obviously be the subject of security measures, in line with proposals by the Commission. I can but endorse such an initiative because, as the elected European representative of the large north-west region, more than 15 large maritime trade ports vital to the local and national economy are affected.
France is susceptible to this dossier as it has three particularly well-exposed coastlines. The English Channel in the north (the ports of Le Havre, Dunkirk, Calais, Boulogne and Rouen), the Atlantic coast (the ports of Bordeaux, Nantes, Saint-Nazaire and La Rochelle which form entry ports for trade with Eastern, Southern and Northern Europe), and finally, the Mediterranean coast (the Marseille-Fos port).
These security measures must obviously not be restricted to port terminals alone, but must also extend to the whole of the port and related activities.
. I should like to congratulate Mrs Hennis-Plasschaert on her important and timely report on the amended proposal for a directive of the European Parliament and of the Council on enhancing port security, which I endorse wholeheartedly, especially the proposal to establish a common security level in all Community ports. The Member States must be free, however, to establish different security levels commensurate with the amount of risk in the ports, and to define the perimeter of each port under this directive and its adjacent areas.
It is also crucial, I feel, to examine the costs involved in the proposed measures and who is to pay, in order to ensure a level playing field for all concerned.
. I reject the need for EU legislation in this field since it should be the responsibility of the individual member states to decide how best to ensure port security. In addition an IMO code of conduct covering the issue already exists.
The EU argues that the IMO code of conduct is not legally binding and a proposed EU Directive has ensued, which I have voted against. Amendments 5, 6, 7, 30 and 45 attempted to mitigate the impact of this Directive, permitting Member States more authority over proposed measures and I would have voted for these had they not been included in a block vote, the remainder of which was impossible to support.
.– The EU directive on enhancing port security sees off the directive on the liberalisation of port services, strikes at the wage and employment and social rights of the workers and sells off ports to shipowners, industrialists and monopolies in order to increase the profits of big business.
On the pretext of terrorism, the directive in question is being used to create ghetto workplaces, strengthen repressive mechanisms and strike at the collective and individual freedoms of workers in ports and on ships.
The Communist Party of Greece voted against the reactionary directive enhancing port security. We call on the workers to take joint action against the anti-grass roots policy of the EU, to fight to defend and extend their rights, for radical changes, for ports which belong to the people for the prosperity of the people.
The resolution on the murder of Robert McCartney identifies the IRA as being responsible for the murder, in spite of the fact that the issue has still not been decided in court. It is absurd for the European Parliament to set itself up as a judge on a sensitive issue that can affect the peace process in Northern Ireland. We therefore choose to abstain from voting on the resolution.
We have voted in favour of the resolution by the Confederal Group of the European United Left/Nordic Green Left on the McCartney case. We have abstained from voting on the resolution by the other groups. This resolution contains many sound points, but its basis, in Article 1, is that the murder was a political one organised by the IRA. That is probably not the case, and the police investigation is not complete. This introduces an imbalance into the resolution as a whole.
. GUE/NGL deplores and condemns the killing of Robert McCartney and asks for justice to be done. We express our condolences and stress that the McCartney family deserve the fullest support in their pursuit of justice.
GUE/NGL calls on those responsible to come forward and take responsibility for their actions and calls on those who witnessed any of the events surrounding the killing to come forward and provide information to the police or in any other form that will assist the prosecution of Robert McCartney's killers in a court of law.
Respecting what the sisters of Robert McCartney underlined when they visited the European Parliament on 6 April, that this murder had no political background, but was a criminal act which should be prosecuted and those responsible brought to justice, GUE/NGL made every attempt to agree a common resolution with the other political groups. We very much regret that they were not willing to compromise, preferring to use the resolution to focus on the political situation in the North of Ireland.
GUE/NGL will be happy to deal with this issue in the European Parliament, but today’s voted resolution is not the correct way to do it. We therefore abstained in the final vote, and our position is made very clear in our own groups proposed resolution.
. I welcome this vote to give support to the sisters of Robert McCartney in their fight to bring to justice his killers.
Their courage gives real hope for change and reconciliation in Northern Ireland.
. Democratic states have but one way of dealing with terrorism and that is through their judicial systems. Free societies have but one way of dealing with those who use terror and private ‘justice’ as their weapon, and that is to reject them out of hand. Anyone who wishes to represent people politically must follow these rules. There can be no exceptions.
Quite apart from the personal family tragedy that the murder of Robert McCartney represents, it is also a perfect example of the fact that we must uphold these principles unreservedly.
Although it is not Parliament’s job to become involved in national-level judicial processes, these values are so important that I shall be voting in favour.
. We in UKIP strongly support the brave stand taken by the McCartney family to gain justice after the murder of their brother, Robert. However, we cannot support the use of EU money in a civil court case in Northern Ireland.
The next item is the debate on the oral question to the Council on the Council’s Strategy for the Seminar of Governmental Experts on Climate Change (B6-0234/2005),
and the oral question to the Commission on the Commission’s Strategy for the Seminar of Governmental experts on Climate Change (B6-0235/2005).
.  Mr President, Mr Schmit, Commissioner, it is true – climate policy matters not only to the European Union, but also to the world as a whole, and attention to that policy is for that reason a global task.
Before we press on with discussion of the Kyoto issue, though, Europe should ask itself what targets it has set itself and which of them it has achieved. Or perhaps the other way round: which targets must we set ourselves for the future, and by what means can we achieve them? Have we, in the whole Kyoto debate, managed to involve those countries that have not signed the Kyoto Protocol? Morally, at any rate, the Kyoto treaty is binding upon all of us, for we all share in responsibility for the policies we adopt with regard to this planet’s climate.
It is for that reason that I would like the Council and the Commission to tell us how they are preparing for this new step post-2012, and whether they are willing to take the initiative in finding new shoulders to bear the burdens of Kyoto. Are you, then, looking for other partners and participants in this process as a whole? The countries I have in mind are, of course, India, China, Brazil and the United States.
If this House believes that this or that country can be induced to make progress by threatening it with a court summons, then it is, in my view, making a mistake. Only if all the arguments are in your favour and beyond reasonable doubt should you haul someone before the courts. It strikes me as preferable by far, and as a more promising course of action, to get these countries into a situation in which they have to make a move, and to motivate them to stop sulking and making excuses for each other, and instead to say, ‘yes, we do have a shared responsibility’.
Commissioner, Mr President-in-Office, there is another question I would like to revisit, and it is that of to what degree you are able and willing not only to involve other countries and actively engage in dialogue with them, but also other sectors as well. I am thinking, for example, of transport policy, the heating of private homes ...
Oh yes, that is something we have long been calling for, but you have never paid any attention. All these sectors, then, need to be involved. There is no doubt that there will be trouble; that is why, when I told the German minister for the environment – who is one of your party-political allies – that he should ask for that, his reply was that he could not do that, for if he did, he would lose his seat in no time. It is precisely for that reason, though, that he should do it, so, Commissioner, which sectors do you want to include?
I also believe that we have to have the courage to tackle heating in private homes – along with all the other things in our homes that give off heat and account for over one third of all CO2 emissions. How far are you prepared to go in highlighting new ways of dealing with this?
The examples are very simple, but, rather than trying to apply one standard to all, what we have to give the partners who will join us in Kyoto is targets, leaving it to them to find their own ways of reaching them. Who, after all, would have believed that the Federal Republic of Germany, to take one example, would, by means of a well thought-out waste policy, have saved 21 million tonnes of CO2 equivalent over the last 15 years? We can, though, do a lot if we are willing to motivate these countries to get stuck into this.
Just by way of a final observation, why is there no longer any reference to agriculture in all this? By this, I do not mean punishments for this sector – that is the Greens’ policy, which I have always thought misguided – but to motivating it. Nowhere is it written that farmers must plant only root crops, cereals, rape or vines; they could equally well grow genetically or biologically modified plants that absorb large quantities of CO2 and return it to the atmosphere only in small quantities when burned later on. Here too, then, there are lots of opportunities for the future and scope for being imaginative.
Commissioner, I would urge both you and the President-in-Office of the Council to be pro-active and optimistic when tackling this issue, so that we may be able, for our children’s sake, to take the necessary steps at long last towards making this continent safe where CO2 emissions are concerned.
I think I should begin by thanking Mr Karl-Heinz Florenz for his question and for his speech, which clearly defines the issues of climate change and also suggests some answers to this problem, which will, or might ultimately, be a threat to humanity. I believe Europe has become a real leader in this field. We have managed to show the way by applying the Kyoto Protocol, but we also know that we cannot stop there, that we must continue to develop the policies we have implemented on the basis of the Kyoto Protocol. And while we must join with our partners to find solutions internationally, we must also, as you so rightly said, find solutions at home. As the March European Council showed, I think climate change is indeed a major challenge for Europe, as it is for all the industrialised and industrialising nations, but it also offers our industries new possibilities and prospects.
To speak of the European economy being competitive certainly does not mean that industry need not rise to this challenge. It is quite clear that Europe is also capable of exploiting its role as an engine to become an industrial power in development technologies, especially in the realm of alternative energies; when it comes to energy savings, Europe can consolidate its leading position and benefit more economically by cooperating with other partners, countries like China in particular, which is beginning to attach greater importance to these questions for a variety of reasons, especially reasons of climate. I therefore believe that competitiveness and environmental protection are entirely compatible, as are competitiveness and a solution to the climate problem.
The Council also agrees with a number of the analyses Parliament makes in its resolution on the subject, and the seminar of government experts is an important occasion here: it is in a way a new stage in the development of a future climate regime for the years after 2012. At this seminar, the parties will exchange views on present policies and initiatives and on the future adjustments that will have to be made to alleviate the problem of climate change. The European Union’s contribution to this seminar is therefore an important part of its strategy with a view to formal negotiations to draw up a post-Kyoto regime.
The European Council which met on 22 and 23 March 2005, and of which I have already spoken in connection with relaunching the Lisbon strategy, has already adopted some key elements which will be essential for designing the future climate regime. It confirmed that, if the essential target of the United Nations Framework Convention on Climate Change is to be met, the increase in the global annual average surface temperature must not be more than 2ºC above pre-industrial levels. It also welcomed the Commission communication entitled ‘Winning the battle against global climate change’ and in that connection clearly emphasised the need to give fresh impetus to international negotiations by exploring options for a post-2012 regime and ensuring the widest possible cooperation of all countries. It also stressed the need to develop a medium- and long-term EU strategy that will be compatible with the 2°C target and in that respect I believe that it answers all the concerns you have voiced and that it takes on board the suggested solutions for the various sectors to which you referred.
During a visit by the troika to the United States on 18 and 19 April 2005, which I think the Commissioner may speak about, agreement was reached to explore ways of relaunching the EU-US High-Level Group’s activities in order to examine policies for fighting climate change. I can tell you that the President of the United States assured the President-in-Office of the European Council that the United States was going to adopt a more open and more sensitive approach to these problems. Contacts with other key parties involved in the climate change process, and I will mention China and India in particular, will be made in the months ahead. The issue of climate change also figures prominently on the agenda for the G8 and I know that the forthcoming British Presidency considers this problem one of its priorities.
The European Parliament certainly has an important part to play in our joint efforts to reach an agreement on a future climate regime. The Council is very interested in Parliament’s position on the post-2012 framework. It also hopes that Parliament will continue to take part in international meetings. The Council also invites Parliament to assist it in heightening the awareness of European public opinion and of national parliaments in the European Union and elsewhere. It is not in fact rare to meet in other parliamentary fora MPs of countries that are concerned by this problem, a problem which ought to concern us all.
. Mr President, following the very informative intervention by Minister Schmit, I wish to add a few comments and perhaps come back to some of the points raised by the Minister.
First I wish to thank the chairman, Mr Florenz, for giving us this opportunity to debate climate change and, in particular, the strategy of the European Union for the seminar of government experts on climate change due to meet in Bonn next week.
I share Parliament's opinion that the seminar is a very timely step in working out the future arrangements with regard to climate change. The European Union's contribution to this seminar therefore constitutes an important part of our strategy, the aim of which is to obtain a mandate to open official negotiations on the development of these arrangements.
On 9 February, the Commission approved its communication entitled 'Winning the battle against global climate change'. This communication, which is also addressed to the European Parliament, contains the Commission's initial recommendations on the European Union's strategy after 2012. Basic elements of the communication in question were adopted by the Environment Council on 11 March and by the European Council on 22-23 March, as Mr Schmit mentioned earlier.
Apart from defining the elements which will comprise future arrangements, the communication also lists specific steps which need to be taken in the direction of these arrangements. First in importance is the need to investigate, jointly with basic partners and during the current year, both the potential for a strategy after 2012 and the shaping of a favourable climate for opening official negotiations on future arrangements.
Three weeks ago, as Mr Schmit said, I and my colleagues from Luxembourg and the United Kingdom visited the United States and the outcome of these truly constructive talks, as you acknowledged Mr Florenz, because we had discussed all this beforehand, was the agreement to find ways of restarting, of reactivating the EU/US high-level group, with a view to examining policies to combat climate change.
We have also scheduled contacts with other countries over coming months. Climate change is also high on the agenda of the G8 Group, while I personally have already held unofficial talks with my counterparts representing our basic partners both within the framework of meetings of the G8 Group and at the United Nations during talks on sustainable development. We met, either jointly with Mr Lux and Lord Whitty or separately, with representatives, with ministers from China, Brazil, Spain, South Africa, Australia and Russia and got their initial reactions. Unfortunately, we were unable to meet the Indian minister, despite the fact that we tried both in England to achieve a meeting at the meetings held by the G8 Group and in New York.
At the same time, we are strengthening numerous informal contacts and talks at a technical level.
As far as the seminar of government experts is concerned, this is an important opportunity to broaden these contacts at the level in question through open dialogue within the framework of the United Nations convention on climate change.
According to the Commission's strategy, the objective of the European Union for the seminar is to create a climate of trust, to discuss and look for common ground and to send out appropriate messages, not just to the United States, but also to all the global partners. I should point out here that many countries are hiding – at least they have been hiding until now – behind the refusal of the United States, in order to avoid discussing the question of climate change.
The European Union will not do likewise. It will send out appropriate messages by presenting our opinions and endeavouring to obtain the opinions of others on the topical issues raised in the Commission communication.
I wish to agree with Mr Florenz that we also need to include other sectors, if we are to be able to combat climate change more effectively, including in the transport sector. As we said earlier, the Commission is preparing a communication for next June on the question of air transport, the contribution of which to greenhouse gas emissions is increasing constantly. We are examining three alternative solutions: tax, inclusion in the gas trading system or user charges.
Similarly, we must say that the new agricultural policy supports the production of biofuels and, of course, the housing sector and the construction sector in general are very important sectors in which we can achieve important results.
Finally, I should like to say that Parliament is being called on to play an important part in our efforts to achieve an agreement on future arrangements with regard to climate. The Commission is particularly interested in your opinions on the problems and on the recommendations for the European Union's strategy, as presented in our communication. I also anticipate that your active participation and cooperation at international conferences will continue. Moreover, I call for Parliament's support in further raising the awareness of the public in the European Union and of your parliamentary counterparts in other countries. You did a very good job in Buenos Aires and I want this work to continue with the same demands on the part of the European Parliament.
Mr President, may I thank everyone, and especially Mr Schmit and Mr Dimas, for their contributions. It is in itself extremely positive that you radiate a certain optimism regarding this difficult issue, both where the problem as a whole is concerned and, specifically, when it comes to your reading of Bush. I wish I could be just as optimistic. Just the other day, George W Bush gave a speech on energy and climate change that unfortunately did not show any real movement in the right direction. I of course agree with you, however, that the dialogue with the United States is incredibly important because, without its active participation, the work on climate change can never be properly effective.
It is, of course, just as important to engage in dialogue – and dialogue of a strategic nature – with large developing countries such as China and India. I saw the other day that China anticipates building 800 large coal-fired power stations over the next ten years. The emissions from these will completely overshadow what we do in Europe. The conclusion is, of course, that the developing countries need not go down precisely the same route in energy development as we have done. They need not repeat our mistakes, and it is in the interests of all of us to offer them favourable conditions for investing in the best possible technology. On this point, I am unfortunately compelled to note that the CDM, that is to say the Clean Development Mechanism, is not enough. Instead, we must come up with something much more radical and ambitious.
The situation is serious, with the latest research reports in fact indicating that the climate system may be much more vulnerable than we had previously believed. It will be much more difficult to stay within the two-degree increase in temperature established by the EU as an objective and to avoid dangerous climate change. That is why the summit in Bonn is so important, for you will be able to lay a foundation for the period following 2012.
Our resolution indicates the need for short- and long-term emissions objectives. We also think that such objectives need to be accompanied by far more ambitious programmes in terms both of the development of new energy sources and increased investment in energy efficiency. There is a range of issues in this area to which we must return and in connection with which we must together devise practical objectives. I wish the Commission and the Council good luck in Bonn and hope that you will come back with positive reports so that we can do this work in a way that is constructive for the future and, as Mr Florenz pointed out, accept our responsibility for future generations.
.  Mr President, I too would like to thank Mr Florenz and Mr Wijkman for taking the initiative and prompting this debate. Commissioner, global warming is materialising much quicker than anticipated. We are faced with the dual task of adapting to climate change and, at the same time, of keeping it to an absolute minimum. In the light of this enormous challenge, the outcome of the Climate Conference in Buenos Aires was particularly disappointing. It is, of course, good that a seminar managed to keep the Kyoto process on the rails, if only just, and that the EU had its own way and that next week’s seminar in Bonn will be about future developments, but this is a shamefully poor result. We have to conclude that the EU is becoming ever more isolated, and that the urgency that is felt in Europe is not shared in other parts of the world. The EU will need to be constructive in Bonn if a much stronger international coalition is to be built up, and sound, productive and well-founded proposals will have to be tabled there.
Commissioner, I would like to put to you four points which, in our view, can help achieve a constructive, international coalition.
First of all, we must put far more work into adaptation and help others, certainly developing countries, to adapt. Adaptation is certainly not simple, but aid should definitely not be restricted to major disasters. As lifestyle adaptation is far-reaching, credible programmes must be written.
Secondly, with regard to the transfer of technology, which has already been mentioned by Mr Wijkman, we must abandon our ideological reservations about the mechanism for clean development and go all out for investment in technology transfer, concentrating on further research and development in the area of environmental technology, to which subject I will gladly return during the debate on the seventh framework programme for research.
Thirdly, we will need to focus far less on the national approach and objectives within each country, but far more on sectoral objectives. In the discussions we held as parliamentary delegation in Buenos Aires, a sectoral approach emerged as a viable route. We will need to enter into dialogue with the steel, cement and paper industries. I regard aviation as a sector to which priority should be given. In all these sectors, competition is worldwide, so it is obvious that worldwide objectives should be established based on the best available technology. Moreover, a sectoral approach is ideally suited to our Lisbon strategy, which was reviewed during the last spring summit.
Finally, although it is more controversial for me to say this, I would ask you to consider the role that the WTO can play. The European Union must open the discussion on trade measures against countries that fail to meet their climate obligation. In that case, green trade policy is not directed against developing countries but against the richer countries, which can, in fact, result in help for developing countries. Commissioner, we expect from the European Union an international climate policy with ambition and with the largest possible international support base in other countries, industry and among the public. I wish you much success in Bonn.
. Mr President, ladies and gentlemen, climate change is, in fact, an extremely important issue and a real issue. There are still some who wish to deny it, but we cannot allow ourselves to conceal the seriousness of the issue.
Climate change derives from a two-fold shortage: the physical scarcity of energy resources and the inability of the ecosystem to absorb the flow of waste. It must be pointed out, in actual fact, that, as extreme events become worse, climate change creates considerable threats for the region, which must be tackled immediately. In the present context, greater security provisions are required: the Kyoto Protocol is only the first answer; we must move forward and provide a systematic solution.
It is not only the issue of energy production that is at stake, but also the consumption habits of our society. What scares me most are the statements emerging from the United States, according to which their standard of living cannot be called into question. On the contrary, such a reappraisal is the very first thing that we must make possible in Europe.
Taking the knowledge-based society seriously additionally means changing our way of life in an ever more radical way, and ensuring that our development is sustainable. We must seek to progress in the work of involving other countries, persuading them that we are indeed faced with the duty of transforming our society.
We must emerge from the age of fossil fuels, and the Kyoto Protocol is only the first step; we must go beyond this and work in earnest, because we must radically alter the ways of our society.
. Mr President, last autumn a Finnish business magazine wrote that if the world had a managing director, he or she would have already started to take vigorous action to reduce emissions, and action a lot more vigorous than Kyoto.
Some time ago, an article in the British magazine, , expressed astonishment at decision-makers who view the warnings of climate researchers with indifference. The magazine asked whether political decision-makers thought they lived in an alternative universe where the laws of nature did not apply, and went on to say that no one would ever view a risk of economic collapse so nonchalantly.
After Kyoto, we will need bolder cuts in emissions and more countries to be involved. We will also need to involve major economically developing countries, such as China and India. Above all, however, it is the biggest polluter, the United States of America, which ought to recognise its responsibility. It is pointless trying to imagine the involvement of China and India if the richest country on earth remains a free-rider. The industrialised countries have to acknowledge their historical responsibility for the fact that climate change has begun generally, and, accordingly, it is we who have the main responsibility to cut emissions.
The countries which have not ratified the Kyoto Protocol are trying to gain an unfair competitive edge. We should seriously think about whether we can, for example, impose protective tariffs on imports into Europe of steel produced in the United States. The rules of the World Trade Organisation make this possible.
Fortunately, the voice of reason is also being heard in the United States. Many states there have decided to take action. The north-eastern states are starting to engage in carbon dioxide emissions trading, and want to be part of the European Union emissions trading scheme. A number of city mayors have committed themselves to action at local level, and they are seeking the involvement of 141 cities, which is the same as the number of countries that have ratified Kyoto. Since, however, mere reason does not appear to be enough to persuade the United States to bear global responsibility, the kind of action possible under WTO rules ought to be seriously considered.
.  Mr President, I fully support the resolution on climate change. In February, four members of our group attended the IPCC’s Climate Conference in La Réunion where we were shocked by the conclusions of the scientists that had gathered there. Even if we resorted to all the measures listed in the resolution, we would not be able to resolve the problem of climate change entirely.
Even if we make every possible effort in the framework of Kyoto until 2050, we will still not be able to stop the earth from warming up by two degrees and the sea level from rising by half a metre. I happen to come from the Netherlands, the Low Countries, so you can imagine that this causes me some considerable anxiety. If the sea level increases by half a metre, large parts of my country will flood if nothing is done about it. The coastline as we know it will disappear. The Hague will disappear into the sea and with it, the embassies of all the countries represented here today, our government buildings, the International Court of Justice, the Yugoslavia Tribunal and the Palace of our Queen. We may, as a party, be republican, but we do not want to achieve our goals by submerging the royal palace.
Fortunately, the Netherlands has the technical capacity to prevent this from happening, but many other countries do not. The disappearance of whole swathes of coastline is inevitable. We should prepare for that eventuality, and I would therefore urge the Commission to form an opinion on this. It can make a start during the forthcoming seminar which will be attended by government experts. I would ask the Commission at least to stand by its own measures and directives, including those for air quality. Since these measures are now beginning to take shape in a concrete manner, opposition from some Member States or sectors will increase and there will be a call for moderation, something that we oppose, and we would ask you, Parliament and the Council, to stand firm.
We would also urge you not to opt for a step forward, for more nuclear energy, but instead to choose for the development of all possible alternatives, and we would ask you to stick to the text of the resolution so that the EU can continue to play its pioneering role.
Mr President, during the last hundred years, the world has experienced an increase in temperature of approximately 0.6 degrees. The UN’s Intergovernmental Panel on Climate Change (IPCC) has noted that this change mainly affects the world’s poor people. I wish to emphasise this, because we in this House too often see global problems from a one-sided European perspective. The reasons why it is mainly poor people who experience the effects of global climate change are many. They partly have to do with the fact that these countries’ economies are often dominated by climate-sensitive industries, especially agriculture. They also have few resources with which to adapt to, and protect themselves against, various changes, for example rising sea levels or reduced rainfall. There are also too few resources for preventive healthcare. It is thus difficult to eradicate the risk of climate-related diseases, such as malaria, from breaking out.
The world’s rich countries need to coordinate their common efforts in combating climate change and to work in particular with preventive measures. My party believes that the EU should work on cross-border environmental issues. Climate change is among these. I thus support constructive and well thought-out proposals by the EU in this area. At the same time, I wish to emphasise that the UN Climate Conventionhasbeen ratified by189 parties. Thus, we cannot operate unilaterally through European institutions. We need instead also to coordinate our measures within the frameworks of other international organisations and to be alert to the UN’s competent bodies and the World Energy Council (WEC).
Mr President, ladies and gentlemen, I agree that the environment is an inalienable resource that must be managed to its full potential and its continuity must be guaranteed, and it is only right in our opinion and that of the , which I represent, that the Union includes this theme as one of its political and strategic priorities.
It is not possible to enter here into the scientific merits of the theory that our planet is undergoing climate change on a geological time scale – a theory about which researchers are not in agreement – partly because of the limitations of meteorological observations in time and space. On the other hand, it is widely agreed that, since the beginning of the last century, the average increase in the planet’s temperature has been one of the causes of changes to the ecosystem – we only have to mention the increase in desertification by way of example.
Assuming that the rise in temperature is recognised as being, at least in part, attributable to human activity, we agree that application of the Kyoto Protocol on the widest scale is a worthwhile and necessary attempt to limit such effects. I therefore call on the Commission and the Council to do everything possible to encourage absolute compliance with the Protocol within the EU, and to examine every possible means of exerting political and economic pressure on countries that have not adopted said Protocol.
– Mr President, it is very important to lay down the right preconditions so that policy on climate change, based also on the Kyoto Protocol, can start to bring about specific results. I agree with the previous speakers that the United States of America, China, India, Brazil and other countries need to participate.
However, it is equally important that the right guidelines be given, so that policy and progress to limit emissions of greenhouse gases can be formulated and addressed in the long term. I was delighted to hear the Commissioner talk about a strategy after 2012.
This policy must take account of the increased needs of our planet and of the pressure caused both by the population increase and our various manmade activities. Sustainable development cannot be achieved without developing new environmental technology and innovations, especially in the transport and energy sectors.
We need to promote this policy not only at European Union level, but also at global level. The seminar of government experts must also include the question of promoting environmental technologies and innovation. Measures to moderate and adjust must also be based, over and above the aspect of the cost of productivity, on meeting future challenges.
With this objective, the seminar is seen as useful in identifying the factors which currently impose the greatest burden on the environment and, consequently, in promoting the necessary environmental technologies and innovations to mitigate these harmful repercussions.
Mr President, thank you Mr Schmit and Mr Dimas for your extremely hopeful contributions. I really hope that you are right in your analysis and that things are moving in the right direction. I should also like to thank Mr Wijkman for his work on the resolution we shall later be voting on. In common with many others here in the House, I share the view that the conference involving government experts is an extremely welcome development, even though I also wish to emphasise that it cannot replace summits at a higher political level, for it sometimes feels as if we have a very great deal of knowledge but that we lack the political will to do more to get on top of climate change.
I hope that this conference can contribute to drawing attention to positive examples of the way in which the effect on climate can be reduced, especially when it comes to social planning, for it sometimes feels as if climate issues are only regarded as a peripheral environmental issue for those with a special interest in it. It is extremely important, however, that we integrate this approach into all of our social structuring and social planning, for it will only be then that we shall be able to achieve results.
I also hope that the conference will include discussion of ways of integrating measures designed to reduce effects upon climate and bring about sustainable development into the WTO’s trade system, as well as into other international agreements. That is what is needed if more countries are to adopt the measures required, but rules of that type could also help reduce the number of those shipments that at present play such a big part in causing major climate problems.
At present, for example, fish are hauled out of the Baltic and North Sea, transported by ’plane to Asia and packaged as ready-made meals which are then transported back and sold in the same places as the fish were landed. Shipments of that type cannot make economic sense or be in any way sustainable, and we must ensure that the economy is partly driven in a manner that makes it unprofitable to transport food in this way.
Finally, good luck with the conference, and do your best to let it be known that the EU is in actual fact doing something in this area. We do need to do something. We need to show our electorates and citizens that we are in actual fact doing something about the greatest challenge we face, namely climate change.
Mr President, several of the scientific studies carried out recently show that climate change is probably proceeding even more quickly than we thought and that greater reductions in the quantity of greenhouse gases in the atmosphere are also needed in order to prevent this change. This means that the demands upon us are increasing and that the measures we need to take to reduce emissions by 60 to 80% by 2050 – which is a realistic figure – will require quite different energy and transport policies than those we have at present. We have, then, really only just begun.
At the same time, we are used to saying in this House that we are better than the United States, as indeed we are, but that is not of course something that it is particularly difficult to be in the present situation. We saw in Buenos Aires how, at present, the United States does not only refuse to accept its own share of responsibility but also tries actively to prevent global cooperation in the climate sphere. That is why it is even more important that the EU dare to conduct a consistent policy involving far-reaching objectives. I also believe that the nation that, in the end, will be the main loser in this situation, not only ecologically but also economically, will be the United States itself because its outmoded and cumbersome energy and transport systems will force it to make even more rapid and more comprehensive adjustments further down the line.
Mr President, last week the Committee on the Environment, Public Health and Food Safety adopted my amendment relating to the World Trade Organisation in which I propose that government experts should investigate the possibility of imposing trade sanctions at WTO level on those that remain outside the Kyoto Protocol in the future, in phase 2.
This is a tough statement, I readily admit. It should be borne in mind, however, that no one is being condemned to having sanctions imposed on them here: we are simply proposing that the possibility should be investigated for the future. For this we shall need new opening gambits and moves, and bold ones too, in the debate on climate policy. I therefore ask whether we should not take the step that would make free-riding impossible and uncomfortable. Hopefully, the weaknesses of the Kyoto Protocol will also reveal themselves to us, so that we might learn a lesson, and so that by 2012 we might have much more effective weapons to fight climate change.
We have to admit that Kyoto has now reached an impasse, as the global front is inadequate, partly because there are no limits for developing countries, and partly because the major polluters are on the outside. That makes Kyoto ineffective and causes the distortion of competition and carbon leakage. Even if we did all we could in the EU, it has been estimated that in future decades the proportion of emissions from the 25 EU countries will drop to below 10%, while developing countries will increase their share to over half of all emissions. Unless the front is made wider, the efforts of the EU will come to nothing.
Not even the EU, however, will be safe from my WTO amendment, if it does not succeed in fulfilling its commitments. Political decisions and rhetoric in the EU are now in a good state, certainly, but practical development is becoming a problem. Progress in the reduction of emissions in the EU has come to a halt, as the easiest action to make cuts has been taken. Nine of the fifteen old Member States have exceeded their own Kyoto targets by more than 20%. Unless we can think of something radical, there is a danger that we too will have to recognise the hopelessness of the situation.
Mr President, I believe the debate has clearly shown that there is no fundamental disagreement between the Commission, the Council and this House. We are all aware that the issue of climate change deserves our full attention and must be fully integrated into our policies. It is also the reason why the Luxembourg Presidency made sustainable development one of its major priorities, together, as part of the sustainable development strategy, with everything more specifically concerned with climate change.
As I have already said, Europe is showing leadership in this field and must continue to do so. That will certainly be the case under the British Presidency. Europe must make its voice heard loud and clear on the international scene. Ultimately, I believe, no country will be able to avoid the obvious constraints that apply to us all in this regard, and if Europe continues to play its part on climate change, I think it will also succeed in winning over those who seem the most hesitant today.
Mr President, once again I would like to thank Parliament for this opportunity to respond to some of the questions and for the discussion we had.
With regard to the merits and weaknesses, the advantages and disadvantages of being an optimist or pessimist, as suggested by Mr Wijkman and Mrs Westlund, on this issue one should not be an optimist or pessimist but a realist. We must try to work with all those who realise the importance of the problem, that the problem is a global one and needs a global solution.
With regard to the United States, mentioned by Mr Sjöstedt, Mrs Hassi and Mrs Korhola among others, I have to tell you that during our discussions with the United States authorities, we were very clear that we consider that cooperation in research and development of new technologies and the deployment of new technologies is very important, but we are not going to consider this a first step forward because it is something on which we in any case agree. No-one disagrees that we should use new technologies, as Mr Trakatellis said. We should deploy new technologies in order to fight climate change. That is something we have agreed. We should make progress. It is not progress if they agree at the G-8 or anywhere else that we will cooperate on development. That is not enough. We should take steps forward. That was made very clear to the United States because, as we correctly said earlier, other countries will refuse to cooperate and, after a few years, the developing countries of South Asia and South America and other developing countries will contribute more to the greenhouse phenomenon than the European Union and the United States combined. We need all countries to cooperate, to be on board. We will follow a common but differentiated policy because we cannot ask developing countries to contribute towards the reduction of emissions as much as the developed countries that have contributed far more up until now.
The Commission recognises the need for the European Union to maintain its leading role in international and also domestic efforts to fight climate change, as Mr Trakatellis said. The Commission highlighted in its communication of 9 February ‘Winning the battle against climate change’ that we should focus on leadership by example. Mr Prodi said that we have a moral duty to do so. One of the central recommendations was that the European Council should give a clear message that the European Union wishes to engage with other countries in an open dialogue on what further multilateral action is required to address the challenge of climate change.
Targets were mentioned. They have proved to be a very useful tool in environmental policy-making. They provide clear guidance to decision-makers in society. They are particularly useful to industry in the private sector. Thus, targets will continue to be a core element of any future climate policy regime. However, the timing of targets is very important. The exact timing should depend on the progress we make in building international support for starting negotiations on the future climate change regime. Once we have a mandate to start such negotiations, the European Union will need to consider putting forward the targets it is willing to set for the post-2012 period.
I should like to respond to the suggestion made by several speakers that the European Union should use trade measures to protect our industry or other measures to offset the competitive advantages of companies in countries that do not restrict their greenhouse gas emissions. The European Union’s climate policy has been carefully designed to minimise costs to industry. That is the reason we opted for emissions trading. Our goal should be to work towards a future climate regime that is not only a decisive step in winning our battle against climate change, but also allows us to do so in a way that strengthens our competitiveness in clean technologies. Such a regime will get us much further – also in climate terms – than trade sanctions.
With regard to the developing countries, I agree about the importance of assisting developing countries to adapt to the adverse effects of climate change. The European Union is the main contributor to the 2001 Bonn Political Declaration, which pledges USD 410 million per year in climate change funding for developing countries, starting this year. An important part of this will go to support adaptation measures. The European Union is also the main contributor to the Least Developed Countries Fund. Those countries have to face all the consequences of climate change, but they are not in a position to take the measures needed to adapt properly. It is our moral duty to work with them and help them. It is also in our interests, because in this way they will also contribute to reducing the emissions of greenhouse gases.
I should like to underline the importance of developing and deploying new technologies, including in developing countries. The Commission is identifying and implementing concrete actions. The Commission recently agreed with China on the setting-up of two new European Union-China action plans in the area of energy: one on clean coal and the other on renewable energy and energy efficiency for which the Commission has secured initial funding.
Once again, thank you for this opportunity to discuss the Bonn seminar and the forthcoming negotiations on the future international climate change regime. I am confident that Parliament will, as usual, play an important part in this debate. The Commission and Parliament have always been strong allies in this respect. I look forward to working with you in the future.
To conclude the debate, I have received a motion for a resolution B6-0278/2005.
The debate is closed.
The vote will take place on Thursday.
The next item is statements by the Council and the Commission on small arms, ahead of the United Nations Conference in July 2005.
.  Mr President, when it comes to small arms and light weapons (SALW), we all know that the world is faced with many regional conflicts where weapons of this kind, sometimes even used by children, are creating extremely dangerous and destructive situations. That is why the European Union is backing the Secretary-General’s call for the development of long-term strategies to end the scourge of the illicit proliferation of small arms.
The United Nations programme of action to prevent, combat and eradicate the illicit trade in small arms and light weapons in all its aspects is one such strategy. It was adopted on 20 July 2001 and the European Union is actively seeking to apply the recommendations it contains at national, regional and world levels.
The consequences of the illicit manufacture, transfer and circulation and of the excessive build-up and uncontrolled spread of small arms lie at the heart of four of the five major challenges identified by the security strategy adopted by the European Council in 2003. Small arms and light weapons in fact help to exacerbate terrorism and organised crime and are a major factor in the unleashing and spread of conflict and the collapse of state structures.
As the European strategy underlines, conflicts in which weapons of this kind are by far the principal instrument have cost the lives of nearly 4 million people since 1990 and have forced more than 18 million others to leave their homes or their countries. The increased access by non-state players to these stocks of arms has changed the nature and duration of conflicts. It is a situation that risks compromising our own security and the European Union needs to cooperate closely with its international partners in responding to it.
We are therefore very actively preparing for the second biennial meeting of states to consider the implementation of the United Nations programme of action on small arms and light weapons, to be held in New York in mid-July. In connection with preparations for this important event, the Presidency has compiled a list of subjects that should be given priority in the competent international fora. This list, which is awaiting approval, includes in particular the illicit brokering of small arms, control of transfers, verification of end use, the link between security and development, the management of weapons held by the military and security forces, the creation of machinery for implementing the UN action plan, the possession of small arms by civilians, transfer to non-state players and technical assistance for the submission and presentation of reports.
More particularly, the European Union stresses the importance of creating a group of government experts immediately following the 2006 conference that will examine the programme of action; the group will consider further measures to strengthen international cooperation to prevent, combat and eradicate illicit brokering in small arms and light weapons.
Another of our key priorities is to negotiate an international instrument for the identification and tracing of such weapons. The open-ended working group responsible for negotiating this instrument has the European Union’s full support. At the two meetings held by the working group of diplomats and experts up until now, the European Union and the other parties have explained and confirmed their priorities on the different aspects, in particular the type of instrument, its scope and definitions, the marking and tracing of small arms and ammunition, registration and international cooperation. The European Union notes the progress made at these talks, while regretting that the participating states remain divided on the two big issues of the type of instrument and the inclusion of ammunition.
The European Union itself is working to see the adoption of a legally binding instrument to complement the United Nations Protocol against the Illicit Manufacturing of and Trafficking in Firearms. It is also insisting that this instrument should include suitable provisions on ammunition. After all, only a steady supply of ammunition enables illicit small arms and light weapons to continue to wreak havoc. If we can prevent trafficking in ammunition, however, we will be able to silence the weapons themselves. If the working group reaches a positive outcome at its final session in June 2005, the EU will do all it can to see that the instrument comes into force quickly.
As you know, ladies and gentlemen, the European Union is also very active in this field, both internally and through its bilateral aid to third countries. In the EU itself, the Council adopted the Code of Conduct on Conventional Arms Exports in 1998. This makes for improved exchanges of information between Member States and strengthens mutual understanding of their export control policies, including requirements for an end-user certificate or appropriate documents or a form of official authorisation issued by the country of final destination, which must be meticulously checked. As you know, the code of conduct is currently being revised; it will cover virtually all activities closely or remotely connected with arms transfers. So far as assistance to third countries is concerned, following a few limited common actions, in 2002 the European Union adopted a common action and on that basis launched specific actions involving projects for the collection and destruction of weapons in Africa, Asia, Latin America and the Balkans. In the matter of those weapons, the Council is willing to report to this House periodically and to work closely with you.
Mr President, honourable Members, the European Commission obviously approves the constant efforts being made by the United Nations and other players in the fight against the serious effects of the illicit trade in small arms and light weapons. We welcome the renewed attention being paid to this issue and we are looking forward impatiently to taking part in the biennial meeting of States to be held in New York in July 2005. We are very grateful to the European Parliament for taking the initiative of drawing attention to this forthcoming event. The Commission will be studying the proposals made in the Parliamentary resolutions very closely.
We recognise that the build-up and spread of these weapons aggravates conflicts, feeds terrorism, hampers reconstruction efforts in the aftermath of conflicts and reduces the prospects for sustainable development. It is therefore essential that we tackle these questions through multinational partnerships combining preventive and responsive measures and it is also essential that we use the United Nations instruments to that end. The effectiveness of the fight against the illicit trade in small arms and light weapons depends on communication and cooperation between states.
The Commission favours a multilateral approach and has committed a number of its services to different projects in this area. It is important to stress that, if an answer is to be found to this problem, action must be taken in several directions, ranging from development aid proper to reform of the security sector, by way of the actual destruction of these weapons. Some of these areas are matters of Community competence, others unfortunately are not.
In its violent conflict prevention programme, the European Union recognises that by endeavouring to eliminate small arms as a source of destabilisation and conflict it would make a major contribution to preventing renewed acts of violence. The European Union is trying to achieve this through international cooperation, financial and technical assistance programmes and effective arms control. Through the European Development Fund, the Commission is financing a number of actions involving the demobilisation of ex-combatants and their reintegration into society and the collection and destruction of these arms.
In a very large number of cases, these actions are implemented through specific demobilisation, disarmament and reintegration programmes. In other cases, however, the reintegration of ex-combatants has been included in broader programmes for the development or rehabilitation of post-conflict areas. These programmes seek to bring about an overall improvement in the economic and social structures of the areas affected by a conflict by helping to reintegrate former combatants and their families into civilian life.
A number of questions relating to the cross-border transfer of these weapons are currently being examined for next year’s conference. In particular, a treaty on the arms trade is being discussed. The Commission will be actively involved in the debate on these subjects that will be held in the Council. It would be premature to discuss these points in detail at present, since some of them will have to be examined in depth by several commissioners. The European Union has also on several occasions called for legally binding instruments on arms brokering and the marking and tracing of small arms and light weapons at the United Nations conference and the follow-up meetings on the illicit trade in small arms in 2001 and 2003.
.  Mr President, ladies and gentlemen, the figure of four million victims just quoted by the President-in-Office of the Council shows how important this topic is. We are all agreed that small arms have to be prevented from getting into the wrong hands.
Here in Europe, in the European Union, the state has a monopoly on the use of armed force, and that is of enormous benefit. Circumstances here are different from those in the United States, where this is not understood in the same way. What that means is that the use of small arms is reserved to soldiers and police officers, with special arrangements being made for those engaged in hunting and in shooting as a sport. It is vitally important that every single weapon here in this European Union of ours is actually registered, or in other words that its origin is known.
A problem arises when these weapons find their way into countries outside the European Union, and this is what makes it so important that the code of conduct on the export of arms, as it stands at present, should be further tightened up and that we prevent, in so far as possible, at least the supply of weapons to the trouble spots where, in fact, this extraordinary number of people are killed. To do so will involve developing a tracking system, in which every single purchase or sale of such weapons is recorded by being entered in an international register, thus making it possible to trace a specific weapon back to its origin and to its manufacturer, and to determine who was responsible for it being sold and who for it being passed on. For this, international agreements are needed, and that is what makes it especially important that we, in this House, should play our part in actually taking these projects – set in motion by the United Nations – further and bringing them to a successful conclusion.
. Mr President, whilst the world has focused on weapons of mass destruction, it is right that we look today at the 650 million small arms and light weapons in circulation worldwide. Almost one person every minute is killed by the bullet from a gun and two million children have been killed in the last decade.
These arms escalate and provoke prolonged conflicts. They facilitate violent crime and they are used for terrorism. It is in Europe’s interest to limit small arms for our own security, to protect foreign investment and to promote development. That means integrating small arms into Europe’s security development and governance programmes. It is not simply a question of supporting ad hoc disarmament, demobilisation and reconstruction programmes as part of our crisis management response, we have to mainstream this into broader development assistance programmes and include it in our political dialogue with all other countries and regions worldwide.
As a follow-up to the EU security strategy, it means developing a comprehensive EU disarmament and arms control strategy. This should integrate with civil society initiatives, just as NGOs should be able to contribute actively to the UN biannual meeting of states in July.
It means, as we say in the resolution, new impetus for the UN consultations on combating illicit brokering. Here in the EU, our Member States have only to consider applying these controls to our citizens operating outside of the European Union. Yet these brokers deliberately travel overseas to ply their trade. I would have liked, this afternoon, to have heard a commitment from the Luxembourg presidency to strengthen the common position to make it mandatory to control EU nationals involved in arms brokering, wherever they are based.
Finally, it means limiting the supply of arms overall. Action by the EU to control the proliferation of small arms in fragile states is undermined by our role as major arms exporters. Good as the EU code of conduct is, strengthened as it must be, German armaments used in Burma arrive there only because they were exported via Ukraine, which is not bound by our EU rules. It shows why regional agreements alone are not enough. That is why I welcome the commitment from my own government in the United Kingdom and from the Finnish Government, as well as the recommendation of the High Level Panel of the United Nations to champion an international arms trade treaty. Arms transfers must be subject to legal controls, not just in the EU, but across the world.
. Mr President, I would like to begin by thanking both the Commission and the Council and all the other Members of this House for having accepted the invitation to deal once again with this issue — the scourge of small arms in the world. Because today, as has been pointed out, these are the real weapons of mass destruction, not just because of the millions of victims they cause every year, but because of their social and political consequences.
The lack of control of pistols, revolvers, assault rifles, grenades, machine guns and similar weapons has had dramatic consequences for the security and integrity of millions of people throughout the world. In some countries, such as Brazil, Colombia or El Salvador, it is estimated that violence involving this type of weapon is responsible for the loss of 10% of gross domestic product.
At the request of civil society and in particular the International Action Network on Small Arms (IANSA), in July 2001 the United Nations held a conference in New York during which an action programme was adopted to prevent, combat and eliminate every aspect of the illegal trade in small and light arms. Next July, the governments of the Member States of the United Nations will meet again in New York for the bi-annual meeting on the implementation of this action plan, and the review conference is scheduled for a year later.
The action programme urges the governments to control the production and sale of this type of weapon, to mark pistols in order to facilitate their identification once they have been sold, to penalise the production and possession of illegal weapons, to identify and destroy surplus weapons and to establish final use certificates for export and transit, amongst other measures.
Since 2001, considerable progress has been made, particularly in the field of national legislations. It is still necessary, however, to develop and implement general recommendations. Within this context, the European Union and its Member States must continue to lead the debate. The current process of reviewing the code of conduct offers a good opportunity to do so.
I must say that, in general terms, I am optimistic, especially since the Presidency-in-Office of the Council, not just today, but on other occasions, has insisted on the need to go further and urge the governments to produce a legally binding text on brokering and transfers of small arms. Nevertheless, other data makes me a little more wary, such as, for example, the fact that few European Union countries have expressed support for the establishment of an international treaty on the arms trade. So far, only Finland and the United Kingdom have expressed firm support for the idea, although Spain has also made comments in this regard, and we would therefore like more details to be provided.
Ladies and gentlemen, it is urgent that we provide real impetus for the establishment of an international treaty on the trade in weapons which should be possible immediately after the review conference on the United Nations action plan in July 2006. This is not just necessary, but clearly of vital importance.
. Mr President, ladies and gentlemen, in the world in which we live nearly 700 million weapons are in circulation and a further eight million are produced each year.
Businesses are manufacturing them, brokers are putting them on sale, governments and individuals are buying and selling them and people are dying: at the rate of one a minute. With those words Amnesty International has recently launched the Marking and Tracing project, a treaty under which States undertake to adopt measures for identifying all weapons and ammunition with a serial number that cannot be falsified nor destroyed. This represents a necessary step in preventing the illegal trade in arms. For as long as arms remain unidentifiable, States and businesses will always deny responsibility for them.
The European Union should actively support this campaign. From 1999 to 2003, Italy, for instance, as the second most important small arms manufacturer in the world and the first at European level, sold, in defiance of legislative decrees, EUR 36 million of arms to countries involved in armed conflicts, EUR 3.6 million to nations under embargo and EUR 128 million to countries condemned for human rights violations. On the other hand, the five permanent members of the UN Security Council control 88% of the global market in arms.
For all of these reasons, it is essential that the European Union adopts the treaty on arms brokering drafted by a group of NGOs and Nobel prize winners, and launches a convention on arms brokers that, , makes any activity with the aim of transferring arms between third parties subject to state authorisation.
The European Union must improve its code of conduct on the transfer of arms, clarifying the circumstances in which it is possible to refuse an authorisation to export arms, extending checks to all military equipment, forcing individual States to bring in legislation in compliance with the code of conduct and to publish an annual report on their respective arms exports.
We cannot forget that it is precisely small arms that are responsible for nearly the entire sum of deaths in conflicts taking place across our world.
Mr President, I would like to thank Mr Schmit and Mr Michel for their speeches, which I found to be notable fundamentally for their level of commitment.
This commitment — which we all have an interest in making — is demonstrated by two areas of work: firstly, to put an end to the lack of control of the arms trade and, in this regard, we must insist on the need for mechanisms allowing for control from the point at which the weapon is manufactured until the point it is used, that is to say, we must achieve international control. Secondly, it is fundamental and very important — as other Members have said — that we prepare the conditions to ensure that at the 2006 meeting we can make progress and achieve a genuine international treaty to regulate every aspect of the arms trade.
We Europeans must continue to offer an example. It is very important that, in the debate we are holding on the code of conduct, we ensure firstly that it become more restrictive and, above all, binding on every Member State.
If we all work in this direction, I believe that Europe will be able to make a modest contribution to putting an effective end to this lack of control, which leads to the majority of the suffering of many populations and to many territorial conflicts.
I would, therefore, very much hope that we can combine our wills in this way so that, within no more than two years, we can put an end to this scourge of humanity.
Mr President, Mr President-in-Office of the Council, Commissioner, we are all agreed that conventional weapons, and particularly small arms, still cause the largest number of victims worldwide. They are fairly readily available on the market at relatively low cost, and are far too often an obstacle to sustainable development and reconstruction processes. It is right that we should examine our own consciences, for in my own country, important arms exports have been set up to conflict areas in the past. Commissioner Michel is well placed to give you a full account and his assessment. Let me remind you of the supply of arms to Nepal or the Democratic Republic of Congo where, since August 1998, more than three million people have been killed. The President-in-Office, Mr Schmit, talked about cutting off the arms supplies. That is why the Tanzanian project and the construction of an arms factory deserve our undivided attention. This project must be stopped.
I would repeat with great emphasis the political request made by fellow Members to the Presidency-in-Office to ensure that a political pledge is made that an international treaty on the trade in conventional weapons is drafted. This treaty on arms trade should come about with the support of the 25 Member States without delay, if at all possible.
Mr President, there are two particular proposals from this House that I will take on board and pass on to the Council, proposals which I think the Commissioner has also noted. First of all, the strengthening of the control mechanisms within the European Union itself to make it easier to trace the route taken by arms, since this information helps us to uncover, spotlight and identify the existing and growing export trade in this type of arms. Secondly, the idea of an international treaty. There are in fact a number of exporters sending large quantities of small arms to all parts of the world, and those exporters are not necessarily Member States of the European Union. Some industrialising countries have in fact become exporters in this field, and the only way of effectively controlling exports of this kind, which underlie the regional conflicts to which several speakers have alluded, is to have much stronger international commitments and also a sounder and more effective system of control.
The European Union must in my opinion take the initiative with such a treaty and support the Secretary-General’s efforts to that end, because we want to play a part there. As someone has said, and Mr Michel knows this, we want successfully to conduct a peace mission across part of Africa in particular, and peace will only have a chance if we can manage to break the supply lines for such weapons, since they are often the weapons of the developing countries, the weapons of the poor. As I said, they often put weapons into the hands of child soldiers, and that is one of the most horrible things you can imagine.
Mr President, I believe it has been repeated often enough. It is obvious that preventing the proliferation of small arms and light weapons is a European Union priority objective. Equally obviously, it must also be a priority objective of the Member States.
It is particularly regrettable that the European code of conduct is not binding. At any rate, it is not binding in every country, and I can tell you from personal experience that it only takes one country to refuse an export licence and other European countries are quick to present themselves as candidates to fill the unplaced order. We should not deceive ourselves. In my country, for example, the law now makes provision for this scenario, and there is normally a requirement, but obviously it needs to become the norm. Also, even if we had a binding code, that does not mean that the European Union’s outside competitors would abide by it. Having said that, I am of course the first to want to make such a code mandatory.
There are three considerations I would like to mention. First, traceability is a very important aspect, since it enables us to trace back the entire route the arm has taken. I would also like to draw your attention to a new perspective that may be interesting. Research is being carried out in Europe today, not only to ensure that the arm can be traced, but even to disable it remotely. Research in this area is already well advanced and I believe we should support initiatives of this kind.
I would also like to mention a number of projects and actions being conducted by several of our Member States. Some of them, for example, are suggesting to populations who own weapons and are prepared to hand them in that they might exchange those weapons for bicycles. I can tell you that this is the kind of action we should also be encouraging in Africa.
Another consideration is this. I am quite familiar with the African problem and I can assure you that it is not the European Union that is supplying the largest number of small arms to Africa. I accept that we must show the way and that we must even beat our breasts from time to time, but all the same we should not end up believing that all those arms came from the European Union. Most of those arms do not come from the European Union, they come from other countries and in particular from the unused leftovers of certain armies. I could name some countries, but I will not. But it is obvious that some know, and that they know very well, whom I am talking about. That is therefore nevertheless a very important factor.
Regarding the treaty on the arms trade, which introduces compulsory national-based approvals for all international arms transfers and puts in place effective machinery for permits and licences, we do of course support such measures and I hope that in a few months’ time we will have made that kind of progress.
The explicit restrictions on arms transfers where there is a breach of obligations under international law, in the case, for example, of breaches of UN arms embargos, of customary law, of international treaties between the contracting parties or where there is a failure to observe international prohibitions on certain weapons, such as anti-personnel land mines, the restrictions, too, on transfers based on use where, for example, it is brought to a contracting party’s notice that the arms being transferred are likely to be used in complete violation of international humanitarian law or of human rights for the commission of genocide or crimes against humanity. These restrictions are all manifestly important aspects of this treaty.
However, the present text remains very vague in a number of areas. Its main purpose is to get a sufficient number of governments to agree on the principle of an international legal instrument on arms transfers. The NGOs are trying to create some momentum around the idea of a treaty before tackling the details. The treaty has been conceived as a framework convention that may be added to by protocols concerning, among other things, arms brokering or manufacture under licence. As always in such cases, however, maximum pressure will be required to get all states to subscribe to it, because if it is always the same States which subscribe and the same other States which do not, discouragement is bound to set in.
Finally, given that reference has been made to my personal experience, I would like to end by saying that it is sometimes difficult to judge whether an arms export licence should be granted or not. In fact, in some cases, Mr Staes, where, for example, the army or police of a country that is perhaps not necessarily a democracy asks for access to arms or to buy them and that same government, that same country, is faced with really very dangerous rebels who, for example, make use of human shields when attacking police stations or schools, it is extremely difficult, as a responsible politician, to make a choice. What I am really trying to say is that you never have the choice between a good and a bad solution, you always have the choice between two bad solutions. I do know what you are referring to and I can assure you, to answer your question, that if I had my time over again I would take exactly the same decision, because in my heart of hearts I do believe that was the decision I had to take.
The debate is closed.
The vote will take place on Thursday 26 May.
The next item is the report (A6-0094/2005) by Mrs Berès, on behalf of the Committee on Economic and Monetary Affairs, on the appointment of an Executive Board Member of the European Central Bank.
Mr President, as provided in the Central Bank Statute and the Treaties, we are required to replace the members of the Central Bank’s Executive Board by rotation to ensure that it has some continuity in the exercise of its responsibilities.
Today, we salute the way in which Mr Padóa-Schioppa, the predecessor of the person whose candidature we are to examine, carried out his duties on the Executive Board. I believe that in his relations with our institution and more widely in his capacity as the Executive Board’s external representative, he showed great talent and a thorough grasp of these questions.
The candidate whose nomination we are to examine today is Mr Lorenzo Bini Smaghi. Your Committee on Economic and Monetary Affairs has been able to question him first of all in writing following the questionnaire procedure with which we are familiar and then verbally at a hearing, where the members of the committee reached a consensus. We were able to check that there is no doubt as to his expertise and professional ability in the light of the job he will have to do. He has all the abilities to be a good central banker together with two additional assets I would like to mention: an ability to communicate, which is certainly very useful for a central banker, and also a vision enriched by a multidisciplinary approach.
Whether the mindset of a central banker is enough to make a good Executive Board member, or whether it requires a broader vision and outlook is something we have debated a number of times. It seems to us that Mr Bini Smaghi will be able to contribute this multidisciplinary approach to the Executive Board’s discussions and that this will make monetary policy more responsive to the needs of the real economy and to the public’s aspirations.
Mr President, I too would like to begin, on behalf of the Commission, as Mrs Berès has done, by paying tribute to the work carried out by Mr Padóa-Schioppa during his mandate as a member of the Executive Board and of the Governing Council of the European Central Bank. I believe he has demonstrated skill, respect for his institutional responsibilities and a professionalism that is beyond all suspicion; a professionalism that has also been demonstrated by Mr Bini Smaghi throughout his career.
The European Commission does not participate in the formal procedure for selecting and appointing members of the Governing Council of the European Central Bank, but it has been lucky enough to work with and know Mr Bini Smaghi for a long time in his role as a highly qualified and very experienced economist in the Banca d'Italia and in his work within the Italian administration and also within the context of his very active participation in the Economic and Financial Committee, within which, until he was appointed as a member of the Executive Board and of the Governing Council of the European Central Bank, he has been chairman of the subcommittee on monetary and financial affairs.
I believe him to be an absolutely ideal person to carry out the duties being entrusted to him and, therefore, although, as I have said, we do not participate in a formal manner, we will be extremely pleased if Parliament supports this appointment, just as the Ecofin Council did.
I would like to make a final comment. The Commission does not participate in the procedure, but it is the guardian of the Treaties, and we have monitored extremely closely whether the Treaties and the rules in force have been complied with throughout all the stages of Mr Bini Smaghi’s appointment. They have, in fact; I had the opportunity to say so during the Ecofin meeting that unanimously proposed him as a candidate. However, I would like to take this opportunity to say that there are still four Member States of the eurozone which have yet to participate in the Executive Board of the European Central Bank (Belgium, Luxembourg, Ireland and Portugal).
The fact that during the last two replacements of members of the Executive Board of the Central Bank, the institutions have appointed people of the same nationality as the person being replaced in no way prevents the Commission from pointing out that the procedure must not take account of the nationality of the outgoing person, but rather of the professional competence of the new candidate, as has undoubtedly been the case here.
.  Mr President, Commissioner, Mrs Berès, we in this House are in agreement as regards the qualities of Mr Padóa-Schioppa, who has left the ECB’s Executive Board. We are grateful to him for his work and for his cooperation with us. Having endorsed his successor’s nomination, we are in agreement about his qualifications too; we take a favourable view of him, and wish him every success.
I would like to take this debate as a starting point, by saying that I agree with the Commissioner, that there must be nothing automatic about nominations being made by certain countries, and that it would have been a good thing if we had had several candidates for the seats available, and hence a competing array of qualities, principles, opinions and fundamental beliefs to choose from. That this was not the case on this occasion is no discredit to Mr Bini Smaghi, but it is something we have to highlight.
Thirdly, it has to be said that the European Central Bank plays a very important role, and does it very well, by virtue of its independence, and also as the euro’s guardian and the driving force behind it. We would urge Mr Bini Smaghi to join his fellow Executive Board members in upholding these principles. In this respect, the changes to the Stability and Growth Pact will give the European Central Bank an even more important role, in cooperation with the Commission. One thing I think we should do is to compare the two sets of statistics that we are given, in order to ensure that there are no discrepancies in the way countries are assessed; I am also thinking here of the ECB’s public statements and assessments as guardian of price stability, as regards the size of the Member States’ budgets, the things they spend their budgets on and the breakdown of their tax receipts. What we need is a strong and independent Central Bank, enabling the euro to continue on its successful course.
. – In my opinion, Parliament should vote in favour of appointing Mr Smaghi to the Executive Board of the European Central Bank (ECB), in line with the draft recommendation drawn up by Mrs Berès.
Personally, I feel that I must point out the candidate’s timely support and defence of the Constitutional Treaty. His appointment offers us the opportunity to reiterate some of the aspects that have proved crucial in the European Central Bank’s approach to the EU’s economic situation and especially its contribution to a swift and solid recovery.
Mr Smaghi’s appointment follows the Council’s decision that significantly amended the rules governing the Stability and Growth Pact and that was intended to improve its procedures. The ECB is known to have initially been opposed to any changes in the regulations, and even went as far as to threaten to raise interest rates. It later came to accept the changes laid down by the Council, but always did so tentatively and conservatively.
Whilst it is true that the Stability and Growth Pact comprises a pillar for preventing and a pillar for remedying, it is also true that this political, economic and financial instrument must be implemented across the board. It is unacceptable that so-called relevant factors and exceptional circumstances, now identified and formalised by the Council, should be reduced to small amendments to the regulations in force.
The reading of the document adopted by the Council is clear and unequivocal, and indeed comprises substantial amendments to the model currently in force. To ignore this fact, or simply to reduce it to formalities and cosmetic amendments, is completely wrong. Despite all of the ECB’s efforts to control and keep a lid on prices, and its indisputable success in achieving this aim, the EU’s economy is a long way from showing clear signs of recovery and has certainly not managed to solve the main problem, which is unemployment.
The International Monetary Fund indeed recently urged the ECB to reduce interest rates again. This forms part of the new framework adopted by the Council for supervising, monitoring and remedying fiscal imbalances. What is at stake is not wholesale budgetary deregulation, but the EU’s economic and social recovery, for which the ECB must take a great deal of credit. The ECB’s executive board must not overlook this inevitability and the newly-appointed board Member must ensure that it is on his political agenda.
– Mr President, ladies and gentlemen, I am taking the floor to explain why I voted against the appointment of Professor Bini Smaghi. Although he is a rigorous scholar recognised for being straightforward and highly competent, he has declared himself in favour of policies that are utterly unacceptable. At the end of the hearing he upheld the need for the ECB not to cut interest rates. He supported ratification of the Constitution, of course, because in fact it facilitates the work of the European Central Bank. For us, the ECB is the mother of all usury: it actually deprives the paper money that it allows to be printed of its exchange value and controls the interest rates applied by the Member States’ banks, thus subjecting consumers to extortionate terms. In addition, he said that he supports the Stability Pact, which limits the freedom of the Member States.
Lorenzo Bini Smaghi has publicly stated that the institutions created by the Bretton-Woods Agreements – the International Monetary Fund and the World Bank – hold the stability of the international financial system among their rightful objectives, but he does not agree that, for the sake of such stability, they have contributed to poverty and a widening of the gap between rich and poor.
In our view, the International Monetary Fund, the World Bank and the ECB represent the interests of a tiny minority of technocrats and of big transnational finance, which grows rich on financial speculation. These are institutions that have decreed the ruin of whole nations: just think of the case of Yugoslavia, first strangled by extortionate interest rates and then crushed, destroyed and dismembered.
We were therefore certainly not voting against the person, who is someone we admire, but against an institution that we cannot accept and in fact positively condemn.
Mr President, I wish to begin by congratulating Mr Bini Smaghi on his nomination. I look forward to working with him.
However, I have some comments. First, regarding the Stability and Growth Pact, Mr Bini Smaghi’s answers to the Committee on Economic and Monetary Affairs revealed some inconsistencies in judgement, which I wish briefly to point out. While his commentary on the legal uncertainties of the old SGP is valid, his interpretation of the dynamic conditions leading to the reform of the pact is questionable. Mr Bini Smaghi seems to imply that the pact’s own rigidities led to certain Member States breaking its rules and that the politics of the SGP made sensible economics impossible. This is disappointing from someone about to be installed at the ECB. The truth is that the SGP was torn apart by the political inability of some Member States to conduct sensible economic policies on the basis of the rules agreed to by all, long after they came into effect.
I would remind Mr Bini Smaghi that without effective rules that are equally applicable to all, the EU would be nothing but a loose grouping with weak powers of coordination. Surely, as a member of the ECB Board, he cannot favour development that would increase economic asymmetry between eurozone Member States.
Secondly, regarding his nomination itself, the rules that govern which eurozone Member States obtain seats on the ECB Board need to be clarified. They should be based on genuinely open mechanisms of selecting nominees. The present system too often seems to favour automatic entry for candidates from big eurozone Member States at the direct expense of smaller ones. Smaller Member States are excluded from the backroom deals that decide the posts. This is truly regrettable and potentially damaging in the long run.
With these qualifications in mind, I once again congratulate Mr Bini Smaghi on his nomination. I am not against his nomination but I am concerned about the more general circumstances surrounding it.
Mr President, it is to be hoped Mr Smaghi will bring some semblance of financial discipline to the ECB.
Recently, I questioned the fact that the ECB had decided to double its printing of EUR 500 banknotes this year – the highest value banknotes in the world and the Russian mafia’s currency of choice, each one worth seven times a USD 100 bill. Last year, counterfeit EUR 500 notes rose by over 160%, and that is only the ones we know about. The Commission’s reply to my questions would have stunned even a simpleton. It said, ‘a strong demand for high-value notes could be met only by lower denominations and increasing printing costs’. Can you imagine that as a serious answer from a central bank? The reply went on, ‘EUR 500 banknotes are widely used for hoarding purposes’ – surprise, surprise! And finally, ‘there are no indications that high-denomination banknotes encourage illegal transactions’. Which planet do they live on? The ECB must be out of its tiny collective mind to encourage the wider circulation of such banknotes, and I believe Mr Smaghi has much work to do.
Mr President, I would simply like to say a couple of words repeating what I said in my first speech and which coincide with the vast majority of the speeches by the honourable Members. We wish Mr Bini Smaghi every success, because success in his work as one of the members of the Executive Boards of the Governing Council of the European Central Bank will be a success for the single currency, it will be a success for the economic and monetary union and it will be a success for the progress, happiness and well-being of all the European citizens.
The debate is closed.
The vote will take place on Wednesday at noon.
The next item is the Commission communication: Action Plan on the The Hague programme ‘Freedom, security and justice in the European Union’.
. – Mr President, ladies and gentlemen, the Commission has today adopted a draft communication, drawn up by me, consisting of a plan of action to implement and put into practice the priorities of the Hague programme to make Europe an area of freedom, security and justice.
The communication contains a first draft of the political objectives and an annex indicating the main practical measures, together with dates by which each initiative must be adopted. We have prepared a programme comprising 84 initiatives for the whole term of the Commission’s mandate: 32 of these 84 measures will be implemented by the end of 2005, which will be the most important year for the action plan to take off. We believe that with this programme we have launched a second stage in Europe’s freedom, security and justice policy.
First of all, we shall be equipping ourselves with the means to organise and plan future actions more effectively. We are aware, of course, that there may always be some unpredictability in matters of security due to external events, but it is important to work to a strategic plan and to avoid emergency measures. These are areas – the security area as well as those of justice and freedom – where we should not be thinking in terms of individual, isolated measures, but instead we should be thinking in terms of a European approach that responds to the people’s demands and can make a difference, compared to the individual actions of Member States.
Another aspect of our work will be to monitor the way the Member States implement individual initiatives. We have prepared a specific reference guide, a chapter of the communication concerning the preparation of a yearly report – a kind of management chart. It would, in fact, be a comparative outline of the measures that are adopted at national level to implement and comply with the orientations given in the document. I believe that such a report is important, and the first one will be issued in December this year, six months after the Commission’s adoption of the action plan.
The three major objectives that the Commission intends to pursue are, first of all, the promotion and protection of people’s fundamental rights. We see that as a core aspect of European citizenship, one that we must fulfil organically but which requires that Europe should, both internally and externally in its international actions, be a promoter and not just a passive defender of people’s fundamental rights and freedoms.
That aspect is clearly linked to the high-priority need for security, as the people of Europe are demanding. Security means decisive action against terrorism and organised crime, with particular regard for the victims of crime. We shall be giving this aspect special attention, but, as I have already pointed out, our measures to strengthen security must not come at the expense of everyone’s freedoms and fundamental rights. The guiding principles will be more security, more respect and more protection, as well as the promotion of individual freedoms.
An important chapter is devoted to various aspects of solidarity. Solidarity means considering issues such as immigration at a European level and no longer at a national level. We have to separate the aspect of illegal immigration and trafficking in human beings, against which we must fight hard, from the aspect of admission rules for legal immigrants, those who are entitled to have proper access to social services – that means a policy of integration based on legality and obeying the law. In this area, solidarity clearly also means striking a balance between our fellow citizens’ right to be given guarantees against people traffickers and protecting the victims of people traffickers, in other words the immigrants or asylum seekers themselves.
This point is linked to the one on the European area of justice. I am, of course, summarising these aspects as much as I can, but you will find the details in the communication: civil justice and criminal justice. We cannot just think about criminal justice, but rather we must emphasise the fact that civil justice and the harmonisation of rules, or at least the solution of common problems, can help the people of Europe with serious problems in their everyday lives. I am thinking of certain points of family law, such as inheritance among people of different nationalities, or the execution of orders for payment where the creditor is from one country and the debtor from another: in civil law, too, we can find solutions that improve or resolve certain problems in people’s everyday lives.
All that certainly requires a commitment by the three European institutional players: Parliament, the Council and the Commission. It is our intention to work hard to strengthen this action, to strengthen this interinstitutional partnership, and we shall make every effort to expand the areas of codecision with Parliament wherever possible. In this action plan we have taken account of many points that Parliament had highlighted, and I shall mention just one of them: the greater role of the European Union Court of Justice in certain areas. We found the Council’s reaction somewhat problematic at times, but equally we feel committed to continue working until all three institutional players agree on how to put this plan’s lines of action into practice.
I am, of course, familiar with the report drawn up by the chairman of the Committee on Civil Liberties, Justice and Home Affairs, Mr Cavada, after a hearing and a thorough debate precisely on our priorities regarding security, justice and freedom. As you will see, the document takes up many of those recommendations and suggestions. I strongly hope and trust that on this occasion, in the course of Parliament’s work, you will be able to find some agreement with the Commission’s strategy in terms of lines of action.
I shall conclude by saying that of course we are counting on Parliament’s support. We are counting on it because freedom, justice and security are among people’s fundamental needs, because they are pillars of the European Charter of Fundamental Rights and of the Constitutional Treaty in the European Union, and also because they are subjects that have a strong political dimension rather than a bureaucratic one. That is why the European Parliament, as a political player, will be able to make contributions, proposals and suggestions for additions that we shall certainly take into account.
Mr Vice-President, of course we agree with you, our top priority is to protect and promote fundamental rights. However, your action plan contains only one new programme for citizenship and fundamental rights; do you think that is enough?
We are also concerned about the growing number of measures provided for the repressive arsenal. Indeed, we fear an extension of the use of biometrics, we greatly fear an extension of the wide access to databases on visas and the Schengen system and we want to know the situation regarding the technical aspects of the use of biometrics in visas.
Do you intend taking account of the European Parliament’s negative opinion in the new talks with the United States on the transfer of personal data? Finally, we reiterate our concern to preserve a balance between the protection of privacy and security.
Mr President, I would like to thank the Commissioner for his presentation. I have a question about the ten priorities. Point 3 is devoted to migration management as a so-called new balanced approach to migration management. The problem, as mentioned, is that the decision as to how many migrants coming from third countries can be admitted to the European Union remains a national decision.
The Commission suggested that an area of free movement demands a common immigration policy, and we agree with that. How will the Commission try to overcome the contradiction embedded in the fact that, on the one hand, the European Union is developing a common European asylum system, a common European visa system and common European border control, while, on the other hand, legal migration, which is a very important part of migration management, remains a strictly national question?
Mr President, firstly, I am very pleased to hear that the Commission will not only protect but also actively promote fundamental rights. That is a step forward.
I have a precise question on passenger name records – they are also mentioned in the action plan – and more specifically in relation to the incident with the KLM plane one month ago. I have put a written question to the European Commission. I also raised the matter orally in the debate at the April part-session, but I have not received a reply to date. We may be looking at an infringement of the agreement between the European Union and the United States, so it is urgent that we receive a reply. I wonder whether Commissioner Frattini could give us some indications of the direction in which the reply may go.
. – Mr President, the subject of citizenship and fundamental rights is certainly one of those that concern us most in this context. European citizenship will, in my view, be the synthesis of all our common values, the European principles in which we believe and which we have set down in the European Charter of Fundamental Rights.
That is precisely why we are not aiming in the action plan at strengthening the arsenals of repression – that is to say, we want to avoid a merely repressive and punitive approach. Instead, we are attempting to strike a balance between the need for investigation – the need to identify the perpetrators of crimes, especially terrorists and members of organised criminal gangs – and the protection of individual rights and freedoms.
That means, for example, strengthening legal and procedural rights, and an initial proposal is already before Parliament. It is not enough, as it is just an initial proposal for discussion, but others will follow to reinforce the concept of protecting people’s privileges, freedoms and rights.
Of these, the topic of personal data protection is the one that stands out, of course, and we shall be giving it particular attention. In this respect, I recently had a meeting with the European Data Protection Supervisor. I assured him that it was my intention to consult him in advance before submitting proposals, precisely so as to ensure that the various concerns about personal data protection, including those of the so-called Article 29 Committee, could be taken into account.
Such cooperation goes beyond the purely formal aspects, that is to say when the legal basis allows us to acknowledge him explicitly in the procedure, but extends to cases where we want to make sure in advance that the personal data protection rules are being observed. I have renewed an offer of informal collaboration with the Commission.
That applies to many areas. It applies to the dossier on the agreement signed with the United States during the last session – by the way, as I mentioned earlier, we are waiting for a decision from the Court of Justice before making our assessment. It certainly applies to the matter of their complying fully with the existing agreements with the European Union – I am referring to the specific incident that was mentioned today of a KLM flight that was not authorised to cross US airspace. I shall give an answer precisely about that incident in a moment.
The last subject to have been mentioned is immigration. The subject of immigration certainly has to be addressed as a whole: illegal immigration on the one hand, and Europe’s integration and legal immigration policy on the other. The honourable Member who spoke on this subject mentioned national competences. We all know that national competences only cover the number of people who can be allowed to enter a particular Member State, but there is a willingness among the Member States to agree on certain common rules, and that is the aim of the Green Paper that we issued in January.
Action by the European Union – rather than by individual countries – is therefore needed with regard to legal immigration as well, and not just illegal immigration. Of course, the number of immigrants to be allowed in is still left to the Member States’ discretion, and the Constitutional Treaty itself confirms this principle, as you all know.
Lastly, on the specific matter of the KLM flight, we have received some information which will be the subject of a written reply that will soon be arriving from the Commission, from Mrs Ferrero-Waldner’s office to be precise. As I have been asked, I can, however, reveal the gist of the information that we have received. It says that the passenger data for that flight had not been forwarded on a Passenger Name Record (PNR) basis – on which basis the Commission would have been able to intervene – but on the basis of a bilateral agreement between Mexico and the United States known as the APIS agreement. In such a case, therefore, the Commission cannot interfere in an agreement between the United States on the one hand and Mexico on the other, precisely because the PNR agreement was not invoked, on which basis we could, of course, have intervened. These are the initial points that I have been given, but the written reply will, of course, be much more detailed.
– Mr President, ladies and gentlemen, I am grateful to Vice-President Frattini for being here today. I feel that what he has told us reveals a number of good objectives, but all too often the means for achieving them are not the most appropriate.
I refer in particular to the need to fight illegal immigration and trafficking in human beings. All too often the fight has been carried on by means of summary judgments and expulsions, at times violating the non-refoulement principle and even denying people the right to asylum. I am referring in particular to the fact that on 14 April this year Mr Frattini met the EU Home Affairs Ministers to strengthen cooperation with Libya for the purpose of fighting illegal immigration. I have personally witnessed the treatment to which illegal immigrants are subjected in Libya – including those who are sent back there from a European country – and I have witnessed blatant violations of human rights.
I ask whether the European Union intends to make use of such measures to fight illegal immigration.
Mr President, I thank Commissioner Frattini for his presentation. The problem is, Commissioner, that there is a gap between your personal good faith, which I recognise, not to undermine privacy and data protection – and, indeed, the good faith of the Commission that, in the search for security, you will not forego that – and the reality of what is happening on the ground. Your pledges are under great strain, not least from the culture in European law enforcement communities, which is, at times, somewhat cavalier about data protection. In the context of the implementation of the principle of availability, of interoperability, of databases, of transfers to third countries – which become transfers to fourth countries – I do not see how you are going to be able to hold the line, because it is not happening at the moment. We have been waiting for years for rules on data protection in the third pillar, which we were promised at the end of this year. What can you do to create a climate of truly reinforced respect for strict data protection observances in this context of a huge pressure to dilute it, as we have just heard with regard to the PNR case?
Commissioner, I would like to put the following question to you. Whenever a crime takes place, the victim and perpetrator are in an unequal position. The state provides for the perpetrator by affording him legal protection, while the victim must obtain help alone.
I am therefore delighted that today you explicitly emphasised your intention to devote special attention to the victims of organised crime. I am also pleased since the political programme of the Group of the European People’s Party (Christian Democrats) and Euroopean Democrats highlights this very issue.
I would therefore be interested to hear how the Commission will ensure more appropriate treatment of victims in the Member States.
. – Mr President, the first question concerns Libya, and I can briefly say that the Commission’s first report on Libya, which I set out to the Home Affairs Ministers precisely on 14 April, as Mr Catania has mentioned, highlighted some worrying factors.
That report is available – it is certainly not secret – but precisely because of the issues and questions that arose during the meeting with the Home Affairs Ministers we decided to send a second technical mission to Libya to visit places where there are people who have been repatriated or are waiting to be able to come to Europe.
The results of this second mission are not yet available, but the mission has already completed its work and I shall be referring to it at the next Council of Home Affairs Ministers on 2 or 3 June – I do not remember exactly when. There I shall put forward practical measures which will certainly be based on the need to provide protection – therefore in Libya as well – for the fundamental rights of people who have entered either legally or illegally and who in any case are entitled to be treated with dignity as human beings. Parliament will, of course, be kept informed on an ongoing basis.
Regarding data protection, Baroness Ludford, you are well aware of the extent to which this subject is a constant concern of mine. One way to point out the right road is to say that personal data cannot be accessed except for the specific purposes for which access is permitted by law. We must not allow extensions by analogy: as it is permitted for certain purposes, we can extend it to other purposes too. That cannot be allowed.
If we start being specific about this and saying, for instance, that only certain authorities are allowed access to people’s private data and not others, we will be starting to set out some guidelines. I shall just give one example, of which you are aware: the Home Affairs Ministers have asked me to give the investigative authorities greater powers to access existing databases. My reply is that access rights may be extended if in parallel we increase protection for those data through a proposal under the third pillar, which, I assure you, we are going to submit by the end of this year. In my view, the answer is ‘we have to be clear’.
There are purposes that must be interpreted strictly, as lawyers say, so that if access to the data is allowed for one purpose, it cannot be allowed for another. That is the initial basis on which I have begun to work.
My final topic is the victims of crime: we shall also submit proposals for giving financial assistance, not directly to individual victims, but for instance to organisations and institutions concerned with providing care – including psychological care – for those escaping from violence or people trafficking or fleeing from traffickers. There are many forms of assistance, including practical assistance, for individuals who have been victims of crime; we cannot maintain individual financial relationships, but we can develop them through specific institutions and organisations. We shall concern ourselves precisely with alleviating the effects on those who have suffered the tragic consequences of crime.
The debate is closed.
The next item is Question Time (B6-0236/2005). We will be taking a number of questions to the Commission.
Since the international quota system on textiles came to an end on 1 January 2005, and as a result of its cheaper labour and manufacturing costs, exports of certain Chinese clothing items to Europe have increased by more than 500%.
Does the Commission accept that excessive Chinese clothing imports are causing 'market disruption' and that thousands of textile jobs could be at risk unless China limits its exports? Will the Commission now invoke WTO rules and introduce an annual 7.5% limit on Chinese imports until 2008?
. I am taking over this question on behalf of my colleague, Mr Mandelson. As a member of the WTO, China has benefited from the elimination of textile quotas since 1 January 2005. Import figures for the first months of 2005 show that Chinese exporters have availed themselves of the opportunities offered by the elimination of quotas. Taking account of serious concerns voiced by European textile manufacturers, trade unions and some Member States, the Commission opened investigations on 29 April, covering a number of products, to determine whether market disruption and disorderly development of trade have taken place as defined under the relevant Community legislation in accordance with China’s protocol of accession to the WTO. Following these investigations, the Commission may decide to open formal consultations with China. In that case China will be under an obligation to limit exports to the Community to certain specific levels, with a growth rate of, in general, 7.5%.
Such measures may be effective for a period ending on 31 December, or for one year, depending on when the consultations have been requested. They may be reapplied if need be.
I thank the Commissioner for his answer. From numerous media reports, it appears that the Commissioner with responsibility for trade is calling for restraint in this affair and has made a plea to avoid what he calls protectionist thinking. On the other hand, the United States Government has accepted a request from its textile industry to investigate the sharp increase in the import of textiles from China. The US Commerce Secretary Carlos Gutierrez has promised a swift and fair inquiry. He said: ‘We want to do it quickly and we want to do it right’.
What is so very different about EU textiles as to lead to what appears to be a very prudent approach by the Commission, rather than the swift and fair approach of the US?
. The Commission is actively defending the interests of the European textiles industry, but the Commission wants to base its actions on facts and the rules of the WTO. The guidelines that were adopted and published in early April provide for swift procedures for analysing the question of whether or not safeguard measures are warranted in response to a surge in Chinese textile and clothing imports. These guidelines stipulate that, if justified by the facts, the Commission may open an investigation with a view to analysing whether the conditions for imposing safeguard measures are fulfilled.
On 29 April, the Commission opened an investigation of nine categories of textiles and clothing imports. The Commission has stated that it will do its utmost to complete this investigation earlier than the maximum period provided for by the guidelines. In parallel, the Commission will hold informal consultations with the Chinese authorities with a view to finding a mutually satisfactory solution that would provide relief to the European industry and avoid a resort to safety measures.
If these talks are not successful, the Commission reserves its right to request formal consultations with China via the WTO and, possibly, impose safeguard measures, if warranted by the facts. There have been requests for the application of the emergency procedure provided for by the guidelines. This would mean going directly to formal consultations with China via the WTO without an investigation, if there is evidence of irreparable damage to the EU industry in the absence of such a course of action. The Commission’s services are analysing these requests.
Madam President, Commissioner, ladies and gentlemen, one of our main problems with trade with China at present is the currency situation. Could you envisage the Commission carrying out a study of this or producing a Green Paper showing us what effect market mechanisms in the monetary and financial sphere might have on China?
. The facts being taken on board by the Commission at present relate to the import data which became available after the first three months of this year. The Commission awaited the import data rather than relying on the licensing arrangements.
The second question that the Member asks about the currency situation is something that is not being considered under the current WTO rules. The United States, in a different context, has being referring to the currency situation in China, namely the Chinese peg, which United States commentators are saying is compounding the situation regarding exports from China. The question of currencies is a totally unrelated matter to the investigation under WTO rules. There are different expert analyses regarding what should or should not be done about the Chinese currency. It is not currently being considered under the rules of the WTO and this particular question.
– Madam President, no one doubts that China is an important factor in the world trade system. I too am one of those who believe that it is preferable for China to be integrated into the disciplines of the World Trade Organisation than to be a free and unruly system. However, I would like to make three comments:
First, customs cooperation needs to be established promptly. This would significantly limit imports of Chinese counterfeit products and, more generally, would safeguard compliance by China with the rules and disciplines of the WTO.
Secondly, how efficient is the December 2004 regulation?
Thirdly, what progress has been made with the safeguarding investigation as regards imports of textiles of Chinese origin?
. The European Union is abiding by the rules of the WTO, which set out quite clearly what should be done at this particular stage. That is why Commissioner Mandelson awaited factual information regarding exports from China into the European Union for the first three months of this year. The Commission has now initiated further action. As a result of this particular action, a number of categories are now being investigated.
However, as my colleague Mr Mandelson has pointed out, under the agreement in the WTO, Member States throughout the Union have had ten years to prepare for this. Therefore, it should not have come as a great surprise – or any surprise at all – that the Chinese exporters would avail of the opportunity.
Furthermore, irrespective of what action might result as a consequence of the investigation now taking place, it can only last until 31 December 2008 in any event. I am not anticipating what decision might be reached as a result of these investigations; however, whatever happens, this can only last until the end of 2008.
Furthermore, the honourable Member raised the question of customs cooperation. The fact-gathering that the Commission’s services have done gives details from all the Member States as to what the volume of imports from China has been in the first few months of this year. There has been good customs cooperation between the authorities in the relevant Member States and the Commission in order to provide that particular precise information on the real data regarding imports.
Many air passengers, who book separate flights and accommodation on the Internet rather than through travel packages, do not have adequate protection against being stranded in another country or losing their money in the event of airline insolvency. The European Commission on 29 March 2005 said it was studying the problem and would examine the necessity for new legislation.
Could the Commission inform me when the study will be completed and when proposals to protect millions of EU citizens who book on-line will be ready?
. I am taking this question on behalf of my colleague, Mr Barrot. The Commission is at present studying the issue of airline insolvency. It has launched a study on the functioning of the internal market for air transport, which covers as a distinct part the issue of bankruptcy.
In addition to providing the Commission with a database containing important information on relevant insolvencies in the EU air industry as of 1 January 2000, the consultant has been asked to consider the issue of passengers stranded due to bankruptcy. It will conclude on the need or not for a protection mechanism for airline passengers and examine possible options. The study is expected to produce its findings by the end of August 2005. Based on these conclusions, and if it is effectively confirmed that a large number of citizens are faced with a lack of protection, the Commission will decide on possible future actions.
Thank you for that response. You indicated that this might be ready by August, which misses this year’s summer holiday period. I think you will agree with me that most European people expect support if the airline goes bankrupt and they appear to be stranded. They imagine – or believe – that they will be supported and that the airlines will give them assistance.
They think that they are supported by their travel insurance, when in fact most of them are not; they think that if they have used a credit card to book it or have done so on the Internet, they are covered, but, again, they are not. Do you feel that the Commission ought to do some sort of publicity drive in advance of this summer holiday period to encourage people to have proper insurance? If they are not covered, and an airline goes bankrupt, they will be put in a dire situation. People expect more of the airlines than they are apparently getting at the moment.
. The honourable Member is right in highlighting this particular lacuna in the existing legislation. As he will know, the Package Travel Directive covers travel as part of the total package. However, as he has pointed out, in the specific instance where a consumer has purchased his or her flight separately from the package, it is not covered. That means that the difficulties mentioned can arise. That is why the Commission carried out a study in this particular area. The first part of the consultancy is being done by Commissioner Barrot, and will cover the general review of regulations in this regard. The second part will deal with the possibility of bankruptcies and what should be done when they occur.
I should also point out that DG Sanco is carrying out an ongoing review of the Package Travel Directive, which will also deal with this issue. Since 2000 there have been 40 such bankruptcies, but the method of dealing with them varies between Member States. Some Member States take it upon themselves to look after their stranded nationals. Others have agreements with each other. Therefore, it is necessary that we review this in its entirety. Hopefully, we will have the consultancy study by this summer. Commissioner Barrot will then propose some amendments, if he thinks necessary, on the basis of the study.
Madam President, does the Commissioner believe that this problem could be resolved if the companies involved were required to take out insurance? Secondly the situation as regards the pricing structure for flights is currently very unclear, because airport charges and many other levies often have to be added to the prices charged on the Internet. Do you think that consideration might be given to how consumers might be given real, fixed prices for flights?
. I should like to point out that, whether or not one has insurance, it does not necessarily mean the standard passenger involved would be flown back. He or she might have the insurance to get compensation later, but it would be no use to him or her when the actual event occurs. The study being done will look at all aspects and I am sure we will put forward proposals to address some of these problems.
As you know, one of the great successes of opening up markets in Europe in recent years has been the airline industry. People can fly around Europe now for very little, compared to a short number of years ago, and that has been good for consumers in general. Of that there is no doubt. All these matters will be looked at in the consultancy study.
Why has the Commission, in accordance with the spirit and purpose behind Article I-5 of the Constitution for Europe, not yet considered the possibility of holding technical discussions, along the lines of the established European ‘conciliation’ procedure, with a three-member delegation designated by the Greek Government, regarding those provisions of the ‘primary shareholder’ law with which it disagrees before sending off a reasoned opinion in reply to the letter from the Greek Government of 6 April 2005?
. In line with established practice in similar cases, the Commission would like to underline that it has been in contact with the Greek Government before sending its letter of formal notice and its reasoned opinion. The national authorities, including members of the Greek Government, have thus had several opportunities to present their arguments in meetings with the Commission. Article 15 of the Constitutional Treaty establishes the principle of sincere cooperation between the Union and Member States. It requires the fulfilment on behalf of both parties of their task described in the Constitution in full mutual respect. A procedure involving technical discussions between the Commission and a three-member delegation of a Member State government, as suggested by the honourable Member, is not foreseen therein.
I was surprised by the Commissioner’s reply just now. There is no Constitution to use, it has not been ratified by the people of Europe. Why is he quoting a constitution? What is wrong with the Treaty?
– Madam President, I wish to thank Commissioner McCreevy for the answer which he has given me and also to thank his colleagues. I would like to say the following:
First, I conclude from his answer that Commissioner McCreevy and the Commission are always open to dialogue and that is a very, very positive point.
Secondly, as far as my reference to Article 1.5 of the Constitution is concerned, of course I too recognise that the Constitution has not yet been ratified; however, the Constitution introduces the principle of dialogue and cooperation which, I note, is something accepted by Mr McCreevy.
. Of course, the Commission is still open to discussion on this matter with the Greek authorities. There have been some discussions at the level of my services and I have had meetings with members of the Greek Government. Of course we would like to bring this matter to a conclusion, but I must point out to the honourable Member and to the Greek authorities that we have been very specific in our request to the Greek authorities. They know what they are required to do. We have proceeded on that particular basis.
– Commissioner, this issue of the basic shareholder is very dangerous. If this spreads throughout Europe, it will mean control of the press. Precisely, the government has problems with the press in Greece and wishes to control it. At present we have privileged conditions for foreign companies. The competent Minister said as much: 'Do not concern yourselves with what we are doing in Greece, foreign companies benefit'.
We want Greek companies to have the same facilities as companies in the other states. If this continues, I think it will be circumventing the major element of justice. Therefore, protect Greek Companies from the government's position of wanting to control them.
. It has been pointed out to the Greek authorities that the Commission believes that this law infringes both the EU directives and the Treaty itself.
We have pointed out to the Greek authorities that neither the article in the constitution nor the law are compatible with either the EU directive or with the Treaty provisions. We also pointed out that the same applied to the previous law, which was not implemented or executed. We sent a letter of formal notice to the Greek authorities on 23 March, they replied on the same date. From that, we saw the case they had put forward. Then, on 28 April, we sent our reasoned opinion.
That is the situation. Of course, we need to have dialogue with the Greek authorities, but they know our position on this matter.
Various opinion polls suggest that citizens do not feel themselves to be closely involved in the European Union or with its institutions. The information campaigns and the debate being held on the Treaty establishing a Constitution for Europe in connection with the various referenda risk being obscured by other issues, including Turkey's potential accession and the question of whether or not to approve the directive on services.
Does the Commission recognise that the debate on the Treaty establishing a Constitution for Europe lacks the necessary clarity? What methods of communication does it intend to use to get across the message about the European Union and its benefits to citizens?
. The Commission strongly supports the ratification of the Constitution and will play an active part in informing European citizens about its content, with the support of the European Parliament.
The Commission is undertaking ten specific communication initiatives. They range from the wide distribution of the text of the Constitution for free; the Constitution website; training for national and regional journalists; round table discussions with civil society; information actions targeted at universities and schools, such as European Spring Day, and support for the production of radio and television programmes; to targeting the use of the Europe Direct call centre; mobilising our networks of multipliers in various policy areas; undertaking detailed opinion poll analyses and focus group research and, last but not least, supporting the information campaigns in the Member States.
I fully understand the concern of the honourable Member that the debate on the Treaty establishing a Constitution for Europe lacks the necessary clarity. Precisely because they have been well aware of this risk, the Commission, Parliament and the Heads of State and Government decided to get involved in the debate from the very beginning and to implement in good time information campaigns on the Constitution which, while respecting the national specificities of each Member State, would inform the citizens and encourage them to take part in the debate and the referendums.
We must use every communication tool available to allow our citizens to make informed choices based on the content of the Constitution. I want the debate to be based on facts rather than the many myths that are circulating.
Madam President, ladies and gentlemen, I am grateful to the Commissioner for her response. I do, of course, understand that you are stating how you are trying to explain to the public what this is really about, but what causes me concern is that information is readily interpreted as propaganda. If that is the case, you can end up with the opposite effect of what you were trying to achieve. I would like to ask the Commissioner what efforts are being made to prevent information from being turned into propaganda, in other words to include in the information both the positive and negative aspects of the present draft Constitution. I think that the public should be given both sides so that they can take the right decision.
. We are not involved in issuing propaganda. I have been very clear that the Commission as an institution should not be involved in issuing propaganda. That is why we are concentrating on making, for example, the full text of the Constitution, translated into the different languages, available and accessible to ordinary citizens to read for themselves. In some cases, our material may only be a summary of the text, or the full text. We make it clear that people can ask questions and that the services are available to citizens.
The rest has to be part of, I hope, an informed debate in each and every Member State, where the ‘yes’ and ‘no’ sides will be fully represented. We have really made it clear that we should not be issuing propaganda. We have limited our work to ensure that we can contribute to this informed and factual debate on the Constitution.
I wonder whether the Commissioner shares my frustration at the Janus face of Member States on this issue, where on the one hand they complain about lack of knowledge by their citizens of EU activity, and then on the other hand frustrate the European Commission in terms of distributing information. Now that the British general election is out of the way, will the Commissioner hold new talks with the British Government to discuss how factual information can be distributed in the UK about the work of the European Union, and in particular about the contents of the Constitution?
. We have always tried to maintain an open and honest dialogue with the UK Government, not least on information, but we also respect the will and plans and strategies of each and every Member State. It would be very unfortunate if we were seen to be trying to force upon a Member State anything that would then be seen as propaganda or to be trying to interfere with a debate under way in a specific Member State.
We instead offer our support, our help, the material and all the facts that we can make available to each and every Member State. I hope that we will continue these talks and see how best we can help the UK Government with information on the Constitution, but the strategy always has to be a national one. We can assist, help and back up the national strategies, and that is how it has been planned up until now.
Madam President, Commissioner, in the Basque Country we have already voted on the Constitutional Treaty and we have voted in favour, but one of the things I have noticed is that those who opposed the Constitution argued that the European Union’s Charter of Fundamental Rights reduced the rights already enjoyed by the citizens of the majority of the Member States, particularly in the field of housing, work, etc.
I would like to ask you what we could do amongst all of us, including the Commission, to ensure that the citizens of Europe understand that the Charter of Fundamental Rights is an addition to the rights already guaranteed by the Constitutions of the States and that European citizenship is an addition to the citizenships of the Member States.
. Not only that, but by putting it in the Constitution, these rules and fundamental rights will be legally enforceable to European citizens. That is another argument that has to be put to our citizens. We try to do it in different ways. The best way is often to show the text as it is so that people can read for themselves what are actually set out as fundamental rights for European citizens and explain what that means. We can also do that through information on the web-page or other information materials that we have. There is a constant dialogue with citizens in trying to explain and discuss it with them. You did that successfully in Spain. We are grateful to Spain for that. You set an example. In many Member States they actually advertise the full text of the Constitution, including the fundamental rights.
There is increasing criticism of the Commission’s public relations activities. What does it plan to do to improve relations with the media and to bring EU-related public relations activities closer to citizens?
. The Barroso Commission has proposed a partnership for a renewed European order to tackle the complex challenges ahead, where vision, leadership and delivery are the key elements for building renewed trust and confidence. The only way to develop this partnership is by bringing in the European citizens and taking their interests into account.
The first responsibility of the present Commission is, therefore, to connect with citizens. Let me add immediately that this is not just the Commission’s responsibility. In fact, it is very much the responsibility of all players: Parliament, the Council and the Member State governments.
The Commission will, therefore, put forward a White Paper on communication, which will address the role of all involved and which will give the other institutions the possibility to define and organise their input. The Commission for its part will pursue a new approach on communication, which will focus on the need to interest Europeans in EU politics. This demand-driven communication approach has to involve a better understanding of target audiences and those who act as multipliers, a better use of modern and effective communication tools and techniques, and a more professional attitude to all our communication work.
What the Commission will have to do first is to improve its listening process. The Commission needs to make better use of its polling and intelligence services – if I may call them that – in its consultation procedures and to use its communication tools according to the needs and interests of its audiences. In order to reach people, the communication of political priorities will be adapted to demographic and national specificities, instead of taking the classical one-size-fits-all approach. Our representation offices in the Member States will have a central role to play here.
The Commission will explain its policies and their impact on EU citizens’ daily lives and communicate the tangible benefits of Europe rather than overload people with technical information. Last, but not least, the Commission will encourage and support efforts to establish and improve a dialogue with Europeans. The Commission will, therefore, need to professionalise its communication activities. That involves improving research, planning, coordination and evaluation of communication activities and making better use of the excellent communication tools the Commission has at its disposal and the representations in the 25 Member States.
Communication will be integrated into the Commission’s working culture and into policy formulation from the very beginning, and this needs to be maintained throughout the whole political process. Since communication is an across-the-board challenge, all actors – from the European institutions and Member States to civil society and the media – have a role to play. Interinstitutional cooperation is a key element.
The Commission has kept Parliament regularly informed on the development of the communication strategy, which was also discussed at the last meeting of the Interinstitutional Group on Information and in the Committee on Culture and Education during the discussion on the Herrero-Tejedor report. The Commission will invite the European Parliament and the Council to comment on its White Paper. The Commission will also continue to improve relations with the media, in particular regional and local media in the Member States, as a key element for ensuring that information reaches the citizens.
Madam President, Commissioner, I think the Commission’s public information policy has two dangers to contend with: the first is that of excessive reliance on a few major languages, of which English is one, and the second is concentration on Brussels, or centralisation in it.
What is the Commission planning to do to make information less centralised, and to make Commissioners more readily and directly available to the press in the Member States? There is, of course the ‘Europe Direct’ network of information centres; only this last weekend, I was present at the opening of one in Furth im Wald, and it is splendid. There are, though, still too few of them, particularly in the new Member States. I would like to ask whether the network will cover the whole of Europe this year?
. Mr Posselt is absolutely right about the risk of this becoming too narrow or too Brussels-centric, and that has been part of the problem until now.
We face a huge challenge in dealing with 20 official languages, and this is something that will remain a huge challenge for us. In preparing this new communication strategy, we have been guided by the concept of ‘going local’, that is to say reaching out locally and regionally through our representation offices. We have to equip those offices in such a way – and work and plan in such a way – that they can ‘go local’ and communicate with local media. Our contacts with the national parliaments will also help. We have to make sure that European affairs are anchored in local and national political traditions and party systems. They will have to understand European affairs and how this affects the way they work and their tasks. I agree with you that these are challenges. We are already concentrating on trying to solve these two issues.
Citizens of Member States have a tendency to view the EU as far removed and abstract, despite the fact that the European Union has substantial influence on many areas of their daily lives. According to the latest published Eurobarometer survey, which carried out its fieldwork in November 2004, approximately one third of Europeans have never even heard of the Constitution. There is also a huge problem of misinformation. As we have seen in France, discussions concerning the Constitution are often too closely associated with separate issues such as Turkey's accession to the EU. How is the Commission providing clear communication to citizens on the Constitution? Will the Commission commit to doing more to dispel the myths currently circulating about the Constitution?
. It is correct that Eurobarometer Special 214 ‘the future Constitutional Treaty’ reveals that 67% of citizens have already heard of the Constitution and that 33% have not. Furthermore, according to that Eurobarometer, 75% of those who know the Constitution well are in favour and even 60% of those who have only a modest knowledge are favourable. However, the support of those who have never heard about the Constitution so far is only 22%.
The conclusion is clear. There is a vital need to communicate on this cornerstone project for the future of the European Union. As you know, the main responsibility for communicating about the Constitution lies with Member States. Nevertheless, the European Commission is determined to undertake all the actions necessary to inform citizens about the content of the Constitution, but also about its importance for the future of the Union.
We have therefore developed this strategy that I have mentioned before, consisting of ten initiatives which form an integrated concept, and support and enhance each other. They are: the distribution of the text of the Constitution for free; a Constitution website; training for national and regional journalists; round table discussions with civil society; information to universities and schools; support for the production of radio and television programmes and targeting the use of the ‘Europe direct’ call centre.
Our eighth action involves mobilising our networks of multipliers in various policy areas. The ninth consists in undertaking detailed opinion poll analysis and focus group research, and the tenth in supporting the information campaigns of the Member States.
Through these initiatives, we are seeking to develop an informed debate based on the contents of the Constitution. Members of the European Parliament and individual Member States also have a crucial role to play.
Thank you for that reply, Commissioner. In Ireland we are obliged to have a referendum. A former colleague of mine, a Minister, who was campaigning in a previous referendum was told: ‘If you don’t have those lorries moved from the end of the cul-de-sac, I am not voting.’ That is the extent of the engagement of some people in this campaign.
The two biggest issues around the Constitutional Treaty are firstly, that 60 million Europeans died in the first half of the last century because we did not have an integrated Europe and secondly, not only governments and parliaments but civil society were involved in the formation of this Constitutional Treaty.
The institutions of this Union have spoken. Never mind the cynics! You have a job to do: go out and sell it and give Member States every assistance you can to sell it. I would ask you to get a task force together of top-drawer implementers of communications to assist you in that.
. You used your 30 seconds well, Mr Mitchell.
I will do what is incumbent on us as a European institution to contribute and ensure that we assist Member States. The basic strategy has to be a national one. You in Ireland are best placed to know about the sensitivities and the kinds of questions and debates you can have with your citizens. But we will do our best, in a professional way, to contribute, to assist you and to give you the backing and the material you need, and we are fully involved in doing so.
Your list of ten points of action in terms of promoting information about the Constitution are very welcome. It seems to me there is one omission: there is no provision for rebutting false information. It is absolutely urgent that we establish across the whole of the European Union, using the network of Commission offices, a system whereby we can respond immediately when myths and lies are told about the European Union, and particularly about the content of the Constitution. There is no point in responding 20 days or two months later, because then the myth has become stuck in reality. You need to respond instantly.
. We have started a rebuttal service. I agree with you that this is very important because sometimes pure lies are presented about the text of the Constitution. We are engaged in a rebuttal service. Perhaps we should make it more visible that we have started such a service. It is based very much around responding to statements that come up in the UK media. You can find it on the UK Representation’s website. I agree that it is very important.
Has the Commission no shame in trying to ride to success in the referendum campaign on the back of emotion and sentiment, such as the Commissioner deployed in her speech at the commemoration ceremony for the liberation of the concentration camp of Terezin at the weekend? Does the Commission not have any appreciation that the opponents of the Constitution are just as proud of the defeat of Nazism as anyone else and that we take great offence when she tries to hijack and monopolise that sentiment in order to advance the political agenda of seeking to promote this Constitution?
. I am sorry, but do the UK media have no shame in publishing such absolutely desperate lies? I never said such a thing, but it does not help if they have written it. They have lied; they have made things up. I just feel sorry for you because you have been misled by pure lies in the British media. I just want everybody here to know that this is a pure lie. They have made up some kind of title or headline in the newspapers that is totally wrong. A lot of people were there, so you will know exactly what I said.
In a draft report on the EU's information and communication strategy (PE 355.447v01-00), the European Parliament has proposed that the Institutions 'should reach agreements with independent television producers able to devise drama series, competitions, films, news reports and in general all kinds of high-quality and accessible programmes which appeal to popular taste and serve to promote the idea and values of Europe' (Paragraph 11). In COM(2004)0196 final, the Commission stated that there was a need to provide information about the EU's ideas and values. The Commission observed that the audiovisual sector plays an important role in this work and that cofinancing of audiovisual programmes on the EU should be continued (p. 18).
Does the Commission consider this to be the right time for cofinancing of TV programmes as part of the Commission's objective of informing citizens in the specific fields proposed by the Committee on Culture and Education, that is drama series, competitions, films and news reports? What are the costs of the relevant budget items for the Commission's present information and communication strategy?
Madam President, the greatest challenge for the Commission in terms of communication is to reach out to 450 million people in the EU using limited resources. According to Eurobarometer’s latest full report, TV is far and away the most popular source of information for people in all 25 Member States when it comes to issues concerning the EU. Radio follows closely in third place, with higher percentages in the new Member States, making the audio-visual media the most effective channels for spreading information about the European Union.
With a view to giving people factual and other information about the EU, its policy areas and the decisions and measures it adopts, the Commission has, every year since 2003, published an invitation to submit proposals for the cofinancing of high-quality and accessible programmes which appeal to popular taste and which at the same time serve to promote the EU’s ideas and values.
The total budget for 2004 amounted to EUR 6.7 million. Of the project proposals submitted by radio and TV companies or producers, 79 projects were selected. For 2005, the invitation to submit proposals applies only to radio, and the budget for that activity amounts to EUR 3.9 million. Subsequently, agreements will be drafted, regulating the forms to be taken by this cooperation between radio and TV companies or producers and the Commission.
In devising their projects, applicants are free to choose the type of programmes they prefer to produce and transmit. The formats can include not only drama series, game shows, films and news reports but also debates. So far, no candidates have chosen to develop projects for drama series, game shows or films.
This is borne out by the results of the Commission’s latest quality studies and opinion polls carried out in the EU’s 25 Member States. The aim was to provide an overview of what Europeans want and expect in terms both of form and content. TV viewers do not actually regard films, drama series or game shows as the ideal way of supplying information about the EU. Instead, they turn out to prefer current affairs shows, live coverage, documentaries and, above all, factual and informative news items in more general news programmes. They may also be interested in historical documentaries, arts programmes and films, but to a significantly lesser degree.
The applicants are always entirely free to choose what type of programme they want to produce, provided that it helps communicate the European message to people.
Madam President, I wish to thank you for that extremely informative answer. I just have one more small question, and that is as to whether the Commission can guarantee that the information is objective. You say that it is entirely up to those who make the programmes to decide about the content. Is there no requirement of balance and objectivity?
Madam President, we proceed on the basis that the partners we cooperate with each abide by their Member State’s laws on balance or, rather, objectivity. We cannot impose further demands. All we can do is extend an invitation and solicit offers to make programmes, but programme-makers must of course comply with national laws concerning editorial freedom and, of course, objectivity.
Commissioner, will the NGOs that misuse public funds – and I am thinking, in particular, of an NGO in Ireland whose job it is to work in the developing world, which put up ‘say no to NATO’ signs during the last Nice Treaty referendum – face any sort of sanctions or censure from the Commission, particularly if they are using public funds when they should be looking after Third World issues and development issues of that kind?
. It is very difficult to comment on a specific case when I do not know the detailed circumstances, but I do not think we should be afraid of an open debate with those who disagree with us and we should welcome a lively debate on different issues.
If we work with civil society, with NGOs, we will always also have them criticising us, but that is part of the democratic procedure. I am used to working, for example, with environmental NGOs and we give a lot of support to NGOs. I was constantly criticised by them, but this is actually their role. They should also keep up the pressure on us and they should keep an eye on what we are doing, and we have to accept that there is a debate.
I do not know your specific case and why this is a problem at all. But if we give money or ask for calls for proposals, then we have to be very specific about what it is that we expect in return; and probably in this case there was something wrong in that respect.
Madam President, it seems as if Commissioner Wallström and quite a number of those who have taken part in the debate in this House are of the view that the press in the European Union and perhaps also radio and television have a strong bias against the draft Constitution. I must ask whether that is Commissioner Wallström’s view, because my distinct impression is exactly the opposite, namely that there is a huge bias throughout Europe in favour of the ‘yes’ camp, which dominates the press. What is curious is that the opposite is presented as being the case.
Madam President, Mr Lundgren, I do not think I stated anything at all about a bias towards one side or the other. We have of course talked about trying to extract facts and information about the Constitution and helping journalists understand better and obtain all the information they need to be able, as I see it, to conduct a debate that addresses both the ‘yes’ and ‘no’ arguments. The fact is that it is extremely important to have independent media and a lively debate on the issue.
I have no view, then, as to whether there is bias in one direction or the other. What we are trying to help ensure is that there is access to information, as well as educational material if needed, for journalists too so that they can learn, for example, how the European institutions operate. I do not wish to express an opinion as to whether there is bias one way or the other. I just want to ensure I contribute to a well-informed debate.
Does the Commission agree that greater and urgent emphasis needs to be placed on highlighting the benefits of a ‘yes’ vote to the Constitutional Treaty, rather than labouring the consequences of a ‘no’ vote; and will the Commission outline how it is communicating the positive message to the citizens of the EU?
Question No 36 will be answered in writing.
On 22 March 2005 the Greek Minister for the Environment, Mr Souflias, stated that the former Hellinikon Airport in Athens would not be converted in its entirety into a park for the capital because – according to him – Greek taxpayers could not be asked to pay for the construction and maintenance of such a park; this meant that at least 100 hectares would be developed. The inhabitants of Athens have to contend with very poor air quality, since it is the EU capital with the lowest proportion of green space per inhabitant. Has the Greek Government asked the Commission to co-fund the construction of this park? Do the other major cities of the European Union have parks?
. Under the third Community support framework for Greece, there are two operational programmes – ‘Environment’ and ‘Attica’ – that include actions relating to the habitation of urban sites as well as support for leisure parks and green areas. According to the information currently available to the Commission, the Greek authorities have not proposed the cofinancing of a metropolitan park on the site of the old Hellinikon Airport, nor has such a project been approved under the two above-mentioned operational programmes.
As you will know, the choice of project proposals is the responsibility of the Greek authorities. It is still possible, under the current financial perspective, for the Greek authorities to propose the above-mentioned projects if they considered that appropriate.
With regard to the last part of the question: yes, there are metropolitan parks in many major cities of the European Union.
– Commissioner, in our country you are known as the 'iron lady' who takes decisions on programmes and on suspending payments. Therefore you, the 'iron lady' should uphold your reputation by helping the Greek Government to see things as they really are. Athens, with the Parthenon, once the most beautiful city in the world, is today an endless concrete jungle. If you go up to the Parthenon, all you see is concrete. You should make the Greek Government understand that the area must not be developed. Apartment blocks must not be built; there is not a strip of green in the whole of Athens. Help Athens, help the mayors, you will be setting an example for Greece. We need that park.
. It was more a comment than a suggestion. Tomorrow, we are meeting with the representative of the Greek Government. On other occasions also, I will share your views with the Greek authorities.
– Madam President, the project of the biggest metropolitan park in any city in Europe, bigger even than Hyde Park, is being implemented in agreement and cooperation with the mayors of the Hellenikon area in general. This is a sign of democratic morals, a participative perception and respect for local authorities on the part of the Greek minister with material jurisdiction, Mr Souflias. I have no wish to believe that Mr Karatzaferis would want, as far as the financing of the project is concerned, to transfer resources from the Greek regions to this specific area of Athens.
. That was not a question, but a comment, and I listened carefully to it.
I want to say that one of the features of the structural funds is partnership. Certainly, any parks or any urban sites open to the general public usually require a lot of partnership, not only at the planning stage of such an investment but also on completion, in terms of the management and maintenance of such parks. I hope that this idea is an example of an opportunity for many representatives of different institutions in Greece to get together and really to think about whether this is entirely necessary. I listened carefully to your comments.
A study carried out by the Kassel College of Higher Education in July 2004 on German regional aid (EU and German federal programmes) shows that up to 96% of the appropriations paid in subsidies have no lasting impact in economic terms owing to geographical relocations and the deadweight effect. The current proposal for a regulation laying down general provisions (COM(2004)0492 final) seeks to prevent subsidies being paid for business relocation during the new programming period. However, this scheme relates only to the 7-year period during which the subsidised investment has to remain in a given location. How will it be possible for the relocation of a business before that period to be taken into account under this scheme? How would it be possible to prevent subsidies being used solely for relocation?
. In the structural funds, in the regulations and also in practice, there are mechanisms in place that discourage the relocation of firms that have benefited from structural funds. Under current regulations there is a provision which clearly states that a firm which relocates within five years of using the funds must reimburse the aid it received. This mechanism will be maintained after 2006; however, we are proposing to lengthen that period from five to seven years. We are also adding a provision that any firm required to reimburse money will not be entitled to receive support from the funds in the future. This proposal is currently under negotiation and discussion in the Council. The regulation envisages the situation that when major project – above EUR 25 million in the case of the environment and EUR 50 million in the case of transport and substructure – are adopted, the Commission also asks the Member State, under cost-benefit analysis, to provide information about any jobs being created or lost in the regions concerned in the context of a given project. So we are taking this issue into account as well.
With future regulations, the Commission intends to play a more active role in monitoring, which would mean we can gather information on any on-going relocation processes and deliver it to Member States. The latest information on this mechanism currently under consultation with the Member States involves the state aid rules for competition. DG Competition at the Commission has also sought comments from Member States on the issue of relocation. The Commission is currently analysing the Member States’ positions.
Madam Commissioner, the mechanism you have described has to do with the permanence of the investment rather than with any relocation that may already have taken place. Decisions on where to base a business are always taken in response to market considerations – infrastructure, the market to which the firm intends to sell, the tax position in different places and the state of the labour market, but subsidies do not enter into it. This is something that European regional policy must take into account, as these subsidies are primarily windfall gains. In terms of getting the European ideal accepted, they are absolute poison, particularly in the regions affected by site closures, and their end product is in fact nothing whatever; they produce neither additional jobs nor added economic potential.
Nevertheless, let me again ask the Commissioner: what additional mechanisms can we bolt on to exclude the possibility of subsidies being given to firms that have already relocated?
. My responsibility covers the structural funds. I understood your question in terms of the contribution of structural funds, which implies investment with the use of funds. To the extent that we have authority over the use of funds, we include the challenge of relocation. However, I cannot act in the broader context of relocation processes in general. That is why I limited my answer to the link between the structural funds and potential relocation processes.
The Commission is proposing, for regions that have exceeded the 75% GDP criteria because of economic development (the ‘natural effect’ regions), that they be subject to a ‘phasing-in’ process (into the Competitiveness strand) as opposed to a ‘phasing-out’ process (from the Convergence strand) as is the case for similar regions under the current programming period. The Commission's proposal is very restrictive for these regions, as their development needs are better addressed by the measures set out under the Convergence strand as opposed to the measures in the Competitiveness strand.
Would the Commission accept the proposal from the natural effect regions that they should be subject to a ‘phasing-out’ process from Convergence, without any additional financial resources other than those already provided for these regions in the Commission's proposal?
. As you know, the phasing-in regions are regions that would normally have benefited from the highest Community support, over many years, allowing them to finance all those investments which are necessary to enable them to participate fully in the single market and to create conditions in which companies can operate smoothly.
Once those conditions are in place, priority should be given to other competitiveness factors, such as knowledge, innovation, research and development, and also the quality of human capital. These are in fact the key areas where we propose concentrating Community assistance, in line with the integrated guidelines on jobs and growth which the Commission proposed and the presidency concluded at the Spring European Council. So the natural logic is that we should move to different priorities.
The second issue is, of course, limited resources. Under Objective 2 and the phasing-in transitional scheme, we will have very limited resources, requiring strong targeting of support. The critical mass for growth and competitiveness must be reached as soon as possible. But I must point out that the menu of priorities the Commission proposes under the regulations does not prevent regions from investing in infrastructure to strengthen the secondary networks. This could include improving links to trans-European networks – to regional railways, airports, ports and also multimodal platforms providing radial links to main railway lines – and promoting regional and local inland waterways.
The Commission is, therefore, ready to examine the possibility of introducing a degree of flexibly in the definition of the scope of use of the funds in the phasing-in regions. Consequently, the compromise text of the presidency has already been modified on this point and would allow for a derogation. Such a derogation will have to be duly justified and could concern some priorities financed under the convergence objective. But that could also mean social infrastructure, such as education, health and, possibly, some missing links in the transeuropean networks. So this is all possible. It will have to be justified – most likely on a case-by-case basis – but we are opening up this possibility.
Thank you for your answer, Commissioner. The natural effect regions will see some hope in the reply you have just given.
It is important to stress that these regions, despite the progress, are still structurally and infrastructurally handicapped. It is illogical to use different strands of the cohesion policy to tackle their socio-economic problems. They are looking for exactly the same conditions as those regions that left Objective 1 in 2000. That is a just case, so I thank you for your answer and I see some flexibility there for the regions.
. In my travels through the regions of Europe I also visited regions that are victims of their own success. It would be natural to phase them in to Objective 2. I know that many of them continue to have problems. That is why we have tried to open up the possibility of broadening the scope of the type of investment.
When it comes to eligibility for Objective 1 or Objective 2, I do not see any possibility at this stage of a shift from one group to the other. We discussed this many times. We also had many talks with many Member States. We consulted on those issues. I do not see the possibility of doing more for these regions today.
However, there is still potential for Parliament; there are still ongoing negotiations in the Council. I cannot say that nothing is possible, but I am not very optimistic in this respect.
Greece has stopped submitting applications for payments since the beginning of the year until negotiations with the Commission concerning the changes to the system of monitoring contracts and the irregularities identified in projects during the period 2000-2004 are completed. At the same time, articles in the Greek press report that the Greek Finance Ministry is to undertake another review of the 3rd CSF, which is to be approved by the Commission. What is the outcome of the negotiations between the Greek Government and the Commission concerning the irregularities which occurred during the four-year period from 2000 to 2004? Will any resources be lost? If so, how much and from which programmes? Which programmes is the Greek Government proposing for cuts and which does the Commission consider should be cut because of a low take-up rate of funding? What percentage of their resources will be transferred to other programmes?
. It is much broader than just a review of the Third Community Support Framework.
I should like to tell Mr Papadimoulis what stage we are at. As you know, the Greek authorities provided at the due time a description of the entire management and control systems of the ERDF established in Greece. As a follow-up, in October 2003 an audit – carried out by the services of the Directorate-General for Regional Policy – confirmed the existence of serious deficiencies in the systems and the management process. We agreed an action plan with the Greek authorities; the final deadline for the implementation of the actions under the plan was the end of September 2004.
The deliverables of the action plan have been analysed. The conclusion was that certain types of operations that were cofinanced and certain operations that were carried over from the Second to the Third Community Support Framework do not justify the contribution from the ERDF. We also confirmed the existence of serious failings in the management and control systems. As the Greek authorities did not investigate the irregularities and did not make the necessary financial corrections, the Directorate-General informed them of the possible suspension by the Commission of interim ERDF payments for specific measures of the operational programmes that were affected by the above-mentioned irregularities.
Many meetings took place between January and May 2005 and, throughout this process, the Commission stressed the urgency of arriving at an overall solution that would allow payments to continue on a sound basis in the future.
In response to your question, the amount of any correction will have to take full account of the audit findings, but the consequences in terms of loss of Community funds cannot be quantified at this stage. I can say that flat-rate corrections will be applied, in compliance with the regulations. Also, given that the discussions that have taken place have not led to an agreement so far, the Commission is currently proceeding with measures that may lead to suspension decisions. Nevertheless, we shall keep open the possibility of continued dialogue to find a solution. The next meeting with the Greek authorities will take place tomorrow. When the debate with the Greek authorities is closed I will be able to inform you in writing what programmes have been affected and to what extent.
As far as the modification of the Third Community Support Framework is concerned, the Commission has been informed that the Greek Ministry of Finance intends to submit an application in the course of the year. So far, however, the Commission has received no proposals for transfers of funds between programmes.
– Commissioner, I understand that negotiations are under way on the size of the cuts but have not been completed. Nonetheless, can the Commission give us an order of size based on its calculations – not a precise forecast – of the cuts under discussion, together with your forecast of when the talks in question with the Greek authorities will be completed?
. I am sorry, but at this stage I am unable, in terms of the information available to me before tomorrow’s meeting, to say anything more concrete. However, I can repeat the promise that if we manage to find a solution by tomorrow - which is my dream - then I would inform you immediately. If not, you would of course be informed as to the size of the suspension, but at this stage I am unable to provide you with any data.
– I should like to thank the Commissioner, Mrs Hübner, for remembering the informal agreement reached in the autumn of 2003 with the then Greek government on a legislative arrangement which would cover the problems presented by the law on public works. I also wish to thank her for the agreement, at the beginning of 2004, with the then Greek government, on the action plan to improve the Community Support Framework management system.
However, I should like, with my thanks, to ask her a question: what happened next as regards the question of implementing the action plan with the new government after March 2004? Can the Commissioner give me this information?
. Perhaps I was not clear enough. There are two issues that were the subject of the audit and which were also presented as an outcome of the audit. There was not only the issue already mentioned; there were also serious failings in the management and control system, which led to the irregularities. Under the law on public works certain types of operations were cofinanced, and certain operations were carried from one Community support framework to another. These were not justified in terms of the eligibility to the contribution of the funds.
The second issue was the failures in the management and control system which led to those systemic irregularities, particularly with regard to the ERDF. So we are moving on the change of the system of the loss so that we can have a sound system for the future. But we are also facing the challenge of what has happened so far under the existing system with failures. The past and the future are two different issues.
What lessons does the Commission draw from the difficulties faced by MG Rover in the UK?
. The question is very short but does not permit a very short answer. I think we should look at the issue from the short-term, medium-term and long-term perspective. In the short-term, as soon as the closure was announced, Commission officials reacted, and we were in close and frequent contact with our counterparts in the West Midlands. Our first priority was to identify the range of actions needed to alleviate the consequences of the closure. These actions are undertaken with a view to securing long-term growth prospects for the region.
Let me stress very strongly that we have worked very closely over the last weeks with national and regional authorities, and this case demonstrates that we can cooperate if we want to help overcome this kind of tragic economic event. Working together, we can assist the regional efforts to regain economic strength.
Then, in the medium term, the Commission decided to work with the European vehicle manufacturers and other stakeholders with a view to improving the competitiveness of the sector. To this end my colleague, Commissioner Verheugen, has set up a high-level group called ‘CARS 21’. The group is expected to present proposals on a competitive automotive regulatory system for the next ten years. In this group, we have industry representatives and also experts.
For the long term, as you know, the issue of corporate restructuring and industrial policies is high on the European agenda these days, in line with the renewed Lisbon agenda. The Commission adopted, a few weeks ago, a communication on restructuring and employment, setting out measures to be developed or strengthened. It means that the European Union can mobilise as regards anticipating and managing corporate restructuring.
Europe’s ministers for labour and employment and the European social partners have also met recently, again underlining the need to anticipate and work in partnership for successful corporate restructuring. I think it is important that they have concluded that successful restructuring requires a climate of trust. It requires good communication. By definition, this involves commitment from employers and employees in anticipating and managing change, seeking alternatives to lay-offs and exploring opportunities for training, out-placement and the creation of new activities.
I think that the Rover case has also been a factor in demonstrating that we have to think seriously about restructuring in Europe.
Thank you, Commissioner, for your very comprehensive answer, particularly as I must confess that the question – I do not know if it was my office’s fault or that of someone else – was intended for Mr Verheugen and was aimed more at the industrial policy side of things. However, you very kindly covered a lot of these issues.
In your own field, Commissioner, are you convinced that there is enough flexibility in the existing structural funds to provide regional aid, if appropriate, social fund monies for retraining and – slightly outside your area – research and development money, if a viable use can be found for the plant?
. Frankly, we are not flexible enough. We have proposed in the future regulation, for example, setting up a kind of special reserve. I cannot remember how big it was supposed to be, but it would be a certain percentage of the funds. Then every Member State would have a reserve for cases like this and there would be no need to shift money between programmes or projects and become involved in a very complicated and bureaucratic process. Unfortunately, in spite of the Rover case, there is no support among the Member States for such a reserve. So we will be deprived of this kind of flexibility in the future.
At the same time, not only through the funds but also in general, we have embarked on a process that would allow us to contribute to the European structure in such a way as to ensure that future structures, based on new factors of production and growth, would be more flexible. This would allow the industries to adjust in time and in an evolutionary manner, rather than leading to the kind of restructuring we are facing in the case of Rover. This is a question of flexible structures, which we can usually achieve if we base industrial development on modern factors, such as research and development, and modern technology. These structures are much more flexible than the old industry.
Commissioner, I represent the West Midlands. I started my working life in the Longbridge plant that you have been talking about. I should first like to take the opportunity to thank you and your services very much for the prompt response that you referred to. It has been much appreciated by my region and the support that we have given to the people immediately affected.
I should like to draw to your attention two points for you to reflect on. First, I am also privileged to be a member of the ‘CARS 21’ Group, to which you referred earlier. It is important that your services are also involved with Mr Verheugen in that. Important regional issues are involved.
Secondly – and this is a lesson that I want to feed back to you from our experience in the West Midlands – restructuring the supply chain for industries, and particularly the SMEs, was something we started on. We did not necessarily get a lot of support from you in the beginning, but it is a lesson I hope you will take for other major industries later.
. I thank you very much for the ‘CARS 21’ Group. I understand I can go to Commissioner Verheugen and say that there is a request from the West Midlands that we should be there. I agree with you that we should be there to contribute and be aware of where we are going and to be able to contribute funds.
Nobody is perfect, as we know. We all make mistakes. However, for the future, with the revitalised Lisbon approach, clearly we want to help, be innovative and contribute to the restructuring. I can tell you, using a Polish example, that restructuring in Poland came through SMEs, and the whole structural change in exports and imports also came through them. It is a good sector to support.
Questions Nos 42 to 46 will be answered in writing.
When will the Commission submit proposals to amend the Pharmaceuticals Regulation so as to facilitate the provision of reliable information to patients in an approved format that ensures high standards and avoids advertising?
. The Commission considers the objective of providing patients with better information on medicinal products a high priority and is, therefore, working in different areas with a view to improving the situation.
First of all, Article 88a of Directive 2001/83 calls upon the Commission to present to Parliament and the Council a report on current practice with regard to information provision – particularly on the Internet – and its risks and benefits for patients. The report will be prepared following consultations with patients' and consumers' organisations, doctors' and pharmacists' organisations, Member States and interested parties. It is due within three years of the entry into force of Regulation (EC) No 2004/726/EC – which means by 2007 – but the Commission will do its best to present this report in advance of that deadline. In accordance with the results of the report, the Commission is to table proposals setting out an information strategy to ensure good-quality, objective, reliable and non-promotional information on medicinal products and other treatments and address the question of the information source's liability.
Secondly, the G10 process: the report will also take into account experience from related activities in this area, such as the work of the European Medicines Agency with patient organisations, the public-private partnership under the G10 initiative and other relevant activities, such as the new European database on medicinal products. The Regulation I already mentioned calls upon the European Medicines Agency to set up a publicly accessible database, which will cover medicines authorised by the Community and by Member States. The database will facilitate the search for information already authorised for package leaflets and will contain a section on paediatric medicines. The final report will then need to address the question of whether, beyond the stocktaking of current practice, with its risks and benefits, an improved information strategy is needed and what elements could be included.
The third matter is the European Union Public Health Programme running from 2003 until 2008, which has as its objective the creation of a comprehensive and reliable information and knowledge system. That is being created on the basis of a shortlist of agreed indicators for which data is collected mainly through Eurostat and ad hoc services and projects. Analysis of data is supported through the programme, leading to regular reporting on public health issues. All project reports are published on the Commission public health website. In addition, in order to improve the presentation and availability of information to the public, to specialised audiences and to patients, the Commission is at an advanced stage of preparing an EU public health portal, drawing together information at EU level, national and regional levels, and with resources from civil society. It is planned to launch this initiative before the end of this year.
Commissioner Wallström is always welcome to the stage, but she may understand that we are a little disappointed that the Commissioner designated – to whom we tabled this question – is not here to answer it. Perhaps she could take a gentle message back asking him to turn up in future. I am grateful for the off-the-cuff response she has given me today: it is voluminous and helpful.
However, she will understand – it is partly in the question – that patients feel the urgent need for more information about their condition, drugs and treatments. Too often they go to the Internet and get information that may be misleading or may be dangerous. Therefore, it is urgent that we have authorised and authenticated systems of information for patients. Perhaps the Commissioner could take back the message that the penalty for Commissioner Verheugen is to speed up the process even more.
. Mr Bowis, I will tell Mr Verheugen that you missed him. I can say also that I understand the question very well, because once upon a time I was a minister for health and social affairs; so I know that this issue is very important. I have only tried to put together the things that are now being prepared and in the pipeline. I understand that there will also be a continuous dialogue between Parliament and the Commission to ensure that we get a good and reliable information system in place.
In connection with the employment and growth strategy, what legislative and non-legislative measures does the Commission plan to take to support small- and medium-sized undertakings?
. As key drivers of innovation, job creation and competitiveness, small- and medium-sized enterprises have been firmly put centre stage in the recently adopted Growth and Employment Strategy. The Commission intends to present a new framework for SME policy in the second half of this year.
Since the presentation of the Growth and Employment Strategy on 2 February, three initiatives of significant relevance to SMEs have already been taken. The first is better regulation. The Commission adopted, on 16 March, a communication on better regulation for growth and jobs in the European Union, one of its goals being to further reduce red tape. That is particularly relevant for SMEs because they have limited resources and suffer disproportionately from red tape.
The Commission will refine the impact assessment tool, an important tool for considering the effect of EU legislation on SMEs. The economic analysis of these assessments will be improved, which will strengthen their quality and make a significant contribution to competitiveness.
The Commission will also address regulatory excess in existing legislation. To get the best possible input to legislative simplification, we need to involve all stakeholders including SMEs. Based on their input we will draw up action plans for simplifying regulations per industrial sector.
The Commission is initiating a test phase for a common approach to measuring administrative costs in the EU, an issue of particular importance to SMEs.
Secondly, this is all about access to EU programmes for SMEs. On 6 April, the Commission adopted its remaining proposals for the new financial perspectives. They included two instruments of significance to SMEs: the EUR 4.2 billion Competitiveness and Innovation Programme (CIP), and the EUR 70 billion Seventh Framework Programme for Research and Technological Development.
The CIP is aimed fairly and squarely at SMEs. They will be the sole beneficiaries of the EUR 1 billion earmarked for the Community financial instruments and of the business and innovation support services, which will be provided through the European Union networks. SMEs will also be the primary beneficiaries of the entrepreneurial innovation activities. On the basis of experience of existing instruments, the Commission estimates that well over 70% of this competitiveness and innovation programme budget will be targeted to SMEs.
To step up the involvement of SMEs in research and technological development, we will strive for increased SME participation also in the Seventh Framework Programme. Efforts are under way to simplify the programme's management, diminish the costs for submitting applications, reduce the delay to contract and secure more certainty for applicants. The proposed funds available for the programme, dedicated to SMEs, will be more than doubled in this framework programme, in comparison with the previous one. That will help SMEs with no or little research capacity to get input from research providers.
Collaborative research remains the core and bulk of the framework programme. The choice of the nine themes will favour SME participation.
On 16 April a new SME Envoy, Mrs Maive Ruth, was appointed. She is an official of the European Commission and will act as a contact point for SMEs, maintain a dialogue with SMEs and ensure that their interests are properly considered within all EU policies and programmes.
– Thank you, Commissioner, for that exhaustive answer. The phenomenon against which we have to contend is the discrepancy between what happens, and what is felt by those to whom it happens, and so I would like you to tell us what measures are going to be taken as part of the information campaign in order to get the projects you have just described across to small and medium-sized businesses as quickly as possible, enabling them to prepare themselves for these projects?
Secondly, what, in practical terms, is going to be done about a timetable and a plan for implementing what is described under the headings ‘Reducing bureaucracy’, ‘Impact assessment’ and ‘Getting rid of over-regulation’? We have heard the promise that there will be a new framework for SMEs, and I believe that there will be one; the only thing is that we are constantly being asked what is now actually happening in practical terms over and above what was decided on in the past, what the new framework that Commissioner Verheugen wants to bring in will be like, and what its actual priorities will be.
. I am sure Commissioner Verheugen would be better placed to give you exact dates. All this work has started. Recently I was in Prague and met with business representatives, who were really impressed. They said that for the first time they had heard some of the messages they wanted to hear about cutting red tape and understanding the conditions of small- and medium-sized enterprises. So at least they felt happy about what is coming out of the Commission so far.
I know work on this has already started, for example, the inventory to look at access regulation that exists. Within the framework programme there are given dates for what you can apply, etc. The whole approach and the whole message on SMEs has really been absorbed by the Commission and the way we work. This is extremely important. This is where new jobs should be created in the future: in the small- and medium-sized enterprises.
I can give you only a general answer. I will inform my colleague of your views.
I was pleased that the Commissioner put emphasis on the whole question of better regulation because we know that regulation bears much more on small businesses than on larger ones.
In connection with the SME envoy, could the Commissioner tell us whether the Commission plans to give the SME envoy a much more explicit remit within the better regulation programme, enabling the envoy to scrutinise legislative projects, specifically from the perspective of small enterprise, and publish a report that this Parliament can see, so that we know that the concerns of SMEs are being fully and properly reflected in the better regulation programme?
. I am not sure that I can give a very precise answer to that question. I can tell you how this envoy’s tasks have been defined, and I guess that she will also see her role as a watchdog for SMEs. This will, no doubt, be a proper task on which to consider legislation.
But there always has to be a balance between different interests. I know from discussing REACH, for example, how difficult this can be. But from the very beginning, when it came to regulating chemicals, we said that this should not hit small and medium-sized enterprises in an unbalanced way. We should make sure that it is not disproportionate for small and medium-sized enterprises, and do everything in a cost-effective way.
I assume that the envoy will see and define her role as a watchdog also. As regards the concrete tasks and exactly how she might report and so on, I will have to refer back to Commissioner Verheugen for the details, and maybe come back and give you a specific answer.
Thank you for creating such a friendly atmosphere, Madam President. Since being elected, this House has set up an Intergroup on SMEs, and I would like to invite the Commission to appoint the representative with responsibility for SMEs as a permanent member of it, in order to keep them up to date with what is going on. We meet in Strasbourg on a Wednesday every other month. I ask you to pass on this invitation to Commissioner Verheugen and to ask him, at the July part-session, to give us more concrete examples of what you have been saying today. He may then be able to put things rather more in context.
Questions Nos 49 to 85 will be answered in writing.
That concludes Question Time.
The next item is the recommendation for second reading (A6-0119/2005), on behalf of the Committee on Internal Market and Consumer Protection, on the common position adopted by the Council with a view to the adoption of a directive of the European Parliament and of the Council on the recognition of professional qualifications (13781/2/2004 – C6-0008/2005 – 2002/0061(COD)) (Rapporteur: Stefano Zappalà).
. – Mr President, ladies and gentlemen, I shall try to summarise very briefly the content of a directive that is of particular importance to many tens of millions of European professionals, and above all to all EU citizens, who have to deal with professionals every day.
This extremely important directive relates to a fundamental theme, namely the completion of the internal market. National autonomy means that each Member State lays down rules and procedures for the practice of the professions, whereas under the Treaties every EU citizen should be able to enjoy the right to work in any other Member State of the Union, either temporarily or permanently, on a par with any citizen of the host country. National autonomy means that each government decides on the minimum standards of education and training required for access to the individual professions and also establishes who shall authorise and control the practice of the professions.
Within this context of respect for the Treaties, respect for national autonomy and the principle of subsidiarity, we need to harmonise the system. Countless directives have regulated this area over the past decades, but with this directive Parliament is unifying them into a single provision within the framework of an overall macrosystem – while respecting certain special features and certain professions.
The points contained in the directive are fundamental. For the sake of brevity I shall highlight just a few of them. The Treaties mention liberal professionals but never define them. In this directive we define liberal professions for the first time, albeit within a recital. This is a remarkable step forwards, partly because, by referring to certain specific articles in the Treaty, Parliament is laying down a definitive framework to form the legal basis for future provisions.
The directive introduces a fundamental definition – that of competent authority – meaning those national bodies and soon, we hope, according to the preamble to the directive, European ones too. Such a definition should put an end to the debate that dragged on during the last legislative term about orders, colleges and associations. All those bodies can at last be included either in the context of national legislations or within the framework of European law.
The directive covers a raft of other fundamental new ideas: ‘qualifications shopping’ is avoided; those exercising public authority – notaries in particular – are excluded from the area of free movement; and the possibility of acting according to the country of origin principle is precluded – we shall try to delimit this point in another directive. In addition, it establishes that representatives of the individual professions shall be consulted in future at a European level in relation to any other innovation that concerns them.
I still have two more points to mention. Some European professionals – German craftsmen and Italian engineers, for instance – feel that there is no room for them in this directive, but that is not the case. In conjunction with the Commission, we shall try in future to solve specific problems through common platforms and other instruments.
Mr President, I shall conclude by thanking Parliament as a whole. Parliament is in perfect agreement on this directive, and I am also very pleased at the exceptionally good relationship that we have had with the Presidency and the Commission. That understanding has enabled us to reach a compromise on which everyone agrees, one that ennobles the work of the European Union, puts an end to daily bureaucracy and opens the door to a more certain and less bureaucratic future. The directive we shall be adopting tomorrow is certainly a major innovation for our Europe, for the Europe that we all want.
. Mr President, I wish to thank the rapporteur, Mr Zappalà, for his draft recommendation, which usefully completes the Council common position in some aspects and fully supports the essential objectives of the Commission’s proposal. I also wish to thank the shadow rapporteurs, Mrs Weiler, Mrs Rühle and Mr Lambsdorff for their cooperation and constructive attitude in working towards an agreement with the Council on this vital piece of single market legislation.
As you all know, this directive is an important practical contribution to skills mobility. It covers a large variety of issues of great interest to the professions and also to their clients. A reasonable compromise on the text provides us with a major success story in the field of the internal market. The final result strikes a balance between the right to free movement of fully qualified professionals and the need to protect consumers.
In particular, I welcome the maintenance of the five levels of qualification, which have played a central role in the operation of professional recognition at EU level over the last 15 years. This solution ensures the transparency necessary for the application of the system and keeps existing guarantees for migrants.
The directive improves conditions of free movement for professionals through simpler and clearer rules, in particular for the temporary provision of cross-border services. I am happy to acknowledge that Parliament has played a constructive role in achieving the right degree of flexibility for the provider of a professional service who wishes to exercise his activity elsewhere in the Union.
In an enlarged Europe, more effective systems for managing our legislation have become an absolute necessity. The mechanisms and procedures provided for in the directive update the existing ones and should ensure its efficient implementation in the years to come. In particular, the new regime for the automatic recognition of medical specialities reconciles the need for simplification with the legitimate demands of the profession. For its part, the consultation of professional associations will provide the Commission with the technical advice necessary for the proper running of the system. Toine Manders’ suggestion, in this respect, at last week’s trialogue was particularly welcome. It enables us to ensure a proper and effective consultation of professional organisations and feed in the results of that consultation in the decisions to be taken through comitology. Professional associations will thus be closely involved in the implementation of the directive.
Last, but not least, I appreciate the additions to the common position suggested by Parliament, such as those regarding: firstly, the possibility for professional associations to create professional cards; secondly, the possibility of further harmonisation for additional professions in the future; and, thirdly, the anti-abuse clause which will preclude so-called ‘qualifications shopping’.
To conclude, I wish to pay tribute to the members of the Committee on the Internal Market and Consumer Protection for their constructive approach that has enabled an agreement with the Council without the need for conciliation.
.  Mr President, Commissioner, ladies and gentlemen, I may be stating the obvious when I say that this report is one of the most important to have been discussed in this House. I would thus very much like to congratulate the Commission on the initiative it has taken, and Mr Zappalà and the other groups’ shadow rapporteurs on the work they have done. Virtually on a daily basis, we have to explain to the people in our Member States that the free movement of goods has a concrete, positive benefit for many people. It takes even greater effort to emphasise to them the importance of a good services directive, but people come to us to complain about the excessive barriers to mobility that they – whether as students, workers, self-employed, or in some other category – have to negotiate if they wish to work or move across borders. It is therefore high time that we consolidate the fifteen directives on the recognition of professional qualifications which we have approved one by one over the years, and that we give this a cohesive legal framework with five levels, which moreover, should be easy to adapt.
The Group of the European People’s Party (Christian Democrats) and European Democrats fully supports the result presented by the rapporteur today. We cannot address all its aspects, but are pleased with the content nevertheless. We are particularly pleased that an agreement has now been reached with the other institutions, at least that is what we hope, and that this issue can therefore be brought to a speedy conclusion.
Our group has responded favourably to the recognition of the specificity of professions and the individual character of the notary’s office, of the role of professional organisations and to the way in which we are finally being allowed to know the content of this important directive and, on the basis of this, to deduce which areas are left over for the other important directive – that on the services market – with which we have yet to deal.
. – Mr President, Commissioner, ladies and gentlemen, this compromise is, in part, the work of the Socialist Group in the European Parliament, and we will be voting in favour of it tomorrow. This new directive covers employed persons and self-employed professionals in what are termed the regulated professions, that is to say, those in which skills are attested by qualifications, ranging from architects to heating engineers by way of nurses and pharmacists. While incorporating ECJ rulings and making them permanent, it will also simplify matters, and that is precisely what we wanted – a balance between the right to free movement and settlement in Europe on the one hand and secured standards for professional qualifications and in consumers’ interests on the other.
As the Commissioner has just said, this directive can be seen as one of the services directives, and it is indeed meant to make the internal market simpler. In terms of European internal market policy, then, it is the positive side of the coin, and my description of it as ‘positive’ is meant by way of comparison with the notorious services directive. For the benefit of those who do not yet believe me, let me quote: ‘Migrant professionals shall be made subject to the same conditions for exercising a profession as the nationals of the host Member State’, or, even more specifically: ‘The qualification requirements of the host country must continue to be met’. That shows how important it is to us that the rules and regulations of the destination country or host country should be taken seriously and should not be allowed to be devalued in other areas.
We have achieved a great deal; among other things, we have managed, together with all our fellow Members, to get it stipulated that checks are carried out in the destination country, which may, if necessary, require guarantees, liability insurance, or even further training.
The polemics of various newspapers provided for a regrettable interlude and resulted in some people being unsettled. Between first and second readings, there was division within the Council, which – and I stress that I am talking about the Council as a whole rather than about Luxembourg – showed itself somewhat hesitant. It is not true to say that three months of evening classes are enough to equip heating engineers to do the job.
Nevertheless, despite the polemics of certain newspapers and certainly of certain trade associations, we have the result we wanted. It is practicable; it has a significant effect on our chances in the internal market and on the public’s opportunities. We should now do everything we can to make good use of them and to enable the members of the public to experience Europe as we always intended it to be.
.  Mr President, ladies and gentlemen, I would like to start by highlighting the laudable and tangible determination of everyone concerned to reach agreement in this problematic matter. Let me, then, take this opportunity to thank the rapporteur, Mr Zappalà, and the Members from the various groups – Mrs Weiler, Mr Wuermeling, and also Mr Manders from my own group. There really has been very constructive cooperation, including, in the final stage, on the part of the Commission and the Council.
I think it should be stressed that this directive now enables us to achieve three essential things. The first is that we are closer to completing the internal market. Secondly, we are doing something to protect the consumer. Thirdly, we are helping to reduce bureaucracy.
Let me start with the completion of the internal market. The directive on professional qualifications is a vital step towards overcoming the barriers that exist in practice to freedom of movement and the freedom to provide services on our common internal market, and, in consequence, quite crucial in terms of making the EU’s citizens more mobile. It must also be borne in mind, in connection with the freedom to provide services, that EU citizens will in future be acquiring a kind of driving licence, with which they can set off, with no fear of hindrance or discrimination, into the countries of the European Union, whether to settle down in one of them or to offer their services on a temporary basis. At the same time, everything that is subject to the special provisions of this directive is removed from the scope of the services directive, about which there has been much discussion. This leads me to hope that our agreement today will serve to objectify the debate on this important project.
If I may turn, secondly, to consumer protection, let me say that, whereas the services directive will govern the conditions under which service providers may operate, this directive is intended to ensure the necessary standard of professional qualifications. This is in itself a significant achievement in terms of the protection of European consumers, in that they are given a guarantee that service providers do only those things that they are recognised as qualified to do. We have therefore managed, by doing away with ‘qualification shopping’, to build in a safety mechanism to obviate the obtaining of entitlements by false pretences and this, too, is important in terms of consumer protection. I might add that I am very pleased that it has been possible to bring the professional associations on board for the comitology procedure. Their expertise will be very valuable. It will, however, also be very important to include most of the artisanal crafts and trades in Annex II, enabling their particular qualifications to be given the recognition they deserve.
My third point has to do with the cutting back of red tape. Over the past years, the existing rules on professional recognition became a rag rug of multifarious parallel regulations in different versions, all of which the public found complicated, baffling and, quite simply, scarcely manageable. What we see happening with this directive, the objective of which is to bring together these various pieces of legislation, is a necessary paradigm shift from a bewildering multiplicity of approaches to regulation to one single general approach, finally subjecting various professions to a single legal regime that, being anchored to certain standards of qualification, helps to promote deregulation.
The adoption of the proposal for a directive, scheduled for tomorrow, is therefore a crucial step towards the completion of the European internal market, and one in favour of which my group will be voting. I would like to add that I believe we should be conducting this debate in Brussels rather than in Strasbourg.
.  Mr President, Commissioner, ladies and gentlemen, it is thanks to our rapporteur, Mr Zappalà, that the directive on the mutual recognition of professional qualifications will, tomorrow, by a large majority, pass through its second reading. The new directive replaces a hotch-potch of 15 old ones, thus ensuring greater transparency and legal security. This directive will make it easier for EU citizens to seize the opportunities they have to work in other European countries, something that the problematic state of the labour market in many Member States is making ever more important. Although it removes unjustified restrictions on mobility imposed by an excess of bureaucratic regulation in Member States, there is no reason to fear that there will be a rush to ‘dumb-down’ qualifications.
Those who settle in a Member State on a permanent basis may be required to have passed an aptitude test or to have completed further training. They register in their new country, rather than – as originally planned – in the one that they left. This directive also stipulates that the right to monitor them remains with the country in which they have settled, and establishes minimum standards applicable across Europe for professions with which certain risks are associated, such as doctors, pharmacists, midwives and architects; the level of qualification is guaranteed by five levels dependent upon the length and standard of training. It also imposes the obligation on professionals of informing clients or consumers about their qualifications.
We believe that this directive does a good job of striking a balance between the freedom of movement and quality protection, and I hope that the planned services directive will do nothing to interfere with this.
.   Freedom of movement for workers is one of the fundamental principles upon which the functioning of the common market is based. Unfortunately, however, this principle is not always adhered to, as can be seen from the huge number of complaints received by both Parliament’s Committee on Petitions and the SOLVIT system.
Many European countries have put in place various types of restrictions and deliberate obstacles that inhibit competition, hold back the development of the common market, prevent prices from falling and contribute to a reduction in the quality of labour. I am in favour of introducing the simplest and quickest possible system for recognising professional qualifications, in order to ensure that the citizens of our countries can move about as freely as possible. I am in no doubt that the compromise reached by the Council and Parliament will make it possible for this directive to be adopted, but it is a shame that Parliament appears once again to be putting the brakes on much-needed and courageous reforms proposed by the Commission. Amongst other things, I refer to Parliament’s proposals regarding the five levels of professional qualifications and the division into various professions that was mooted during the Commission’s deliberations. A system should be introduced for cases in which different rules are in force regarding the length of time it takes to gain a qualification in the country of origin and the country where the individual in question is working, so that either qualifications can be verified or any necessary and additional qualifications gained.
I should like to emphasise that the directive on the recognition of professional qualifications dovetails with the proposal for a directive on services, and in my opinion it would be in the best interests of the European Community as a whole if these directives were to be adopted as quickly as possible. I find it regrettable that the Commission’s initial proposal to allow experts to provide services on a temporary basis without completing the necessary formalities, pursuant to the country of origin principle, did not find favour.
I hope that the report that Parliament will adopt tomorrow will be another step on the road towards simplifying the provision of labour and services in different Member States, and that it will make it easier to move from one country to another. It is my belief that this directive, along with the services directive, will bring us another step closer to the completion of the common market and to creating economic growth and new jobs throughout Europe, provided that the country of origin rules are observed.
Mr President, as coordinator for the PPE-DE Group on the Committee on the Internal Market and Consumer Protection, I wish to pay special tribute to our rapporteur, Mr Zappalà, for piloting this very complex legislation safely through to a final conclusion. There are a number of colleagues here who worked in the last Parliament; I see many familiar faces. Many colleagues have worked together on this and it is a tribute to Mr Zappalà’s persistence that we now have a very good result. I am delighted that we have managed to reach agreement without a need for conciliation.
It is sometimes easy to forget that mutual recognition of professional qualifications within the European single market has been one of the foundation stones of the whole of the internal market project. This is a much-needed reform of the whole package. It has been necessary to deal with the frustrations that have been felt by many professionals about some of the difficulties in accessing their rights under internal market legislation. It is important we deal with those issues now, as part of our overall strategy to open up the internal market for services.
These are part of the same proposals. There is no question, Mrs Rühle, of one frustrating another. They are all parts of a clearly integrated approach. If you look at the Danish economic study on the opening-up of the internal market for services, it identifies professional qualifications as the area with the most potential for growth.
In terms of timing and linking these proposals together, I am really pleased that we now have this major reform, because it will be an indispensable building block of our overall approach. I am sure that by the end of this year, or early next year, we will also have agreed a substantive proposal to open up the market for services. This will allow qualified professionals to take advantage of the single market and use their skills to drive home the advantages for growth and jobs that an internal market for services must deliver.
Mr President, many thanks are due to Mr Zappalà for the good work he has done, but, in my capacity as the senior representative of the German Social Democrats in this House, I extend particular thanks to Mrs Weiler, who has made a decisive contribution to the debate and played her part in helping us to conclude this important piece of legislative work at second reading stage, without having to take things further, to the Conciliation Committee. That is very important, and I am very glad of it.
I am also very glad that both this House and the Council have managed – and who would have thought this possible? – by means of this legislative document, and with such overwhelming consensus, to bring to nought the Commission’s original approach, which relied on the country-of-origin principle. I have heard a lot of people today expressing approval of the way we did this, with this law making a very clear statement that it was not the country-of-origin principle that would apply, for it is un-European, but that we were working on the basis of mutual recognition and wanted to continue to do so.
If we are to legislate with any consistency – just as the Commission was consistent in twice proposing the country-of-origin principle – it is now time for this House to be consistent and do the same thing with the services directive too. That would be a good job of work, and we should do it. I also saw it as significant that the new Commission, this time, accepted the proposal I had put forward at first reading for the adoption of European professional identity cards. That is the right way to really drive forward mobility, the opening-up of markets, the opening-up of the borders that still, alas, exist in the European Union and to ensure that this works. I wish us every success in the vote, which is to be held tomorrow.
Mr President, ladies and gentlemen, the directive on the recognition of professional qualifications could open up new opportunities. The purpose of the directive is to remove the factors restricting the free movement of people and services between the countries of the European Union. In practice, the aim is to make it possible for people to practise their profession in a country other than the one in which their professional qualifications were obtained.
It is perfectly reasonable that the qualifications criteria that apply to a professional in the host country should be the same as those that apply to the nationals of that country. The professional needs to show that he or she has the adequate level of education. The host Member State, for its part, must be able to insist that the professional should have adequate language skills. Language proficiency is of particular importance in the healthcare professions, where serious health and safety problems can result if patients cannot communicate in their own language. We cannot promote the liberalisation of markets and free movement at the expense of patient safety and consumer protection.
We have to focus attention on the quality of the education received, and not merely the length of time taken, when we are determining the levels of professional qualifications. The recognition of professional qualifications in another EU country cannot be allowed to hang on a matter of a few months if the education systems and quality of education are otherwise equivalent.
Mr President, ladies and gentlemen, there are very many examples – to be found not least in my own country – of the ways in which complicated and long drawn-out procedures are used to hinder the recognition of professional qualifications and hence to keep out competing outsiders, to the benefit of one’s own people. In Europe, it is often easier to get an American qualification recognised than one acquired in a neighbouring country.
The compromise we now have is well thought-out and a significant success, introducing as it does minimum standards for vocational and professional qualifications at five different levels, while, at the same time, preventing any devaluation of standards. I will repeat what has already been said by previous speakers, that it is the host country principle rather than the country-of-origin principle that has been laid down as a minimum requirement for the various professions. It is intended to be the basis for unambiguous rules intended to facilitate, if at all possible, the automatic recognition, in all Member States, of the professional qualifications of all EU citizens, whether they be employed or self-employed. What has come out of the trialogue sessions is a comprehensive and good compromise, one that we Greens, too, are happy to recommend.
Ladies and gentlemen, the question we must ask ourselves today is one that we should in fact never cease to ask ourselves, namely whether the European Union is a union of institutions, states, governments and parliaments, or whether it is a union of citizens, people and Europeans. Every time a qualification is not recognised, it is an individual who is left facing a problem and who suffers unfair treatment. Of course, each and every one of us suffers whenever this happens, as the assistance we give the trade associations, guilds, trade unions and institutions in protecting their selfish interests makes the EU institutions less competitive. It is the people whose qualifications are not recognised who suffer most, however, and who are prevented from taking up jobs for which they are qualified.
As Chairman of the Committee on Petitions, I am well aware of the extent of this problem in Europe. We only see the tip of the iceberg, but it is the tip of a very large iceberg. A great many people out there have been treated unfairly, including doctors, veterinarians, nurses and even lawyers and butchers, as the interests of these professions are being protected by professional associations. The aim of the Commission directive was to remedy this state of affairs, and it did in fact largely succeed in doing so. I should like to congratulate Commissioner McCreevy on this score.
It is an unfortunate fact, however, that this directive has been ruined by Parliament. Although we will vote in favour of it, as it is still better than nothing, we regard it as a failure. I must add that I found the comments by Mrs Weiler, who said that the directive does not lay down European standards for recognising qualifications gained in the country of origin, quite unacceptable. I have absolutely no idea how she came up with her ideas of what is and what is not European. Ladies and gentlemen, in the interests of Europe, and in order to ensure that Europe can really compete with the United States and the Far East, we must make it possible for people and institutions to be competitive. There is an urgent need for this directive, and I find it regrettable that the version with which we have been left has so many shortcomings. I should like to thank Commissioner McCreevy for all he has done.
Mr Chairman, Commissioner, ladies and gentlemen, the elimination of obstacles to the free movement of persons and services between Member States is one of the objectives of the Community. Following the Lisbon European Council of 23-24 March 2000 the Commission presented its Internal Market Strategy for Services, aimed mainly at making the free provision of services within the Community as simple as it is in the individual Member States.
One of the key directives, closely linked to the Service Directive, is the directive on mutual recognition of professional qualifications. It was drafted by means of a complicated inter-institutional legislative procedure that the Commission launched as early as the beginning of 2002. It is encouraging to note that after sustained efforts of Member States extending over several years, this directive will finally establish a system of mutual recognition of professional qualifications that will enable the citizens of one Member State to look for employment in another Member State under the same conditions as the nationals of the host state. The directive will establish rules for the performance of all professions, except for civil service positions in Member States and the positions of public notaries, that will be as broad as possible and that will facilitate the use of one’s qualifications in a much broader space in the European labour market.
At present, the Union applies uniform rules to diploma recognition of only eight professions, including medical doctors, nurses, lawyers and architects. There has been a notable omission of the profession of civil engineers, which has not been recognised with the relevant status at the European level. This directive should remedy the situation. As a result of adjustments introduced by the Committee on Internal Market and Consumer Protection, five reference levels have been established, corresponding to a certain level of education and enabling comparisons between qualification requirements of individual Member States; they are welcome by such professional associations as the Chamber of Civil Engineers and the Chamber of Architects. The procedure also should be simplified by the committee composed of the representatives of various professions that will deal with the recognition of professional qualifications.
To conclude, I would like to thank the rapporteur, Mr Zappala, for his dedication and endurance in writing this report, and to congratulate him on its unanimous adoption by the Committee on Internal Market and Consumer Protection.
Mr President, we are all grateful to Mr Zappalà who has been our very own service provider on this important measure. It has made more progress in the last three months than in the previous three years. That is, I believe, a happy augury. The Committee on the Internal Market and Consumer Protection is now seeing the fourth successful conclusion, at second reading, of an important piece of consumer protection. I hope our fellow Members will recognise that.
The free movement of professionals is an important step in achieving the Lisbon Agenda. It opens up opportunities in other Member States for dentists, doctors, construction workers and gas engineers that were often closed as a result of an effective ‘closed shop’ among the professions. I am very grateful that our three German colleagues directly address the reservations in their own Member State on this issue. This is in unmistakable terms in the light of the progress we should make.
This is an advance to balance free movement and competition, and ensure health and safety and consumer protection at one and the same time. I commend it, and I hope the Commissioner will give it speedy effect.
Mr President, Commissioner, I am delighted that you called my name, but an entire party was involved in the trilogue which reached agreement. The Commission listened carefully to what the options were and eventually adopted a few elements, without holding onto the rigid principles on which the Commission usually insists, for which I am grateful. Mr Whitehead, our chairman, has already indicated that Mr Zappalà has been a true strategist. At times, I saw a likeness to Caesar who was equally capable of delaying battles. I was convinced that this directive would never see the light of day, but we have only worked on it for the past three years and have already finished it. I would therefore like to congratulate Mr Zappalà for the strategic approach which I had failed to see in the first three years. My apologies for this. I have nothing but congratulations and praise.
The definition is clear. I think that the professional card proposed in the first round by Mrs Gebhardt is an excellent addition to clarify qualifications using modern technology. What I considered crucial, and that has also been adopted by the Commission and the Council, is that a liability scheme will in any case be put in place, particularly for the medical professions, because it is unacceptable for people employed in that sector on a temporary basis to be able to escape all disciplinary provisions and liability because of the temporary nature of the job. I would therefore like to congratulate all those who have worked on what is – to my mind – a fantastic directive. It is a cornerstone of the internal market which offers young people, in particular, scope for the future and by means of which, something which I also consider to be important, particularly women are still given the chance, even if they have started a family, to cash in on their professional training on the market by finding a good job.
I am pleased that mutual recognition has been mentioned, and in connection with the principle of the country of origin, I think that, if we do not stipulate any criteria, we are talking about the same definition. After all, no conditions are prescribed in this directive, because training is provided in the country of origin. Call it a licence: people with certain qualifications can work in other countries. I consider this worth a debate. It is very important to my mind that the Commission has adopted this and that there is now a duty to justify one’s actions. It is essential to obtain a legally sound Europe, but above all in order to obtain a democratically strengthened Europe.
I hope that with this directive today, we have demonstrated, and have given a very clear message, that we are all prepared to work on a stronger and prosperous Europe. I should also like to thank our chairmen, Mr Gargani, the previous chairman, and Mr Whitehead, for their patience in this connection, and extend special thanks also to Mr Zappalà.
Mr President, Commissioner, Mr Zappalà, ladies and gentlemen, this debate is very clear evidence of the good work done by everyone concerned. Achieving a result like this in such a problematic subject area is something to which one must draw attention. Our task is to make the four freedoms a reality in the European Union; our objective, to build the internal market, making it a domestic market for all – employers, workers and consumers alike. This is a directive in the service of the Lisbon strategy, in the service of the internal market and in the service of the Constitution, and it is a directive in the service of ‘unity in diversity’.
The directive also testifies to the European Union’s desire that quality standards should be maintained rather than downgraded, and to our recognition of specific professional criteria. For the first time, this directive modernises the Community’s system for recognising professional qualifications. It demonstrates the respect we have for what the liberal professions do for the common good; by it, we are visibly simplifying regulations and making them more transparent rather than adopting new ones, and demonstrably promoting the free movement of skilled workers, while affirming the bodies – such as professional associations – that represent their interests, rather than simply suffocating them in European red tape.
This directive is also, of course, evidence that, even now, the services directive’s country-of-origin principle applies to none of the provisions of the directive on professional qualifications that apply in the destination country. This means that this directive complements the services directive. As they complement each other, I believe that the work we have done on this directive should be a good example for future work on the services directive. Let us hope that our success will be just as evident when this debate is over.
Mr President, Commissioner, ladies and gentlemen, I too am delighted that we managed to approve this important directive this week, after a period of 40 years during which the situation was made very much more complex by the general sectoral directives, to the extent that one could, as the saying goes no longer see the wood for the trees. I consider this to be an important step in terms of simplification and an important step forward. You yourself, Commissioner, stressed that it is an honourable compromise in which we have struck a balance between the operation of the internal market with the highest possible level of free movement of professionals on the one hand, and quality training and respect for consumer interests on the other. I think that with this debate, we have shown that these can be reconciled. An example of this is in paragraph 3 of Article 5, where we replaced disciplinary provisions with rules of conduct. The fact that a destination Member State can continue to impose national rules in this respect is not a protectionist measure at all, but no more and no less than proof of this balance. I should like to echo the hope Mrs Gebhardt expressed, that we may follow the same path for the services directive where we also need to find this desperately needed balance.
. Mr President, I thank the honourable Members for their contributions. This debate has shown that it is possible to find a broad consensus on an issue that provoked a good deal of controversy at first reading. This makes me optimistic for other initiatives before this Parliament.
Some Members raised the question of the craftsmen or . Let me clarify that. The new directive in no way affects the national regulations on qualifications in the craft sector, nor does it entail any levelling down of national quality standards. Two existing regimes for the recognition of professional qualifications in this sector are maintained: fully qualified craftsmen can apply either for recognition of their professional experience or for recognition of their formal qualifications, where appropriate, subject to an aptitude test or a supervised traineeship. Moreover, the special structure of certain courses, amongst them the German qualification, is fully acknowledged. I confirm that this special status can be extended to further courses through the adoption of implementing measures within the framework of the committee set up by this directive.
I wish to underline again that the valuable efforts made by the European Parliament and in particular by the rapporteur, Mr Zappalà, and the shadow rapporteurs have been essential for the successful outcome of this negotiation and the final adoption of this important proposal.
The Commission will hand over a detailed overview of the amendments that the Commission can accept for inclusion in the record of this part-session(1). This overview confirms that the Commission fully endorses the agreement reached by the co-legislators.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
34 amendments can be accepted in their entirety. These are Amendments 2, 5, 7, 10, 12, 13, 26, 27, 28, 29, 31, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54 and 55.
21 amendments must be rejected. These are Amendments 1, 3, 4, 6, 8, 9, 11, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 30 and 32.
The next item is the debate on the report (A6-0121/2005) by Mrs Herranz García on the simplification of the common organisation of the market in fruit and vegetables (2004/2193(INI)).
. Mr President, I am extremely pleased with the draft report to be put to the vote tomorrow in this Parliament, because it takes up — with some amendments, it is true — each and every measure I proposed in the initial draft.
In view of the broad support achieved in the Committee on Agricultural and Rural Development, I hope that this report will now receive the support of the immense majority of Members of this Parliament.
Nevertheless, the Group of the European People’s Party (Christian Democrats) and European Democrats has presented an amendment to the report urging the European Commission to present a legislative proposal as soon as possible. The announcement by Commissioner Fischer Boel, who is here with us, that the reform of the sector would be postponed has caused great malaise amongst producers, a malaise which I would like this European Parliament to reflect.
The Commissioner’s announcement is a symptom of the lack of importance attached to such a significant sector as fruits and vegetables, and I would remind you once again that the fruit and vegetables sector represents 17% of the European Union's final agricultural production, a fact that the Commission has apparently not taken into account at this crucial time when the financial perspectives are being negotiated for a period of seven years.
I believe that the Commission's attitude leaves much to be desired and if I have understood the messages communicated recently by the Commissioner properly, the Community executive may include the reform as a section of a general proposal for the implementation of a single common organisation of the market for all agricultural products. I believe that, if we do this, we will not be mixing like with like, since, until now, the fruit and vegetables sector has been given special treatment, which generally speaking has been positive, although it is occasionally necessary to introduce important changes.
Producers of fruits and vegetables originally experienced a degree of frustration as a result of being considered as a separate sector, with no right to direct aid. Today, however, the special system, based on the existence of operational funds, co-funded by the growers, has provided them with a means for better adapting their production to the needs of the market.
Although the system has certain failings — which system does not? — and although it needs certain modifications aimed, in particular, at increasing the competitiveness of producers, it would be a mistake to include fruits and vegetables amongst all the other agricultural sectors. This would mean dismantling the whole philosophy upon which the progress made so far in the sector has been based.
I would insist that I wish to reflect the discontent communicated to me by certain professional organisations at the postponement of these legislative proposals. It is urgent that we carry out a reform in order to introduce new mechanisms, mechanisms for managing the market in order to deal with the difficulties being faced by certain parts of the sector and which will be accentuated following the negotiations in the World Trade Organisation.
A swift system for dealing with crises, controlled by the producers’ organisations, would enhance their role as managers of the market, which furthermore should serve as a draw for individual producers which have not so far found it beneficial to join these groupings. 60% of these producers do not belong to these groupings.
The draft report that I have presented to the European Parliament in fact proposes an alternative to the crisis management system in force, which would consist of the introduction of so-called ‘safety funds’, managed by the groupings themselves, intended to finance withdrawals at times of serious crisis, reductions of production in the event of market saturation, and also the implementation of a system of insurance for incomes. If properly organised, this ‘box’ should become the instrument that the producers’ organisations currently lack for dealing with the ups and downs of the market.
The report also contains certain measures which are urgently required in order to respond to certain problematic situations, such as, for example, low membership of associations in the new Member States, and it also provides responses to the particular problem of soft fruits, for which a whole series of measures are proposed with a view to improving both a system for fresh fruits and vegetables and the system for processed fruits and vegetables, without forgetting the need to extend the campaigns promoting production, placing emphasis on Community origin.
. I should like to start by thanking Mrs Herranz García and the members of the Committee on Agriculture and Rural Development for all the work they have done on this report.
The Commission communication on the common market organisation in fruit and vegetables had three aims. The first was to describe how the Commission had started the simplification process; the second, to present a Commission working document analysing the principal figures of the sector, the implementation of the producer organisations and the related operational funds and budgetary aspects; and the third, to stimulate a debate in the Council, the European Parliament and within the sector.
Turning to the content of your report, let me begin with the role of the producer organisations. They are and will continue to be the key element in the common market organisation. I welcome your suggestions aimed at strengthening their role in the management of markets and the concentration of supply, notably concerning mergers, transnational producer organisations and specific measures focusing on the new Member States. We should also consider the possibility of introducing new products and new categories of producer organisations.
Turning to crisis management, I should like to draw your attention to the communication on risk and crisis management in agriculture of February 2005. In addition to the horizontal measures for crisis management proposed in this context, we will evaluate the need to provide specific tools in the fruit and vegetable sector. We will specially consider the proposal for creating mutual funds.
Concerning processed products, the Dutch presidency conclusions stated that the Commission should carry out an impact analysis. That was to include a possible shift from the current regimes to an approach based on objectives and instruments already used in the CAP reform. The Commission will, therefore, wait for the outcome of the impact analysis before proposing any alternative for processed products.
Following enlargement of the European Union, the Community is studying the situation concerning red fruits. Once the studies are finished, we will consider the appropriate measures, both in the framework of the common market organisation and vis-à-vis imports from third countries.
I fully agree with you about the necessity of promoting fruit and vegetable consumption, taking into account the positive effects on public health. I would also like to mention our horizontal instruments in the CAP for promoting these products. The fruit and vegetable sector is one which has benefited from this.
As regards the increase in imports of fruit and vegetables from third countries, as WTO members, we cannot adopt measures inconsistent with our international obligations. The most effective way to respond to market signals is to focus on quality. We will carefully consider the possibility of introducing special labels of origin for processed products made exclusively from European raw materials.
With regard the compatibility of rural development instruments and the CMO operational funds, I can assure you that we will provide for measures which allow producers to benefit from both instruments, but avoid the possibility of double financing.
.  Mr President, whatever else I have to say, I would like to thank the rapporteur, Mrs Herranz García, for her clear position, and I should also like to congratulate our Commissioner for Agriculture, because in all the discussions about what we want, I have to say that she remains steadfast in the discussion about the financial perspectives and the question of cofinancing agricultural policy, which is in itself worthy of congratulation, as well as meaning that she, in any event, is standing up for a sector in Europe, and wants to maintain it.
I also welcome her remarks with regard to good impact studies into the fruit and vegetable sector in order to be able to choose a sound approach which will enable us to work in a more market-oriented manner, and also her remarks with regard to the requirement that it should be possible to label products from Europe effectively so that there is no doubt as to their origin. That, in itself, is a sound approach.
I should also add a small critical note, because impact studies lead me to the conclusion that, in Europe, certainly after the EU’s enlargement, it has become more difficult for European fruit and vegetable growers – who generally work without subsides and in a market-oriented manner – to keep their heads above water. The extensive concentration on the demand side in the form of supermarkets is not backed by reinforced producer organisations in the sector itself. If the sector wishes to survive in Europe, it has to be able to work under the conditions that apply to import products. Labelling is crucial in this respect, and the Commission should devote more attention to this aspect in future plans.
Secondly, there is no denying that a huge number of growers in the ten new Member States have problems integrating in the European market. It is vital that this problem be addressed more forcefully by setting up producer organisations and by ensuring that the growers in the new countries are also able to gain a foothold in the market compared to huge supermarket chains.
Thirdly, if there is less bureaucracy, it is more likely that the money for these funds will be spent wisely. It is unacceptable that, as is at present the case, 25% of the money should go unspent. It is crucial that the Commission should look into this without delay in order to ensure that the money can be spent as yet. If it cannot be channelled directly to producer organisations, then the budget that is left over, in the light of major frost damage in large parts of Europe and other natural disasters, including drought, can still be spent in the sector in order to ensure that it survives these difficult times. In any event, I should like to thank the rapporteur and the Commissioner for a reasonably constructive attitude.
. Mr President, Commissioner, we all agree on the need expressed here to make certain adjustments to the current COM with a view to confronting the new challenges facing the sector, but nobody wants a reform that goes any further than those needs, and this is expressed in the report.
The initiative report we are debating today has broad support, majority support in fact, not just in the Committee on Agriculture and Rural Development, but also, I hope, in this Parliament and, above all, in the sector itself — which is not easy — and it takes up many of the points that my group, the Socialist Group, advocates and has introduced in the form of amendments: greater flexibility for the OPCHs, the need to clarify access to operative funds and to make it less bureaucratic, to promote associations and to work on the concentration of supply and the need to protect our producers from third countries, management of crisis situations, etc.
The Commission asked this Parliament for its opinion on the form the coming reform of the fruit and vegetables sector should take. Here are our responses, the responses agreed by Parliament and by the parties in question. We now hope that they will be taken into account both in terms of time and in terms of substance.
I would like to remind the Commission that the report calls clearly for a legislative proposal to be presented before this summer with a view to enhancing and improving the role of producers’ organisations fundamentally in the management of the market; the future of this sector lies in the market, and the market is the future. We must not forget that the fruit and vegetables sector is dynamic, but at the same time very fragile, and there is great instability in the markets.
For these reasons, we want a reform that takes account both of Parliament's report and of the demands of farmers themselves and, above all, that it be maintained and serve to improve agricultural income.
Finally, we are following the Doha Round negotiations very closely, with a view to introducing these agricultural products as sensitive products. Furthermore, it appears that the Commissioner has put forward the idea of replacing numerous COMs with a single COM or a single legal text. It goes without saying that we disagree with this, given the risk this decision poses to the sector, and given the insecurity that this announcement alone has created right away.
I would like to end by thanking the rapporteur for her willingness to reach this consensus, not just in the committee, but also here in Parliament, and I hope that the Commission will show goodwill in terms of the future, since that is what the sector is impatiently awaiting.
. – Mr President, the fruit and vegetable sector is one of the most dynamic and that is why it is rightly being debated. It accounts for 17% of agricultural products and only receives 4% of agricultural resources. At the same time, it employs a sizeable section of the agricultural and manual workforce.
We already have the draft proposal to revise the common market organisation from the Commission which, I think, benefits processors, but not small and medium-sized farms. However, I think that today's proposals do not help either; they do not improve the situation, given that the assessments contradict what is being proposed.
For example, the decoupling of aid from production for fruit and vegetables is being proposed, while agreement is being expressed with the mid-term review of the CAP, the core of which is the decoupling of aid from production.
Furthermore, agreement is being expressed with the WTO and, at the same time, it is being proposed that fruit and vegetables be kept out of WTO negotiations. Producer groups are being extolled but, at the same time, it is estimated that they do not function well, it having been found that only 40% of production passes through them and that they only take up 25% of resources.
Basically, I would say, the fact is being concealed that producer groups function as intermediaries between farmers and wholesalers and industry, giving the latter benefits such as cheap raw materials.
Nor is the proposal for a cofinanced fund a solution, given that farmers will be left to pick up the bill for the various crises and the repercussions from the WTO.
On balance, we believe that both the review of the CAP and the negotiations with the WTO will be at the expense of the income of small and medium-sized fruit and vegetable farms, while wholesalers and industry will benefit, securing fruit and vegetables at even lower prices and reaping huge profits. That is why it is unfair and we cannot vote for it.
Mr President, I would like to voice my immense concern about possible imports of red fruit from Asia in 2005.
Poland has 450 000 farms producing red fruit. Last year, red fruit imports from Asia caused a disaster. Prices fell to a point where fruit was no longer even picked. Another year like that will spell the end for 200 000 farms. At five persons a family, that will mean a million people with no income this autumn: an unjustifiable social disaster. A farmer who loses his land and therefore his work also loses his home because he sells the land on which his house is built. He also loses his roots because he has to move far away to the town to look for work. However, there are no jobs to be had in the towns in Poland. Officially, 20% of the population are unemployed. Driven from their homes by an irresponsible economic policy, the sad truth is that farmers are highly likely to turn to crime.
Another consequence will be massive emigration to the west and a realisation that the idea that the European Union was based on the principle of Community preference was a colossal lie. If you want the Poles to reject the European Constitution, carry on importing red fruit from Asia, but have the honesty to tell the Polish farmers that no one is interested in their fate. At least that will be clear.
Mr President, Mrs Herranz García, I very much welcome this motion for a resolution, and I should like to thank the rapporteur for having ensured that it also covers the situation in the new Member States.
Polish farmers have voiced objections to production quotas, and complained that they are finding it difficult to sell their products. In the limited time available to me, I should like to touch upon an issue which may be minor, but is nevertheless of great importance. Fruit and vegetables in the EU are over-priced. In addition, fruit is overripe and tasteless. We should improve the quality of our products and ensure that there continues to be a rich diversity of varieties, especially as far as seasonal fruit is concerned. In Poland it is still possible to buy extremely flavoursome varieties of apple that I have never seen, and undoubtedly never will see, in Brussels. I only ever eat tomatoes and cucumbers in Poland, because they lack any taste in the old EU. We should offer cheaper and fresher fruit and vegetables to our citizens, whilst ensuring that fruit and vegetable growers are paid a decent wage. We should not allow the abundance of local fruit varieties to be diminished.
Mr President, ladies and gentlemen, the major EU enlargement in 2004 presented us with new challenges and new problems. Although we have already spent a year working together, we have unfortunately not succeeded in putting right the mistakes made during the negotiations on the accession of the new Member States. We all appreciate that decisions require time and thought, but we are also aware of a great many urgent matters that will brook no delay.
One such matter is the much-needed regulation of the fruit and vegetable market. It is a matter of great importance to the new Member States that protective measures are put in place on the markets for soft fruit and apples. European producers are facing enormous problems and suffering tragic consequences as a result of the influx of soft fruit such as strawberries, currants, raspberries and cherries, from China, Morocco and Serbia. Polish producers and processors have been particularly hard hit, as Poland produces around 50% of all soft fruit in the European Union, as well as being a major apple producer. Following a number of interventions on the matter by myself and other Members, I am delighted that the President of Parliament and Parliament’s Committee on Agriculture have turned their attention to this issue, with the latter having taken a very professional approach to the problem. The end result of this has been that the Commission has also taken the matter seriously, and has sent a delegation to Poland to carry out on-the-spot investigations. I hope this delegation will complete its work before the fruit-buying season starts, and that we will manage to provide the necessary assistance and take the necessary measures before it is too late.
Ladies and gentlemen, the report Mrs Herranz García has presented to the House merits particular attention, and the Commission should therefore draw the right conclusions from it and get down to work without delay. If we were to put off dealing with this problem, we would merely be running away from much-needed solutions and making matters even worse for many farmers and European producers, as well as giving rise to misunderstanding and disquiet among the public.
– Mr President, Commissioner, I was concerned and troubled to learn that you will be postponing the submission of legislative proposals for fruit and vegetables over the next two years. If this statement or intention of yours is true, then I believe that you are consciously leaving the CMO in fruit and vegetables out of the revised common agricultural policy and exposing these products and producers to numerous financial and international risks.
The report by Mrs Garcia, whom I have to congratulate, constitutes a correct basis for you to submit your proposals by the autumn at the latest.
I should also emphasise certain particularly important issues, such as:
Firstly, the Commission must immediately propose realistic proposals for producer groups within the framework of a simplified system and regime, so that they include the characteristics of each region and there is balanced use of the resources available in the sector.
Secondly, there is room to improve the threshold system for processed products, although any changes here must not affect the existing balances between the Member States. I believe, Commissioner, that your proposals for fruit and vegetables will not be confined solely to making arrangements for or changes to processed products.
Thirdly, special attention must be paid within the framework of your international negotiations. Low outside protection for fruit and vegetables already needs to be taken into account under the special arrangements for which provision is made for sensitive products and when regulating a methodology for equivalents for duties.
The CMO in fruit and vegetables, with the operational programmes, the existence of a fund and the mandatory formation of producer groups, constitutes an operating standard for the markets in agricultural products. Do not disappoint the producers who have made sacrifices in order to adjust and adapt to this model.
You should wipe out unfair competition, help them to win new markets and help them to improve the production of quality products. You can do it.
Mr President, I must congratulate the rapporteur for producing what, even by general standards of EU documentation, is 19 pages of the most unreadable, bureaucratic gobbledy-gook, all of which comes under the laughable heading of ‘simplification’ of the market in fruit and vegetables! Never in the field of vegetable and fruit cultivation has so much been said to so little purpose. However, I would draw Members’ attention to paragraph 46, which reminds the Commission that imports from third countries do not always provide the levels of safety and quality that the European consumer has grown accustomed to: hence the need to guarantee that third country products meet the same safety and quality requirements as European Union products. Roughly translated that means that non-EU countries can produce their goods cheaper, and this must be stopped at all costs. That is crude protectionism and seeks to preserve the EU fruit and vegetable market as a cocooned environment, controlled by suffocating bureaucracy which outside competition must never be allowed to penetrate.
However, it is regulations that Mrs Herranz García wants, even on pot herbs and parsley! Rhubarb gets a mention as well, but I shall resist the obvious joke, except to say that unlike the EU, the industry does not want to talk rhubarb, it only wants to grow it!
I urge Members to reject this report or, at the very least, require it to be translated from the original bureaucracy into plain language, so that we can all understand.
Mr President, Commissioner, thank you very much for being here with us this evening.
I hope that you will communicate to the Commission the clear and firm message that this Parliament is against the postponement of the reform of the fruit and vegetables sector, announced by yourself a short time ago.
The fruit and vegetables sector is active in practically every country of the European Union and it suffers from the same problems everywhere. The current COM has proven to be effective, but it needs to be improved and a new system must be introduced that is more effective at managing crises and specific measures must be implemented for products that are subject to strong import pressures. That is not protectionism.
I am from Castilla-La Mancha, which is a great garlic-producing region. Garlic is an example of a product that has to deal with ferocious imports, mainly from China, which threaten the survival of many farms.
I am delighted that the report takes up measures in favour of this category of products and at the same time advocates a simplification of the import system in force, in order to prevent the irregularities we are witnessing as a result of the existence of three different formulae that operators may employ, as they wish, thus promoting fraudulent practices about which the sector has on occasions complained to the European Commission.
I also agree with the raft of proposals included in the report to improve the competitiveness of the sector and to take the best possible advantage of the budget available, which is underused year after year as a result of the lack of flexibility of the current COM.
The failings of the system, such as a large amount of bureaucracy, the legal insecurity of the producers’ associations and the Community's lack of generosity in terms of incentivising the concentration of supply, are the main reasons why the system implemented in 1996 has become inefficient.
This means that funds are not being used properly, and I hope that this problem will be resolved by means of the new proposal.
Mr President, fruit and vegetable cultivation carry significant weight within agriculture. In this sector, it is especially important that producers act jointly, as it is an essential condition for market success, but it requires the development of organised cooperation. However, the degree of organisation is very low in the ten new Member States, and forming producer organisations (hereafter PO’s) is a long and tedious process.
It is therefore vital to support PO subsidy, and especially to encourage the formation of PO’s and provide additional support for newly-formed PO’s. For this reason it would be necessary to increase the current ceiling of contributions in proportion to sales revenue from 4.1% to 6%. It is of crucial importance to coordinate market measures (first pillar) with rural development (second pillar). The European Agricultural Guidance and Guarantee Fund allocations would not sufficiently finance infrastructure and investment development, therefore, rural development funding should be made available to PO’s.
The fruit and vegetable sector in the new Member States requires restructuring. There are many old orchards, especially apple orchards, which have an impact on the EU market by driving the prices down as a result of poor quality produce, creating a crisis situation on the European fruit and vegetable market. Therefore, it is important that the EU gives support to clear and restructure old plantations. Just like the case of the school milk programme, subsidised by EU funds, a scheme promoting fruit consumption in schools should be introduced in order to stabilise the fruit and vegetable market.
There are many strategically important products that are not able to receive market support within today’s framework. In the case of berries, sour cherry and mushrooms, stronger crisis management measures are warranted. They need to be included among processed products, and we must also appeal for the protection of sweet corn against Chinese imports. I thank Commissioner Boel for her letter, and I hope a solution has been found.
Ladies and gentlemen, the EU’s most recent enlargement brought a number of changes to the fruit and vegetable market. The EU studies of the candidate countries in its annual reports.
Yet although the Commission noted in its studies that the EU would gain as many as 19 new varieties of fruit and vegetables with the accession of the new Member States, and that this would increase the EU’s self-sufficiency in food and please consumers, no changes were made to the organisation of the market on the basis of these facts. This means that we are faced with a bizarre situation whereby a special support mechanism exists for a variety of plum, whilst nothing of the sort exists for apples, despite the fact that the latter account for 32% of all fruit picked, which makes them the most popular type of fruit. Support mechanisms are in place for nuts and bananas, but there is not a single one for any of the huge variety of soft fruits, which by their very nature have an extremely short shelf life, and are therefore subject to price fluctuations.
I should like to remind the Commissioner that yet another season is passing us by without any sensible solutions having been found. The policy applied to the 15 old Member States remains more advantageous than that applied to the 10 new Member States, and it would appear that the Commission is merely pretending to take action, rather than coming up with practical solutions. In a bid to win time, a special team of inspectors has been sent to Poland. This is an unfortunate game to play in view of the urgent need to stabilise the fruit and vegetable market and to secure the existence of thousands of producers and their families, in particular in the new Member States. What is more, it is a risky game to play in view of the fact that consumers are the ones who have to suffer the effects of price fluctuations, and put up with poor-quality fruit that has had to be imported from third countries and poses a health risk. There is, however, a very simple solution. The new Member States can provide a guaranteed supply of high-quality soft fruit and apples. Supporting the former should therefore be made a matter of priority, by placing restrictions on imports, unless, of course, people wish to take an entirely different approach to European solidarity, and use the common agricultural policy to cover additional quotas.
– Mr President, Mrs Fischer Boel, ladies and gentlemen, the European Parliament resolution on the common organisation of the market in fruit and vegetables addresses a serious situation in European agriculture, which calls for rapid and effective responses.
I congratulate the rapporteur on having confronted the difficulties in this sector and for having put forward some suitable solutions. I am sure that the Commissioner will take the concerns expressed by Parliament into consideration. The fact that the amendment that I tabled for introducing labels of origin for processed products has been accepted is a step forwards. Indeed, it is not only the textile industry that is suffering from Asian competition: the origin of processed agricultural products needs to be made transparent so that consumers can find out from the label where the products they buy come from. This proposal is particularly important for the processed tomato sector, which is a leading sector of the Italian economy in terms of both domestic production and exports.
In 2004, a large proportion of the tomatoes in our fields were left unharvested: the huge amounts of processed tomatoes arriving from China at rock-bottom prices and without any health guarantees have thrown the sector into crisis. Chinese preserves are reprocessed in Italy, often mixed with Italian products and then resold as if made in Italy, so that the consumer cannot recognise their true origin. Labelling will be an essential guarantee of quality and transparency.
Secondly, the Committee on Agriculture adopted the proposal on the need for immediate reform to address the recurrent market crises in the fresh fruit sector. Several parties are calling for reform to strike a balance between supply and demand and to manage surpluses. I hope the Commissioner will consider the need to shorten the time frame: the two-year period she has mentioned is too long.
I should like to conclude by recalling that the fruit and vegetable sector is heavily penalised compared with other areas of agriculture: it receives only 4% of Community resources and requires cofinancing contributions that are too onerous for producers.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating our rapporteur on the quality of her work. I would also like to stress the importance of revising the common market organisation (CMO) in fruit and vegetables as soon as possible, as the European Commission promised to do in its communication of 10 August last. There is in fact a consensus for keeping the common market organisation in its present form. It is not therefore necessary to overhaul it completely. However, the crises that occurred during the last marketing years, in south-west France for example, showed the urgent need to adapt the CMO mechanisms.
In the matter of crisis management, first of all, we need to be able to respond quickly and effectively to overproduction crises. A surplus of 5 to 10% in supply brings a 30 to 50% slump in prices. It seems to me, therefore, that the ceiling for authorised withdrawals should be raised to 20% of production.
So far as the budget is concerned, I would point out that producers are making great efforts. They produce 15% of the value of European agricultural output but receive only 3.5% of aids. For my part, I believe the budget made available to producer organisations must be increased from 4.1% to 6% of the value of production marketed.
The quality of local produce is essential and it must be respected.
Finally, regarding the relationship between producers and the distribution sector, I propose that the European Union should encourage the joint trade organisations recognised in each Member State to devise codes of good conduct to avoid sudden collapses in prices paid to producers.
I will close on the external dimension of this matter, which is crucial. It is essential that the level of market opening should be controlled and regulated: Community preference must be maintained, fruit and vegetables must be included in the list of sensitive products and there must be reciprocity in the opening of agricultural trade, including plant health aspects; these, finally, must be the European Union’s demands at the Hong Kong ministerial meeting in December 2005 and in bilateral trade agreements.
Mr President, Commissioner, ladies and gentlemen, the market in fruit and vegetables has been subject to wide fluctuations in price since time began; it is something to which producers have – more or less – grown accustomed. In the past, intervention by way of market withdrawals failed to improve the sector’s stability, and so, in 1996, the reform of the common organisation of the market in fruit and vegetables introduced a new instrument in the shape of what was termed the operational funds, thus transferring resources from intervention to a modern and forward-looking instrument.
It is now for us to come up with progressive instruments for the fruit and vegetables sector. We cannot work on the basis of a ‘return to old-style intervention’, still less to developing and extending it, or of a crisis management system existing to deal only with crises in the market. As I understand it, a modern crisis management system should also bear the brunt of crises brought on by the weather, for example, by supporting multi-risk insurance. This is something we should think about.
It is not enough, where processed products are concerned, simply to plead the cause of production thresholds, which are antiquated and obsolete, and of processing aid. Why do we not also give thought to decoupling aid in the fruit and vegetable processing sector? Now that decoupling characterises the whole of the reform of the common agricultural policy, it ought also, for the sake of consistency, to apply here.
The Commission has decided to proceed with the simplification of the common organisation of the market in fresh fruit and vegetables and with the revision of the COM in processed fruit and vegetables, both in 2006. As regards fresh fruit and vegetables, the requirements of a modern market organisation are, today, largely met. I am persuaded that the common organisation of the market in processed fruit and vegetables is in need of fundamental reform. More good approaches are required. Here in Europe, there is a need for a fundamental debate on this, and a market-oriented sector needs indications as to the way it should go in future.
The accession of 10 new Member States to the European Union meant that changes had to be made to the instruments establishing the common organisation of the market in fruit and vegetables, in order both to speed up the rate at which producer groups and organisations were set up and began to function effectively, and to prevent a disaster occurring on the market. There are very few producer organisations in the new Member States, with the figure in Poland currently standing at around 1.5% of the market.
The new Member States should receive more assistance to ensure producer groups that have been provisionally recognised remain in existence and are properly managed. There is also a need for specific financial support instruments. Furthermore, permission should be granted for the setting up of organisations of various groups of producers, such as producers of fruit for processing or of vegetables for processing. At this point, it should also be pointed out that a characteristic feature of the soft fruit market is its high price sensitivity, due to fluctuations in production and the growing volume of imports from non-EU third countries. Uncontrolled imports mean that European farmers, including Polish soft fruit producers, are currently facing disaster.
What are needed are measures to ensure long-term stability in this market. These should include an increase in the number of checks carried out on imported goods, which would also prevent any influx of low-quality products into the EU. The issuing of certificates of origin should form a mandatory part of these inspections, and the Commission should consider introducing import quotas for these sensitive products. All that the Commission is proposing, however, is to carry out studies and to take other measures that it has not explained in any detail. In other words, it is proposing to sit back and wait.
Today’s debate on measures to simplify the fruit and vegetable market has prompted me to voice more general considerations on the nature of changes to the common agricultural policy. As an MEP from Poland, a new Member State, both I and many of my colleagues have been taken aback by the sudden change that has become apparent in the EU’s overall approach to the economy, and in particular to agriculture.
Before we joined the EU, we regarded it as a closed structure and a closed market, to which we could only gain access with great difficulty. Now that we are in the EU, we hear of nothing but liberalisation. We are supposed to liberalise our markets in fruit and vegetables, sugar and milk and everything else under the sun, and open them up to the rest of the world. We joined a different EU to the one we are in now. Poland produces half of all soft fruit in the EU, including cherries, currants and raspberries, and Polish Members of this House have called on the Commission on several occasions and via a number of channels to put protective measures in place for the soft fruit market. Each and every time we were told that this would not happen, because the market needed to be liberalised, and that we must open up our market in order to show solidarity with poor countries wishing to export goods onto our markets.
Solidarity is a fine word, and we Poles are particularly aware of its value. Yet solidarity must not mean inflicting other people’s poverty upon us. We cannot allow our farmers to go bankrupt and fall into poverty so that other people can sell their products in the EU. A particularly good reason why this must not be allowed is that there are serious concerns that liberalisation is of greater benefit to speculators than to farmers from poor countries. I continue to believe that it would be a good idea to put protective measures in place and to impose restrictions on imports of fruit onto the EU market. I support Mrs Herranz García’s report in full, and I very much appreciate the work she has put into drafting it.
. Once again I should like to thank the committee for its own-initiative report on the simplification of the common market organisation for fruit and vegetables. I have listened carefully and I can assure you that the Commission will analyse this final report very closely before presenting proposals for the fruit and vegetable sector.
The presidency’s conclusions of November 2004 recognised that the path undertaken with the 1996 reform should be continued in the fresh fruit sector also. However, the Commission was also asked to carry out an impact analysis on all aspects of processed fruit and citrus. That analysis will be available at the beginning of 2006. For the sake of coherence, the Commission decided to present a global proposal covering both fresh and processed fruits.
On crisis management, in the framework of the communication on risk and crisis management in agriculture, as well as the horizontal options identified in this context, the Commission considers that specific needs should be looked at on a case-by-case basis in the context of the CMO reviews, even for the fruit and vegetable sector. Accordingly, the Commission will consider carefully the creation of a mutual stabilisation fund based on public and private co-financing.
With regard to soft fruit, the Council has also requested that the Commission carry out the appropriate analysis of the new situation in the European market resulting from enlargement and, if necessary, bring forward proposals specifically to address these issues. The Commission has already started the analysis of the soft fruit sector in the new Member States. Officials from the agriculture and trade directorates have just come back from a visit to Poland. When this study is finished, we will analyse the results and, if necessary, appropriate measures will be taken in due course.
As a member of the WTO, we cannot adopt protectionist measures considered obstacles to imports. The most effective and efficient way to respond to market signals is to focus on the quality of our products and improve the competitiveness of our sector. We could do that using two different tools. As I have already said, one involves strengthening producers’ organisations, so that we prevent producers from competing against one another; and the second, the possibility of strengthening our promotional initiatives, which could be helpful.
Some of you raised the issue of the import of fruit and vegetables from third countries, in particular red fruits. Third country imports have to meet the standards that we apply in the Community. Member States must check products entering into the Community and should notify the interception of non-compliant products to the Commission through our rapid alert system.
Based on the information that we have, provided by that system, only three interceptions of fresh and frozen fruit, which did not meet our standards, took place in the period from January 2002 to April 2005. Given the large quantity that is imported, it is my opinion that this is a very small amount.
As regards the introduction of special labelling of origin, I can assure you that I will be positive in my approach to that.
I can only stress the great importance of this specific sector to the Member States, both from an economic and a job-creation point of view.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
The next item is the report (A6-0096/2005) by Mr Wojciechowski, on behalf of the Committee on Agriculture, on the proposal for a Council regulation amending Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch (COM(2004) 772 – C6-0014/2005 – 2004/0269(CNS)).
. Mr President, I shall start by thanking Mr Wojciechowski and the Members of the Committee on Agriculture and Rural Development for all the work they have carried out on this report. I would like to place this proposal in its context. On 26 June 2003, the Council adopted a fundamental reform of the common agricultural policy which significantly changes the way that the European Union supports the agricultural sector. As far as potato starch is concerned, 40% of the aid paid to the producer has been decoupled and included in the single farm payment scheme. After enlargement, six of the ten new Member States have been involved in the potato starch quota system for the first time in 2004-2005 marketing year.
Since the potato starch production quotas were introduced in 1995, we have been trying to define a strategy to secure, enhance and promote the development of this very important sector.
I return to the proposal discussed today. It is of vital importance to preserve the stability of this fragile sector, while at the same time taking into account the fundamental changes due to the reform of the CAP and enlargement. Firstly, to roll over the quotas for two years instead of the three years foreseen in Regulation (EC) No 1868/94. This time-frame should allow us to analyse the initial effects of the CAP reform and enlargement on the potato starch sector and enable us to act quickly should the need arise.
Secondly, to roll over the existing quotas which have provided a stable market in the eight old Member States taking part in this regime. I am well aware of the fears in certain new Member States that their quotas negotiated in their accession treaties and based on a historical reference period might be too small. As usual, the development of the potato starch sector in all Member States will be closely monitored in the years to come.
The Commission appreciates the contribution of the Agriculture Committee to the development of this area. Several of the proposed amendments, however, go beyond the scope of the Commission’s proposal, especially as far as the time-frame for the proposal is concerned. Because a prolongation of four years would not allow us to react quickly to possible imbalances in the European starch market, the Commission cannot accept this amendment in the context of the proposal at hand.
The amendment concerning the transfer of quotas to new Member States certainly raises issues of great importance to the countries concerned. However, experience has shown that the starch potato yield fluctuates a lot, depending on climatic conditions. Allowing for the possibility of transnational balancing-out, with priority given to the new Member States, might incite starch producers in these Member States to increase the areas under contract, hoping for a transfer of unused quotas from other Member States, which could lead to a significant overshoot of their quotas in years when the climatic conditions in the European Union are favourable for potato growing, thus aggravating their situation.
In conclusion, the Commission cannot accept the amendments proposed in the report.
.   Ladies and gentlemen, the Committee on Agriculture was confronted with two problems whilst drafting this report. The first was the question of how long, or in other words how much longer the present quota system should remain in force, and the second was the question of how much, or in other words whether the quota levels should be changed.
With regard to the first of these questions, the Committee on Agriculture decided that the quota system should remain in place for the next four marketing years, rather than for the two proposed by the Commission. The Committee was swayed by the argument that this should be a long enough period to enable potato and starch producers to prepare production plans well in advance. The two years suggested in the proposal would be too short a period for such plans, and it was for this reason that the Committee on Agriculture adopted an amendment proposing a longer period of four years.
A heated debate ensued on the second question, however, regarding whether or not changes should be made to quota levels. Much of the debate focused on the question of whether the new Member State had been treated unfairly, since the quotas they were allocated during the accession negotiations did not correspond to their production potential. Whilst the quotas for the 15 old Member States account for 89% of the total EU quota of 1 947 000 tonnes, those for the 10 new Member States amount to only 11% of this figure.
I would remind the Commissioner and the House that the figures show clearly that the 10 new Member States produced more potatoes that the 15 old Member States as recently as 1999, with around 1 400 000 hectares of potatoes grown in the old Member States as opposed to 1 600 000 hectares in the new Member States. The situation has altered somewhat in the meantime, as a result of a sudden drop in the quantity of potatoes grown in the 10 new Member States, but production levels remain very high. Poland, the EU’s largest potato producer, was given as an example during the debate. Although large swathes of Poland’s potato-growing areas have been abandoned, the country remains the leading potato producer. In spite of this, however, its production quotas are several times lower than those allocated to Germany, The Netherlands, or France. This reduced quota means that Poland, a potato giant, does not produce enough starch to meet domestic demand, and has to import large quantities of this product. The other new Member States, in particular Lithuania, are facing similar problems.
Conversely, it was pointed out that although the 15 old Member States have been allocated high starch production quotas, these quotas have not been filled for many years. Over the course of the past six years, for example, the quotas were only filled in 2001, and the shortfall in the remaining years ranged from 3% to 17%. As was noted, it is extremely unfair that certain countries fail to fill their quotas whilst others are struggling to survive because their quotas are too low.
The Committee on Agriculture decided that both an increase in the overall quota and changes to the quotas allocated to individual countries would be out of the question. This decision was mainly motivated by a concern that the market would collapse if production increased. A broad compromise was reached within the Committee, however, which led to an alternative idea of a ‘balancing-out’, whereby countries would be provided with the opportunity to transfer any unfilled quotas. In view of the problems faced by the new Member States, the Committee on Agriculture has proposed a solution that will allow any quotas that have not been filled, as has frequently been the case in recent years, to be transferred. The new Member States would be the first to benefit. I should point out to the Commissioner and the House that this is an extremely good solution, as it does not involve increasing the total production quota, placing the market at risk or disrupting the delicate balance of the system. It would, however, provide us with an opportunity to redress the unfair allocation of quotas, at least in instances where quotas are not filled by certain countries.
I should like to extend my very warm thanks to the members of the Committee on Agriculture, whatever their political persuasion, for having unanimously adopted this compromise proposal. I commend this compromise to the House and to the Commission, in the sincere hope that the proposal for a balancing-out will find its way into the new proposal for a regulation. I would also reiterate that this is an extremely ingenious and much-needed compromise, and one that demonstrates the solidarity between the old and the new Member States that we must aspire to.
, . – The issue of the production quotas of potato starch is very important for some of the new Member States of the EU, primarily for Lithuania and Poland. The problem is that the Agreement on the Accession to the European Union has established a very small quota for Lithuania for the production of the potato starch – 1 211 tonnes per year, which constitutes only 0.06% of the quota of the European Union. The quota for Lithuania, as you know, was established according to the reference period of the years 1998-2000, the period of the lowest production of potato starch in Lithuania, and it does not comply at all with the present requirements. I would like to draw the attention of colleagues and members of the European Commission to the fact that this quota does not even ensure the minimal economically justified utilisation of the capacity of the factories of this industry in Lithuania. The industry of the production of potato starch in Lithuania is composed of only two factories. The total technological capacity of those two factories is 13 000 tonnes of potato starch per year. Thus at present the Lithuanian factories operate using only 9% of their capacity. If today’s quota remains the same for the next several years, that will mean the disruption of the industry of the production of potato starch in Lithuania. The minimal, economically justified utilisation of the capacities of the factories would only be 4-5 thousand tonnes of potato starch per year; therefore, Lithuania requests increasing its quota to at least 4 855 tonnes per year, and that would comprise 0.25% of the quota for the European Union.
In this context I would like to emphasise that during recent years the potato starch production quota for the European Union has not been exhausted, and therefore Lithuania’s request to increase the quota from 0.06 to 0.25% of the general level of the potato starch production quota for the European Union definitely will not have an essential effect on the indicators of the internal market of the European Union. However, the most important thing is that if the potato starch production quota for Lithuania is increased, that would secure social stability, workplaces and the infrastructure of two regions of the country that are closely related with the operation of those factories. Of course, to destroy something is much easier than to build it, and the problem is that, upon disrupting this sector of industry in Lithuania, the after-effects would have to be compensated, including the financial ones, and all this is happening at a time when the forecast says that the consumption and demand of potato starch in Lithuania is growing and will continue to grow, and that within the cellulose and food industries it will increase up to 8 000 tonnes per year. Hence, there is no doubt that the potato starch production quota for Lithuania should be increased.
.   Mr President, Commissioner, the reform of the market in starch is only a very small part of the reform of the common agricultural policy. Even though they are concerned with such a minor aspect of this policy, however, the report and its explanatory statement serve as an excellent example of the way in which individual countries are treated differently and incorrectly. Unfortunately, the candidate countries agreed to such treatment in their accession treaties.
Poland was a leading European potato producer for many years, taking second place only to Germany and France, and indeed this continues to be the case today. This is due both to agricultural traditions and consumer habits that go back many generations, and to Poland’s poor and sandy soil, in which farmers can grow only rye and potatoes. Poland’s starch production quota of 144 000 tonnes bears absolutely no relation to either the production potential of its 13 potato-processing plants, which is currently estimated at 220 000 tonnes, or to the amount of potatoes it grows. After all, more land is given over to growing potatoes in Poland than in any other country in Europe. This figure also bears no relation to the number of people either living in rural areas or working in agriculture.
Even though Poland is the third largest producer of potatoes, the limits imposed on it have meant that it has become a starch importer. The Polish Government therefore regarded it as only natural to submit justified proposals anticipating that the quotas, which had been underestimated and poorly negotiated, would be increased. In my opinion, no one should be ashamed of admitting a mistake. What is shameful, however, is to refuse to correct the mistake. The changes proposed amounted to a quota increase of only 40 000 for Lithuania and Poland together, even though 20% of the EU’s total quota, or in other words 200 000 tonnes, has not been filled in recent years. Although the amendments originally tabled by the rapporteur for the Committee on Agriculture reiterated the changes that had previously been proposed by the Lithuanian and Polish governments, however, they caused quite a stir. The Commission protested violently, and a long and heated debate was held in the Committee on Agriculture. At times I felt as though I was at a football match in which Poland and Lithuania, who have made the proposal, were on one side, along with the other new Member States, and the rest of Europe on the other.
Today we are debating the final version of this new report, which is the result of an ingenious compromise. My reason for dwelling on its history was to alert the House to an underlying problem that has now blown up in our faces, revealing the unequal treatment meted out to individual countries under the common agricultural policy. This inequality is a result of the mistakes made by those who negotiated the accession treaties, but it is also due to the changing face of agriculture and rural areas in Europe following enlargement and CAP reform.
My comments were also motivated by a desire to emphasise that the Wojciechowski report is both well thought-out and a good compromise, and that the rapporteur has managed to reconcile all the parties in this unnecessary conflict. The Socialist Group in the European Parliament, which I am representing, also lent its support to this compromise, which involves extending quotas for a further two years, or in other words until 2009, and sharing out the four-year quotas between Member States on the basis of the 2004-2005 quotas.
In common with the Group of the European People's Party (Christian Democrats) and European Democrats, I do not believe that two years is long enough to allow us to assess the developments that have taken place in the market for starch following enlargement, and it is my opinion that unfilled quotas, which currently stand at 19% of the total, should be shared out between the new Member States. I must also thank the rapporteur, and emphasise that this is an example of a good compromise and an excellently drafted report.
. Commissioner, ladies and gentlemen, the issue of quotas for the production of potato starch seems at first glance a simple and straightforward one. It seems that we are discussing here only numbers, percentage or ratios. However, behind those numbers there are real people, members of their families and their lives.
I will try to give a short explanation. Lithuania, the country where I have been elected, has a quota that is ten times less than the country is capable of producing. As has been mentioned, there are two factories producing potato starch in Lithuania – both in rural areas. I would emphasise – in rural areas. Lithuania has an old tradition in the cultivation of potatoes; this culture yields well in our country. The capacity of the factories amounts to 13 000 tonnes per year. The economy of Lithuania, the fastest growing economy in the European Union, demands more and more of this product, that is, this product is necessary for Lithuania for its own needs; however, the production quota, which is only 1 200 tonnes per year, does not allow for Lithuanian factories to employ their capacity in at least a minimal, economically justified regime. Perhaps you fully understand what effectiveness of production this means, when factories are forced to use only 9% of their capacity. The present situation, that is, the production quota, forces businessmen to close those factories in rural areas. The people working and living there will lose their jobs. Moreover, the infrastructure of those two towns is related to the aforementioned factories – heating, water supply, etc. Thus, the closure of the factories will have very serious social consequences. The situation is even more irregular, since other Member States have much larger production quotas than they are capable of producing or consuming. So we get to the point that Lithuania is capable of producing, capable of consuming its own production, but the country is not allowed to produce; it is forced to close the factories. I think this is not fair and not in any way relevant to the main principles of the European Union.
I understand that the issue of quotas is a very sensitive one; however, I am talking not about additional benefit, but only about the possibility to survive. The Ministry of Agriculture of Lithuania presented its arguments in detail to the Commission, but the Commission did not see the necessity to take them into account. Well, perhaps one can understand the Commission – the issue of quotas is really awkward. Maybe the Commission can behave that way since it is more distant from the people. But the European Parliament and the Members of the European Parliament must treat the peoples´ problems in a more sensitive and deep way, and not turn away from them, but take real decisions. One may say that these quotas have been agreed to. Yes, but this is bad, and they are not a ‘sacred cow’ that cannot be touched. If we see the problem, we have to take responsibility to solve it. We talk a lot and seriously about rural development and support to rural areas. We accommodate large funds for that; therefore, it will look unjustifiable if we destroy something that can effectively work, but then create something that would require more funds. Is this an effective and rational way? So, I think that the suggested compromise to allow redestribution of the unused quotas is a positive step, and it will enable the Member States and the Commission to find the solution concerning this matter. I would like to thank the speaker, Mr Wojciechowski, for his determination and the work done. I hope that the colleagues will support the report prepared by Mr Wojciechowski and approved and revised by the Committee on Agriculture.
– Ladies and gentlemen, I want to recommend and urge your support in the vote for the proposal of the Committee on Agriculture submitted by the rapporteur, Mr Jánusz Wojciechowski. I would also like to thank him for his qualified and hard work in preparing this document.
Ladies and gentlemen, the adoption of this compromise proposal would demonstrate our readiness to at least partly eliminate the unjust redistribution of land for the production of potato starch between old and new Member States of the EU. This is clearly evident from the example of Poland. When the Committee on Agriculture discussed this issue, it also addressed a broader problem of the discrimination of farmers from new Member States of the EU. After all, it has already been said in this meeting room that European Union farmers from an old Member State on the left bank of a river, farming under identical climatic and soil conditions, receive direct payments at the level of 400 euro, compared with only 50 euro received by farmers in a new Member State on the opposite bank of the same river. In an open discussion about this topic, the Committee on Agriculture pointed to an urgent need to exchange opinions concerning the implementation of common agricultural policy and to speak about the problem without prejudice.
I am very pleased to use this opportunity to note that the discussions that took place in the Committee on Agriculture clearly demonstrated the readiness – and not only the readiness, also the interest – to organise such an open exchange of opinions. Farmers in my country, the Slovak Republic, also hope that such discussions could lead to eliminating the tensions arising from the unequal implementation of agricultural policy in different parts of the united European Union.
Mr President, ladies and gentlemen, for many years Poland shared the distinction of being a leading producer of starch, with countries such as Germany, The Netherlands, France and Denmark. At present, however, starch-production facilities in Poland operate at only around 60% of their production capacity, because the production quota for the country is set at 145 000 tonnes. This means that starch is one of the products we have to import, because we do not produce enough of it, even though we do not lack raw materials or processing capacity. Poland needs a production quota of at least 180 000 tonnes, and this was the figure it proposed during negotiations.
Powerful producer organisations have been in existence in Western Europe for over 30 years. Such organisations have only recently come into being in Poland, and they have suffered severe teething problems. In contrast, the starch-production facilities have adapted well. Producers invested a great deal of money in 2003 in order to meet EU environmental standards, and this is a further argument for increasing Poland’s quota. It should be added that the businesses concerned employ several thousand people, and they are mainly located in the areas of the country that have been particularly hard hit by structural unemployment.
I do not believe that the amendments tabled will solve all our problems, but they are a step in the right direction. Even though half of all potatoes grown in Europe come from Poland, we will still be forced to import starch. How are we supposed to explain this to those involved in potato production and processing, and to consumers?
Mr President, Commissioner, ladies and gentlemen, I should like to draw the attention of the House to three issues I believe to be important with regard to the quota system for the production of potato starch. Firstly, debates on agriculture frequently leave one with the impression that by accident or by design, Commission representatives have large gaps in their knowledge of the new Member States’ production potential. The new Member States account for 30% of the EU’s total production potential for potato starch, which is the subject of our debate today. At the same time, however, the starch production quotas set for these countries amount to only around 10% of the production quota for the European Union as a whole. There is therefore no denying that the way in which these quotas have been shared out between the old and the new Member States is blatantly unfair.
Secondly, it is frequently stated during debates that it would be impossible to change anything agreed on during the accession negotiations. The justification for this is that if a country were to benefit from a change of this kind, the other countries would also want things to be changed to their advantage. This kind of attitude is unacceptable. Thirdly and finally, the Commission takes an extremely long time to respond to speeches and motions by Members of this House. We often have to wait weeks for a response, and the actual implementation of measures can take months. This state of affairs is also intolerable.
These reservations notwithstanding, I hope that the Commission, the Council and Parliament will succeed in reaching a compromise, if only on the issue of starch production quotas. Mr Wojciechowski has proposed such a compromise, which was adopted unanimously by the Committee on Agriculture, and he deserves every credit for having done so. Admittedly, this solution does not provide the new Member States with any guarantee that their starch production quotas will be increased, but it does at least make it an option. This is particularly true in view of the fact that starch production in the European Union has fallen short of current production limits by an average of 7% for each of the past six years. The same is therefore likely to be the case in future. The new regulation will make it possible for unused quotas to be transferred to the new Member States, and this will provide farmers growing starch potatoes in these countries, and in particular in Poland, with an opportunity to earn more money from their holdings. It will also enable the starch industry to improve its utilisation of production capacity.
. Thank you for your contributions to this important debate. One of the points raised by several Members concerned the question as to why the new Member States did not get a higher quota from the very beginning. The potato starch quotas for the new Member States were negotiated in Copenhagen in 2002 and agreed by the candidate countries and the EU-25. They were calculated in exactly the same way as quotas for other Member States, taking an average of the production during a three-year reference period.
As regards the example of Poland that was mentioned, let me offer a few figures. Average production in Poland from 1999 until 2001 was 107 317 tonnes; nevertheless, a quota of 144 985 tonnes was granted to Poland. Therefore, to talk of unjust quota does not seem entirely justified. I fully recognise the importance of Poland as a producer of potatoes, but let me remind you that starch quotas are based on historical production and not on the potential of the different Member States.
The other issues concern the extension of the time frame to four years and the possibility of quota transfer to the new Member States. In my opening statement I made it clear that I cannot accept the amendments proposed in the report.
The debate is closed.
The vote will take place on Wednesday at 11.30 a.m.
The next item is the oral question to the Commission (O-0045/2005 – B6-0231/2005) by Mr Pistelli, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, on the situation in Sudan.
. – Mr President, ladies and gentlemen, I am frankly unhappy about beginning my speech, as we would have preferred to have Commissioner Michel answer, because he is an attentive observer who has a thorough understanding of the situation. I am not detracting in any way from the presence of Commissioner Fischer Boel, however.
The last time that Parliament addressed this issue was last September, at the time of the visit by the delegation headed by Mrs Morgantini. Much has happened in Sudan since then, however: above all, there has been a successful conclusion to the negotiations which led to the signing of the comprehensive peace agreement on 25 January, putting an end to 21 years of civil war between the north and the south of the country, even though the set of protocols included in the agreement is very demanding and requires good will on both sides.
At the same time, international attention has mounted over the ongoing tragedy in Darfur. It is a complex tragedy with many implications, and one that is difficult to summarise in a few minutes. Apart from the considerable attention it has received from the international community, it has also seen a remarkable humanitarian effort, particularly from the European Union, and recently also some significant pronouncements from the United Nations Security Council.
What in our opinion lies at the heart of the problem, and therefore needs to be examined by this House, is understanding whether the positive agreement between the north and the south of the country, between Ali Osman Taha and John Garang, can be a good omen and thus have a positive influence on the Darfur conflict, or whether in fact the international community is running the risk that the unresolved problem in Darfur may instead destabilise the north-south peace agreement. The two issues are thus separate but closely connected, because they are occurring in the same country.
The European Union is deeply committed because, on the one hand, it has contributed about EUR 400 million in humanitarian aid and, on the other, it is directly paying part of the costs of the AMIS mission, which is aimed at somehow maintaining relative stability in Darfur. In addition, there have been strong calls for the mission’s mandate to be considerably expanded and its strength greatly increased. It is worth remembering that Darfur covers a vast area about the size of France: it is particularly difficult to imagine that a military mission can carry out the important tasks assigned to it with a little under 3 000 men until recently, and now with 7 000 to 8 000 men.
Even so, we are aware that the situation in Darfur remains complex; there is not the violence of a year and a half ago, but abuses are still happening. If we cannot stop the violence, we cannot return the displaced people and refugees to their villages. Paradoxically, though, we are achieving the effect that the humanitarian machinery is working, the camps are working, but they are attracting new refugees, even from Chad, because they are oases of relative peace in a country which in contrast remains highly unstable and very violent.
With this oral question, which will also be followed up during this part session by a compromise resolution by the main political groups, we want to ask the Commission how much humanitarian aid there is and what it intends to do with it over the course of this year, and what schedule of commitments the Commission intends to promote for Darfur and for Sudan in general. We should also like to know whether we can work in conjunction with the Organisation for African Unity to set up a no-fly zone in Darfur, which will be the only way to stop the violence to any serious and credible degree.
Even though there was no room for my next point in the compromise resolution, I also want to ask whether the Commission considers it worthwhile to try to raise Europe’s level of political involvement by appointing a special representative for Darfur and Sudan – as we did for the Great Lakes and for Kosovo. Essentially, if the European Union is investing such great political and material resources to solve the problems in that area – it is the largest donor – it seems fair to ask whether it now intends to raise its presence politically.
. The Commission is closely following the general situation in Sudan, particularly in Darfur. In conjunction with the Member States, it has promoted intensive diplomatic activity in Sudan and international fora with a view to fostering tangible progress in the North-South peace negotiations that led to the signing of the overall peace agreement on 9 January, and to finding a solution to the Darfur crisis.
The Commission is determined to support the implementation of the January peace agreement and to back the reforms planned for the six-year transitional period. In line with the international community, the European Union feels that these agreements offer an initial platform for tackling the various crises besetting Sudan, thereby providing a comprehensive and lasting solution to Sudan’s various crises, Darfur among them.
The Commission and the Member States therefore provided political and financial support for the negotiations that led to the ceasefire agreement of April 2004 between the Sudanese Government and the rebel movements. The EU has also been the main contributor, especially in financial terms, to the two African Union operations to monitor the ceasefire in Darfur. Though it recognises the benefits of the African Union’s operations in Darfur and the need to reinforce its mission, the Commission sees the immediate priority as being to make the African Union mission fully operational. At present it is operating at only 50% of its capacity. That calls for increased cooperation between the African Union, the European Union and other organisations, in particular those of the United Nations.
The European Union has repeatedly shown its support for the African Union’s efforts to find a political solution in Darfur and is attending the Abudja negotiations as an observer. The presidency has sent a special envoy to monitor the negotiations closely. The parties could also be offered technical support to facilitate the progress of the negotiations.
As for humanitarian aid, the European Union, through its Member States and the Commission, is one of Sudan’s biggest donors. The European Union has earmarked more than EUR 370 million in humanitarian aid for 2005, more than EUR 120 million of it in the form of food aid. The Commission has also earmarked EUR 60 million to support the African Union mission in Darfur.
Since the Darfur crisis figures among the international community’s main concerns, the European Union has targeted a substantial share of its humanitarian aid into that region. Since 1994, the Commission has granted Sudan approximately EUR 700 million in humanitarian aid.
.  Mr President, there has for decades been no shortage of hotspots in Sudan; the fact is that, outside Khartoum and Omdurman, the whole country has been systematically neglected by central government, and so it is hardly surprising that crises can break out all over the place. Nevertheless, we are glad when things go in the right direction, and the conclusion of the peace treaty with the south in January is one example of this. All the parties to it must implement it without delay, and the 10 000 UNMIS soldiers deployed by the UN Security Council will help them do this. We thank those in Darfur who are helping the displaced persons, the injured and the victims of rape in their hour of need, and welcome the African Union’s reinforced presence there. Nor should we forget to mention the support we have given, enabling them to receive logistical help and other facilities from the European Union and individual Member States.
I am glad that the Security Council has brought the situation in Darfur to the attention of the International Criminal Court. I see this as sending a clear message to everyone in Sudan, and also to those beyond its borders, that they cannot – contrary to what they evidently believe – go about doing the things that they are doing in Darfur without being punished for them.
The Commission has – as the Commissioner has just said – earmarked some EUR 400 million in resources for Sudan, and I do hope that this will be paid out only when the peace treaty is implemented in the south and when there have been objective improvements in the situation in Darfur. I have to say that I still regard the Sudanese Government as part of the problem rather than part of the solution.
For example, we heard yesterday that a human rights activist had been arrested shortly before he was due to travel to Dublin in order to receive a human rights prize. I therefore call for him, and the other persons arrested with him, to be released without delay.
It is with this sort of contradictory behaviour on the part of the Sudanese Government in mind that I ask the Commission whether there are safeguards to ensure that none of the EUR 400 million can under any circumstances be paid out as budget support and that the resources are not, in so far as possible, distributed through governmental structures or taking them as a basis; instead, the attempt should, if at all possible, make use of the aid organisations from abroad that are present in Darfur and elsewhere.
Mr President, I also support the questions that my colleagues have asked the Commission, which are extremely important in terms of how we deal with the continuing crisis in Sudan, in the North-South negotiations as well as in Darfur.
As Mr Gahler said, Dr Mudawi, a brave defender of human rights in Sudan was once again arrested by the Sudanese Government, by its National Security and Intelligence Agency. He was about to board a plane, ready to go to be presented with an award by the President of Ireland. That is continuing evidence – as if we needed it – of the determination of the Sudanese Government to harass human rights defenders and arbitrarily arrest, without trial, people who have the audacity to speak out. That evidence needs to be taken into account in the attitudes we take in terms of the EUR 4 billion of budgetary spending that has been allocated.
We need to be absolutely clear that we reject and are prepared to speak out about the attitude of the Sudanese Government to anyone who wishes to fight against oppression and for rights and freedoms. The suffering and agony of the Sudanese people demands a renewed and much more determined international effort on their behalf.
What we are talking about in Sudan is the real tragedy of our time. It is the failure of the international community to deal with ethnic cleansing, with mass rape and killings in that country.
I was looking only this morning at recent reports by NGOs about how banditry continues and how the difficulties of delivering humanitarian aid are exacerbated by this situation. The IDPs in Sudan are reporting very clearly to NGOs – and British NGOs are reporting to me – that they are identifying Arab militias that are now being absorbed into the army of the Government of Sudan and trained as soldiers.
The NGOs have reported continuing attacks, again this week, on women collecting firewood. Those women are now so desperate that they are selling part of their food rations in order to buy wood in the markets to try to avoid the attacks they experience as they leave the camps to get firewood.
We understand that ethnic cleansing has virtually now stopped. However, if you ask the African Union, they will tell you that it has largely stopped because ethnic cleansing is largely complete in Darfur.
Two million people are homeless, and they are still being terrorised by the Janjaweed militias. It is estimated that 197 000 people are seeking refuge in the inhospitable deserts of Chad, which we visited last December. Those people have lost everything but are still prepared, in desperation, to leave their country to go to Chad. The desperation of those people in Sudan puts into perspective some of the debates that we have in our countries in Europe about asylum and immigration.
Peacekeeping remains the key issue. The African Union is hopelessly stretched at this time and cannot fulfil its mandate unless we see much more concerted efforts to beef up the military support that they need in that country.
. – Mr President, ladies and gentlemen, I agree wholeheartedly with the assessment and the proposals made by Mr Pistelli. Much has been said about the tragedy, horror and suffering of the Sudanese people because of the war in Darfur. The United Nations commission of inquiry was rigorous in detailing the crimes committed and the responsibility of the various actors in the conflict, who must be judged by the International Criminal Court. Such crimes, and the criminals who perpetrated them, must not go unpunished.
I should like, however, to talk about the positive things that I saw during the visit by the European Parliament-ACP delegation in March. Aniala Fatima, a displaced person, still frightened, who had been driven out of her ruined village, was waiting with thousands of other displaced people for her turn to tell the commission set up by the government what she had lost so she could receive compensation. In Fashr, during the meeting with the heads of families and tribes who together were deciding on a reconciliation pact, there were the fathers of the controlling militia and the fathers of rebel sons who were saying: ‘They are our sons; we have to make peace!’
In Juba, in the south ravaged by war, which is, however, experiencing hope because of that amazing, vital agreement, members of parliament and NGOs told us of the need to work fast, to clear the roads of landmines, to reunite divided families and to open the university under the watchful eye of UNMIS.
In Khartoum, the SPLM, which is no longer in hiding or is trying to develop a political movement and no longer a military one, has its offices open, and they told us that it was not a problem for them to be in Khartoum, and the African Union is also there, talking to both the rebels and the army and learning what to do to resolve the situation.
I cannot say any more because I only have two minutes, but I think it is essential that the role of our Parliament and of the European Union should be not to condemn, but to seek solutions to the conflict, poverty, injustice and lack of democracy that are still ravaging that country. In that respect, the financial aid promised at the Oslo conference of donor countries is decisive, as is the aid from the European Union. We need to work fast because peace needs to be nurtured and, in Darfur, in addition to the desertification and poverty, thousands and thousands of people are waiting to be able to return home in safety. I therefore believe that we must act as I have suggested and work for peace.
Mr President, the Government of Sudan and the Janjaweed leaders, like Musa Hilal, seem singularly immune to Western criticism. Having burned the people of the Darfur region of Sudan into graves and refugee camps, they have created a militarised zone – a terror zone – that separates Sudan, north and south. In all our peace initiatives, we must be constantly aware that, for the perpetrators of terror, peace is a threat that they will resist with all their might because peace will mean eventual conviction in the war crimes courts. Agreements are for the honourable; the Janjaweed are not honourable. They will not cooperate. People are suffering. We cannot wait for a cooperation that will not come. We will have to supervent Hilal and those like him.
Mr President, ladies and gentlemen, EUR 400 million is a lot of money. It will allow the EU to do a great deal to stabilise the situation in Sudan, but Mr Pistelli is right to ask how humanitarian aid for Sudan is actually being distributed. The EU must not dole out money indiscriminately, without asking whether the authorities in Khartoum are ensuring that basic standards are met. We are still waiting for a clear answer to the question of whether the rights of religious minorities in the country are observed. The concern is that Christians are being persecuted, as they previously were in a number of other African countries. This issue was raised by the European Union and by the African, Caribbean and Pacific countries during the Parliamentary Assembly. Neither Sudan nor Africa said anything in reply, but I hope that the EU will not follow their example. It would be a mistake for us to donate money without investigating the situation regarding human rights, and in particular that regarding the rights of religious minorities. This issue should be and needs to be considered as part of the equation. Present and future relations between the European Union and the African Union must be built on the basis of respect for human rights standards. In my opinion, this is the main point to emerge from the current debate. I share the reservations voiced earlier in this Chamber by Mrs Kinnock.
Mr President, no sooner had Sudan emerged from 21 years of bloody civil war between the Islamist Government of Sudan and the Christian/Animist south, finally ended by the comprehensive peace agreement signed in Nairobi this January, than another appalling humanitarian situation emerged in Darfur in February 2003, whose importance internationally must be reinforced now that attention may be drifting away following the tsunami in South-East Asia. A recent estimate by the British House of Commons Select Committee put the casualty figures as high as 300 000, with 10 000 people dying each month from disease, starvation and atrocities, and two million people homeless and displaced, destabilising neighbouring Chad. Whether one calls it genocide or not, it still amounts to the most serious systematic violation of fundamental rights probably anywhere on the globe.
The African Union urgently needs to help stop the killing in Darfur, where whole villages have been bombed and torched, where mass executions and rape are common and where an Aids crisis is now looming. Millions have fallen victim to a scorched earth struggle between Sudanese President Omar al-Bashir’s Arab-dominated regime, and its Janjaweed militias, and ethnic African secessionists in Darfur.
At last, the United Nations is acting, under Security Council Resolution 1593, with a referral of those accused of war crimes to the ICC. China, a traditional ally of Sudan because it has oil investments there, and the United States, which opposes the ICC, have both acquiesced and abstained in the Security Council.
While the fighting has cooled off, UN Secretary General Kofi Annan this week appealed for an African force of 12 000 troops, up from the 7 500 expected by August and the 2 500 African Union troops who are already in the region. Kofi Annan also wants non-African states to supply more troops, and Canada has been one of the first to agree.
Representatives from the two groups – the Sudan Liberation Movement and the Justice and Equality Movement – declared on Monday their commitment to a ceasefire and to unconditionally resuming talks with the Sudanese Government.
I welcome the release of the EUR 450 million of EU humanitarian aid, and do not accept the pleas of innocence and, to date, impunity of the brutal regime in Khartoum, which must be held to account for its brutal crimes.
Mr President, the author of the oral questions, Mr Pistelli, has described the problems in Sudan very well: for a very long time, the problematic North versus South situation in Sudan led the international community to turn a blind eye to the problems in Darfur. As has already been said, this House exists not only to analyse and criticise – very important though I believe these things are in this case – but also to supply answers and to help secure justice. It is for this reason that I echo our motion for a resolution in saying that I welcome the UN Security Council’s decision to mandate the International Criminal Court to examine the situation in Darfur.
The conflict in Darfur has made refugees of over a million men, women and children. The UNHCR is working on the assumption that there are over 200 000 refugees from Darfur in Sudan’s neighbour, Chad. While there are frequent reports of attacks on refugees, the UNHCR is also very concerned about those on internally displaced persons in Darfur, where women tell how they are raped when they go in search of firewood or water. This makes it important that those traumatised by being displaced within their own country should be spared the further trauma of being forced to return to their homes. Any movement on the part of persons displaced within their own country must be purely of their own free will. That, too, is something for which we call in our motion for a resolution.
We also call on the Sudanese Government to cooperate with the International Criminal Court, ensuring that those charged with crimes against humanity are brought before it. Only when these people stop getting off scot-free will there be a chance of stability and peace. The culture of impunity must be brought to an end; that will do a great deal to help establish justice.
We have also been told that, following the signature of the peace treaty, the Commission and the Sudanese Government together hammered out a country strategy paper. As the object of such country strategy papers is the promotion of peace, democracy and human rights, the recent arrest of the human rights activist Dr Mudawi is more than disturbing, and gives cause to question the willingness of the Sudanese Government to pursue these goals. This House must send out a clear message by demanding that Dr Mudawi be released without delay.
Mr President, the UN is the international organisation best placed to bring about a lasting solution to the conflicts in Darfur. It is important for the EU’s actions to take place within the framework of UN cooperation and for the EU’s efforts to be made in cooperation with institutions that have extensive experience and legitimacy such as the WHO or the UN World Food Programme. I welcome the UN’s efforts in the Sudan conflict, such as the recent creation of the 10 000-man strong UN mission, UMIS. I am also well disposed towards the proposal to increase the African Union’s presence in Darfur.
For my part, it has always been important that it should be the UN that, in the first place, acts in this conflict. The UN should act in cooperation with the African Union. Possible EU actions need to be focused upon humanitarian aid following consultation with the UN. The UN plans to contribute aid totalling USD 1.5 billion during 2005. That is the single largest UN appeal of this year. It is important that the EU’s aid efforts be coordinated with those of the UN and that they take place in consultation with the UN. In that way, the world’s total efforts in Sudan will achieve their maximum effect.
Mr President, Commissioner, ladies and gentlemen, I made my first statement on the situation in Darfur on 14 September 2004, since when – as you said – there have been some crucial changes. After 21 years of civil war and raging ethnic conflicts between north and south, a peace treaty has been signed between the government and the Sudan People’s Liberation Army. For this country – the largest in Africa – this is a great opportunity. What is vital now is that millions of refugees should be helped to return to living conditions worthy of human beings, to provide themselves with the basic necessities of life, which means not just food and drinking water, demining and the return of land to its owners, but most of all ensuring their physical security. Although the European Union’s strategy, which involves supporting the Sudan to the tune of EUR 400 million, is the right response, it is necessary, above all, that the release of these resources be made conditional upon the implementation of the peace treaty and, in particular, on the improvement of the situation in the south-western province of Darfur.
A number of things have been happening in this province since our debate last September. The UN Security Council has handed over the grave violations of human rights in Darfur to the International Criminal Court. The UN’s commission of inquiry into the war crimes in this province has unequivocally described them as no less serious in their cruelty than genocide. The fly in the ointment, in terms of what is happening in Sudan, is that the situation in Darfur remains extremely precarious and is capable of dragging Sudan as a whole headlong into the abyss again. It is alarming that the human rights activist Dr Mudawi has been arrested along with a colleague and his driver, and I can do no other than endorse the call for his immediate release.
A third element that is having a positive impact is the role played by the African Union, which has built up its forces to a significant degree, although the size of Darfur makes its 7 700 men no more than a drop in the ocean. Both the EU and Nato should, though, be cautious about committing themselves militarily to peacemaking operations. The European strategy, which is founded upon the secure supply of food and education, repatriation and the building-up of administrative and governmental capacities, whilst also planning demobilisation, disarmament and the training of security forces, is surely the right way to stabilise the situation in the long term.
. Mr President, on the specific question of Darfur, the Commission has repeatedly called on the two warring parties to put an immediate end to the violence and the suffering inflicted on the civil population and to the inexcusable acts committed in clear breach of international law and conventions. We believe, however, that even if desirable in absolute terms, peace in Darfur alone would not be sustainable and that it should be part and parcel of a political solution for the entire country.
It should be stressed that nothing short of full compliance with the ceasefire agreement by all the warring parties will facilitate resumption of the political dialogue between the Sudanese Government and the rebels in Abuja. It is important that these negotiations resume as soon as possible and that all the parties stop insisting on unrealistic preconditions that block the whole process.
The Commission also considers that the post-Naivasha political agenda is the right framework for reaching a lasting political solution for the whole region.
The Commission favours a balanced approach towards the Sudanese Government and the main political actors in Sudan. This balanced approach consists of positive and negative measures, depending on the course of action taken by the government and the other main political actors.
Following the signing of the Comprehensive Peace Agreement, the Commission has decided gradually to resume its development cooperation with a contribution of EUR 400 million. The Commission is also ready to support the parties seeking a peaceful solution for Darfur and other regions of Sudan through the political framework of the Naivasha process.
However, as the Commission stated at the recent Oslo Donors’ Conference on Sudan, the speed at which it resumes its cooperation will depend largely on the degree of progress in effective CPA implementation and a real improvement in the situation in Darfur.
At the same time, the Commission supports the recent UN resolutions, including the threat of sanctions and the referral of cases of perpetrators of crimes against humanity to the International Criminal Court as a necessary means of putting an end to impunity and to violence in Darfur.
An AU evaluation mission carried out from 10 to 22 March, with the participation of the United Nations and the European Union, assessed the need for enhancing peace-support efforts in Darfur, including exploring ways of strengthening AMIS 2. The mission’s findings acknowledged the positive role of AMIS in the areas where it has been deployed. However, as I mentioned previously, it estimates that AMIS is currently operating at only about 50% of its operational capacity. It is important to bring AMIS up to full operational capacity before deciding on its reinforcement.
The Commission is ready to contribute to meeting the challenges in Darfur, together with the AU and its partners. The sustainable reinforcement of African capabilities could be fast-tracked if the lessons learned from this operation were applied to the security sector as well.
I have received six motions for resolutions to wind up the debate, from the Socialist Group in the European Parliament (B6-0300/2005), the Group of the Greens/European Free Alliance (B6-0301/2005), the Confederal Group of the European United Left/Nordic Green Left (B6-302/2005), the Group of the European People’s Party (Christian Democrats) and European Democrats (B6-0303/2005), the Union for Europe of the Nations Group (B6-0304/2005) and the Group of the Alliance of Liberals and Democrats for Europe (B6-305/2005).
The debate is closed.
The vote will take place on Thursday.